Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 1 of 296 PagelD #: 1296

EXHIBIT 1.N
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 2 of 296 PagelD #: 1297

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 3 of 296 PagelD #: 1298

RELEASE AND REAFFIRMATION AGREEMENT

Each of the undersigned persons or entities (individually and collectively, the “Justice Entities”
has executed and/or delivered to CARTER BANK & TRUST, a Virginia banking corporation (the
“Bank”) loan agreements, promissory notes, security agreements, pledge agreements, negative pledge
agreements, deeds of trust, assignments, guaranties and/or other documents, instruments and/or
agreements that evidence, guarantee, secure or otherwise were executed and/or delivered in connection
with loans, financial accommodations and/or other extensions of credit by the Bank to one or more of the
Justice Entities (collectively, the “Loan Documents”).

In consideration of the Bank’s agreement to extend one or more additional loans to one of more
of the Justice Entities on or after the date hereof (which loans shall be made only in the sole and absolute
discretion of the Bank), the adequacy and sufficiency of which consideration is hereby expressly
acknowledged by each of the Justice Entities, each of the Justice Entities hereby agrees as follows:

1. Each of the Justice Entities, on behalf of itself and its respective agents, directors,
shareholders, members, managers, attorneys, accountants, consultants, insurers, administrators, successors
and/or assigns, hereby releases, acquits and forever discharges the Bank, and all of its affiliates, employees,
officers, directors, shareholders, agents, attorneys, accountants, appraisers, consultants, insurers, successors
and/or assigns (collectively, the “Bank Parties”), from any and all claims, counterclaims, demands, rights of
action, causes of action, debts, damages (actual or punitive), costs, expenses, attorneys’ fees, and all
liabilities and responsibilities of every kind or character (all such claims, counterclaims, demands, rights
of action, causes of action, debts, damages (actual or punitive), costs, expenses, attorneys’ fees, liabilities
and responsibilities shall collectively be referred to as the “Liabilities”), howsoever arising, whether now
existing or hereafter arising, including without limitation Liabilities arising out of or in connection with
the Loan Documents and/or any and all indebtedness, liabilities and obligations evidenced by, arising
from or associated with any of Loan Documents (collectively, the “Obligations”), regardless of whether
the Liabilities are known or unknown, now existing or hereafter arising, joint or several, at law or in
equity, arising by statute, contract, warranty or tort, and regardless of whether the Liabilities have
heretofore been asserted.

2. Each of the Justice Entities hereby represents, warrants and agrees that it will not
commence, join in, prosecute or participate in any suit or other proceeding in a position that is adverse to the
Bank in connection with the making, closing, administering, collecting or enforcing by the Bank of any of the
Obligations and/or any of the Loan Documents. Each of the Justice Entities hereby agrees, jointly and
severally, to indemnify and hold the Bank Parties harmless from any and all Liabilities, howsoever arising,
out of or in connection with the making, closing, administering, collecting or enforcing by the Bank of any of
the Obligations and/or any of the Loan Documents, and each hereby agrees to pay all amounts payable
under this Section 2 upon demand by the Bank.

3. None of the Justice Entities has any defenses, affirmative or otherwise, rights of setoff,
rights of recoupment, claims, counterclaims, actions or causes of action of any kind or nature whatsoever
against any of the Bank Parties, directly or indirectly, arising out of, based upon, or in any manner connected
with, any transaction, event, circumstance, action, failure to act, or occurrence of any sort or type, whether
known or unknown, which occurred, existed, was taken, permitted, or began prior to or on the date of this
Agreement or accrued, existed, was taken, permitted or begun in accordance with, pursuant to, or by virtue of
any of the Obligations or any of the Loan Documents, or which directly or indirectly relate to or arise out of
or in any manner are connected with any of the Obligations or any of the Loan Documents, including without
limnitation under or in connection with the Equal Credit Opportunity Act, 15 U.S.C. Sections 1691 et seq., OF
Regulation B, 12 CFR Part 202; TO THE EXTENT THAT ANY SUCH DEFENSES, AFFIRMATIVE OR.
OTHERWISE, RIGHTS OF SETOFF, RIGHTS OF RECOUPMENT, CLAIMS, COUNTERCLAIMS,
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 4 of 296 PagelD #: 1299

ACTIONS OR CAUSES OF ACTION EXIST, SUCH DEFENSES, RIGHTS, CLAIMS,
COUNTERCLAIMS, ACTIONS AND CAUSES OF ACTION ARE HEREBY FOREVER WAIVED,
DISCHARGED AND RELEASED BY EACH OF THE JUSTICE ENTITIES.

4, Each of the Justice Entities hereby represents, warrants, affirms, confirms and reaffirms
that @) each of the Loan Documents constitutes the legal, valid and binding obligation of each of the
Justice Entities to the extent each is a party thereto, enforceable against each of the Justice Entities to the
extent each is a party thereto in accordance with its respective terms, and (i) none of the Loan
Documents, nor the execution, delivery or performance of this Agreement or any of the Loan Documents
by each of the Justice Entities to the extent each is a party thereto (A) violates any law, rule or regulation,
or any order of any governmental authority or entity having jurisdiction over any of the Justice Entities or
any of their respective properties or assets, (B) conflicts with or results in the termination of, constitutes a
default or event of default under, or accelerates any performance required by any indenture, morgage,
deed of trust, lease, agreement or any other instrument to which any of the Justice Entities is a party or by
which any of the Justice Entities or any of their respective properties or assets is bound or (C) results in
the creation or imposition of any lien, charge or encumbrance upon any of the assets of any of the Justice
Entities, except for the liens in favor of the Bank. Furthermore, each of the Justice Entities hereby
represents, warrants, affirms, confirms and reaffirms that (i) all information provided by any of the Justice
Entities prior to or on the date hereof to the Bank, including, without limitation, all financial statements,
was, at the date of delivery, and is as of the date hereof, true, correct and complete in all respects, and (ii)
none of such information contains any material misstatement of fact or omits to state any fact necessary to
make the statement contained therein not misleading.

5. Each of the Justice Entities hereby represents, warrants, affirms, confirms and reaffirms
that CERTAIN OF THE LOAN DOCUMENTS CONTAIN A CONFESSION OF JUDGMENT
PROVISION, AND EACH SUCH CONFESSION OF JUDGMENT PROVISION HAS NOT BEEN
MODIFIED, ALTERED OR AMENDED IN ANY WAY AND REMAINS IN FULL FORCE AND
EFFECT IN ALL RESPECTS. Furthermore, each of the Justice Entities hereby affirms, confinns and
reaffirms each of its obligations, covenants and agreements under each of the Loan Documents to which it

is a party.

6. Each of the Justice Entities hereby acknowledges and agrees that any default under this
Agreement or any of the Loan Documents shall be an immediate default and event of default under all of
the Loan Documents for which there shall be no notice, grace or cure period, and, upon the occurrence of
any such default, the Bank shall have the immediate right to exercise one or more of the rights and
remedies contained in any of the Loan Documents, at law and/or in equity, all of which rights and
remedies are hereby expressly reserved.

7. Each of the Justice Entities hereby agrees that Bluestone Resources, Inc. is in the process
of marketing through Goldman Sachs the sale of certain of its real estate coal assets. In the event of any
sale of the Bluestone Resources real estate coal assets, the Bank shall be entitled to 50% of the Net
Proceeds (as defined below) above One Hundred and Ninety-Two Million Nine Hundred and Thirty-One
Thousand Two Hundred and Fifty Dollars ($192,931,250.00) from such sale. The Justice Entities hereby
acknowledge and agree that the Bank shall have the right to apply such proceeds received by the Bank to
such of the debts of one or more Justice Entities owed to the Bank and in such order of application as the
Bank shali determine, each in the Bank’s sole and absolute discretion. Each of the Justice Entities hereby
agrees that the Bank shall have complete and unfettered access to all information regarding all aspects of
the marketing and/or sale of the Bluestone Resources, Inc. real estate coal assets including, but not limited
to, all marketing data, all sale-related communications, all offers or counter-offers, all closing documents,
all direct or indirect communication with Goldman Sachs marketing representatives and closing attorneys,
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 5 of 296 PagelD #: 1300

and all presentations made to bidders or prospective bidders for all or any portion of the Bluestone
Resources, Inc. real estate coal assets.

“Net Proceeds” is defined as gross sales proceeds resulting from the sale of the Bluestone
Resources, Inc. real estate coal assets presently being marketed by Goldman Sachs minus {a} the amount
necessary to pay in full the lien held by Greensill Capital (UK) Limited, as Financial Institution, (b)
capital gains taxes associated with the sale of such real estate coal assets not to exceed 27.5% of the gross
sales proceeds, (c) obligations, if any, associated with such real estate coal assets owed to Mechel not to
exceed 12.5% of the gross sales proceeds, (d) Goldman Sachs’ fees not to exceed $6,000,000.00 plus 2%
of the gross sales proceeds in excess of $400,000,000.00, (e) Goldman Sachs’ expenses not to exceed
$50,000.00, (f) employee bonuses not to exceed $2,500,000.00, (g) attorney’s fees associated with the
sale of such real estate coal assets not to exceed $1,500,000.00 and (h) engineering and accounting fees
not to exceed $700,000.00; provided, that, prior to the payment of any such deductions from the gross
sales proceeds, the Justice Entities shall provide to the Bank, and the Bank shall have confirmed, proof of
the actual amount of and appropriate documentation for each such expense.

8. Each of the Justice Entities hereby agrees that the Bank shall have tight to engage a
consultant of its choosing to (1) interview the management of the Justice Entities, (2) review any plan of
the Justice Entities, (3) review and monitor past, present and future transactions of the Justice Entities, (4)
review and monitor bank account balances at all financial institutions at which any of the Justice Entities
maintains accounts, (5) review cash management procedures and controls, (6) prepare reports and (7)
perform such other and further services as the Bank shall determine in its sole and absolute opinion are
necessary or desirable (collectively, the “Consulting Services”), Each of the Justice Entities shall assist
and cooperate fully, and cause all of its officers, members, managers, employees, agents and all other
persons under its control, to assist and cooperate fully with such consultant’s provision of the Consulting
Services; and the Justice Entities, jointly and severally, shall pay to the Bank on demand for all costs, fees
and other charges associated with the Consulting Services.

9. Each of the Justice Entities hereby agrees that the Bank shall have complete and
unfettered access to all information regarding all aspects of (a) the prosecution of insurance claims
relating to the damage to the Greenbrier Hotel and environs caused by or associated with the flood that
occurred in 2016, including but not limited to all communications and correspondence and direct access
to and cooperation from counsel handling the aforesaid matters for the Justice Entities, (b) the defense of
the “New London” litigation presently pending in the United States District Court, Eastern District of
Kentucky, including but not limited to all communications and correspondence and direct access to and
cooperation from counsel handling the aforesaid matters for the Justice Entities, (c) the refinancing of any
indebtedness owed by Greenbrier Hotel Corporation and/or its affiliates, including but not limited to all
communications and correspondence associated with term sheets, loan documents, collateral documents,
and direct access to and cooperation from counsel handling the aforesaid matters for the Justice Entities,
(d) the defense of the law suit styled United States of America v. Southern Corporation et al., Case
No. 7:19¢v354 filed in the United States District Court for the Western District of Virginia, Roanoke
Division, including but not limited to all communications and correspondence and direct access to and
cooperation from counsel handling the aforesaid matters for the Justice Entities, (e) the prosecution of the
law suit styled James C. Justice II et al. v. Office of Surface Mining Reclamation and Enforcemen:
United States Department of the Interior, Case No. 7:19¢v381 filed in the United States District Court for
the Western District of Virginia, Roanoke Division, (f) all of the other civil, criminal, administrative,
mediation, arbitration or other matters or proceedings to which any of the Justice Entities is a plaintiff,
defendant or other party, including but not limited to ali communications and correspondence and direct
access to and cooperation from counsel handling the aforesaid matters and/or proceedings for the Justice
Entities and (g) all of the unsatisfied or unreleased judgments entered against any of the Justice Entities in
an amount greater than $50,000, including but not limited to all communications and correspondence and
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 6 of 296 PagelD #: 1301

direct access to and cooperation from counsel handling the aforesaid matters and/or proceedings for the
Justice Entities.

10. This Agreement may be executed in multiple counterparts, each of which shall be deemed
an original, but all of which constitute one and the same instrument.

11. This Agreement shall be construed according to the laws of the Commonwealth of
Virginia. Each of the Justice Entities hereby irrevocably agrees that any legal action or proceeding
arising out of or relating to this Agreement shall be instituted in the Circuit Court of the City of
Martinsville, Virginia, or the United States District Court for the Western District of Virginia, or in such
other appropriate court and venue as the Bank may choose in its sole discretion. Each of the Justice
Entities hereby consents to the jurisdiction of such courts and waives any objection relating to the basis
for personal or in rem jurisdiction or to venue which each of the undersigned may now or hereafter have
in any such legal action or proceedings.

14. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, EACH OF THE
JUSTICE ENTITIES HEREBY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY
MATTERS OR CLAIMS ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN
DOCUMENTS OR OUT OF THE CONDUCT OF OR THE RELATIONSHIP BETWEEN EACH
OF THE JUSTICE ENTITIES AND THE BANK, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. EACH OF THE JUSTICE ENTITIES AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT THE BANK MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH OF THE JUSTICE
ENTITIES TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE BANK TO ENTER INTO THIS AGREEMENT.
FURTHER, EACH OF THE JUSTICE ENTITIES HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF THE BANK, NOR THE BANK’S COUNSEL, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. NO
REPRESENTATIVE OR AGENT OF THE BANK, NOR THE BANK’S COUNSEL, HAS THE
AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION. EACH OF THE
JUSTICE ENTITIES ACKNOWLEDGES IT HAS HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL REGARDING THIS PARAGRAPH, THAT IT FULLY UNDERSTANDS ITS
TERMS, CONTENT AND EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY
AGREES TO THE TERMS OF THIS PARAGRAPH,

[Remainder of Page Intentionally Left Blank]
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 7 of 296 PagelD #: 1302

IN WITNESS WHEREOF, each of the Justice Entities has executed this Agreement or caused.
this Agreement to be executed by its duly authorized officer, member or manager under seal as of this 19"
day of March, 2020.

Greenbrier Hotel Corporation,
a West Virginia corporation

By: Cp Unf puatizt (SEAL)

Jilleay L. Justice, Président

 

State of Wl ¥ _

).ss.
City/County of Ree w bo @) ded

L Kwgeas Stra lets , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who i$ President of Greenbrier Hotel Corporation, a West Virginia

corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] is personally known to me or [_] has

 

 

produced as identification.
Witness my hand and official stamp or seal, this {2 day of | (BR oh , 2020.
Keon flan bea
otary Publi”

 

  

My Commission expires: ja. So 2c ao
Notary Registration Number:

  
     

OFFICIAL SEAL.
TATE OF WEST VIRGINIA
Pi a
. af S117
\s . “Rake wv sivee :
: My Carne. Expires Doc. 30, 2022

  
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 8 of 296 PagelD #: 1303

Justice Family Group, LLC,
a Delaware limited liability company

*

py: uo Lua tet (SEAL)

Jillggn L. Justice, Président

State of WY
» ) 5S.
City/County ofl teow e1e Qh

L_ Ke fen 5 tan | eid , 4 Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Justice Family Group, LLC, a Delaware limited liability
company’, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. She [check one] FY] is personally known to me or [ ] has
produced as identificatioh.

Witness my hand and official stamp or seal, this | 4 day of noreh- , 2020.

7

   

My Commission expires: (a| 4 © | as aa
Notary Registration Number:

Players Club, LLC,
a Delaware limited liability company

By: (SEAL)
Jil L. Justice, Pr nt

State of Wg

} ss.
City/County of Mbe eas bearer}

Wane n Stan le ‘4 , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who Ys President of Players Club, LLC, a Delaware limited liability

company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. She [check one] is personally known to me or [_] has
produced as identificatién.

Witness my hand and official stamp or seal, this (4 day of _- jane. bh , 2020,

My Commission expires: {2.) 3c | Asda
Notary Registration Number:

   

  
  

  
  

a : , aie ep Cs eer Road

pe My Comen. Expos bec’ 30, 2022
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 9 of 296 PagelD #: 1304

Greenbrier Golf and Tennis Club Corporation,
a West Virginia corporation

By: Ont Dustin (SEAL)

Tilley. Justice, Presifient

State of “Ni V )
" Yss,
City/County of fnevn b nane P

1, Keten Star { et , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Greenbrier Golf and Tennis Club Corporation, a West
Virginia corporation, personally appeared before me this day and cknowledged the due execution of this
Agreement on behalf of the corporation. She (check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this_ (4 day of Ynox «ly , 2020.
wt

My Commission expires: _! 2 Zo efacad_

Notary Registration Number:

 

Greenbrier Medical Institute, LLC,
a West Virginia limited liability company

  

(SEAL)

 

L. Justice, President

State of Ww Vv )
)ss.
City/County of clibes sj

i, Kates Stawlecs , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Greenbrier Medical Institute, LLC, a West Virginia
limited liability company, personally appeared before me this day and acknow ged the due execution of
this Agreement on behalf of the limited liability company. She (check one] [Mis personally known to me
or [_] has produced as identification

Witness my hand and official stamp or seal, this_ | _ day of ‘fy 2 ae RT , 2020.

Kare ion Dex,
Notary Public gO —

My Commission expires: _¢2./7 ofze 23

Notary Registration Number:

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 10 of 296 PagelD #: 1305

Oakhurst Club, LLC,
a West Virginia limited liability company

(SEAL)

 

State of WV ae
) ss.

City/County of d} be )
L k ated HAN lay » a Notary Public of the City/County and State aforesaid,
certify that Jil . Justice who is & Member of Oakhurst Club, LLC, a West Virginia limited liability

company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. She [check one] B%| is personally known to me or (] has
produced as identification.

Witness my hand and official stamp or seal, this_ {4 day of , 2020
; h .
+ (2
HAL SE ay
7
My Commission expires: / & Lao! 24 —
Notary Registration Number:

 

 

The Greenbrier Sporting Club, Inc.,
a West Virginia corporation

(SEAL)

 

State of AN iy
)ss.
City/County of £7 b @ j

L Kk Ke pi StTixens ‘ oY , 4 Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is Président of The Greenbrier Sporting Club, Inc. a West Virginia
corporation, personally appeared before me this day and knowledged the due execution of this
Agreement on behalf of the corporation. She [check one is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this _{ & day of f ascly , 2020.
:
tary Public
My Commission expires: 12 13 | 204A
Notary Registration Number: |

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 11 of 296 PagelD #: 1306

The Greenbrier Sporting Club Development
Company, Inc., a Delaware corporation

B (SEAL)

 

Yy:
Jiftgan L. Justice, Président
State of __\\ C _____)

) ss.
City/County of $i ba. )

L_ Katens Stinl <.\{____, a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is Président of The Greenbrier Sporting Club Development Company,
Inc., a Delaware corporation, personally appeared before me this day, and acknowledged the due
execution of this Agreement on behalf of the corporation. She [check one] |X| is personally known to me
or (_] has produced as identification.

Witness my hand and official stamp or seal, this _)9__ day of Meneh 2, 2020.
o .
; : (7 a“) C =
fi , iH SEAL
My Commission expires: i 2 }3 é IRD Aa,

 

 

Notary Registration Number:
Beliwood Corporation,
a West Virginia corporation
By: (SEAL)
James C. Justice, III, President
Stateof_ oY
)ss.
City/County of )
I , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, Ill who is President of Bellwood Corporation, a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] [J is personally known to me or [] has produced
as identification.

Witness my hand and official stamp or seal, this day of , 2020,

 

 

Notary Public

My Commission expires:
Notary Registration Number:

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 12 of 296 PagelID #: 1307

The Greenbrier Sporting Club Development
Company, Inc., a Delaware corporation

 

By: (SEAL)
Jillean L. Justice, President
Slateof
} ss.
City/County of )
j , a Notary Public of the City/County and State aforesaid,

 

certify that Jillean L. Justice who is President of The Greenbrier Sporting Club Development Company,
Inc., a Delaware corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation. She [check one] (] is personally known to me

 

 

 

or [_] has produced as identification.
Witness my hand and official stamp or seal, this day of , 2020.
Notary Public

My Commission expires:
Notary Registration Number:

Bellwood Corporation,
a West Virginia corporation

 

 

State of \ int
_ dss.
City/County of Knol _)

L, | sive A We {ls , 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Bellwood Corporation, a West Virginia corporation,
personally appeared before me this day and Pa cteee the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this [ Gtha., of M ar ch , 2020.

Li Caw debated

 

 

Notary Public
My Commission expires: _
Notary Registration Number: gq LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
9 My Commission Expires May 31, 208/

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 13 of 296 PagelID #: 1308

Bluestone Energy Sales Corporation,
a Virginia corporation

N

(SEAL)
on rine Cc. Justicest<—$§

Title: President

State of Mivaini
) ss.
City/County of r
L | vale A ells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I who is President of Bluestone Energy Sales Corporation, a Virginia

corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation.

    

 

 

 

  
 

 

 

4 1A)
7 nea MANETS
NOTARY PUBLIC
My Commission expires: 21/202 Commonwealth of Virginia
ae Registration No. 7560729
Notary Registration Number: 9 My Commission Expires May 31, 20.)/
Justice Low Seam Mining Inc.,
a West Virginia corporation
By: (SEAL)
2 J ustice, Hf>Pfesident
State of Mica fig = )
) ss.
City/County of Waawoke 3
L I esl 4 A 7 We l (: S , 8 Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, DI who is President of Justice Low Seam Mining Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [| is personally known to me or ["] has
produced as identification.

Witness my hand and official stamp or seal, this /9 “tay or lav, __, 2000.

Eas. Dns. LiL.

Notary Public

My Commission expires: 2Ok

Notary Registration Number‘ 2 27 LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia

Registration No. 7560729
70 My Commission Expires May 31, 20.4

 

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 14 of 296 PagelD #: 1309

Bluestone Resources Inc.,
a Delaware corporation

0 Pacers GYZE (SEAL)
C. Ju stice Presi dent

 

State of Vista i a
4 ) ss.
City/County of K.odna ve )
I, [ esl Le f ‘ Ord [ ls , 4 Notary Public of the City/County and State aforesaid,

certify that James C. Justice, IL who is President of Bluestone Resources Inc., a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

 

 

of the corporation. He [check one] is personally known to me or [] has produced
as identification.
Witness my hand and official stamp or seal, this yot Vlaveh , 2020,

Yale bur Libitt

Aloto

LESLIE ANN WELLS

My Commission expires: é NOTARY PUBLIC

Notary Registration Number: Commonwealth of Virginia
Registration No, 7860729

My Commission Expires May 31, 20n¢f

Tams Management, Inc.,
a West Virginia corporation

 

 

 

 

  
  

eee (SEAL)
c. Fust AU President

State of Viv, TNT

( ) ss.
City/County of ke Oa noke_)j

1 feshe A. Wells, a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I who is President of Tams Management, Inc., a West Virginia corporation,
personally appeared before me this day and tSrowedaed the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [-] has produced

as identification, —

 

  
  
 

fay of Mavch , 2020.
Lin ns Le betas)

Witness my hand and official stamp or seal,

 

 

: Notary Public
My Commission expires: ne
Notary Registration Number: LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
ae Registration No. 7560739
7 y Commission Expires May 31, 200/

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 15 of 296 PagelD #: 1310

Justice Farms of North Carolina, LLC,

 

 

2 Virginia limited liability company
By: : (SEAL)
Jani€SC. Justice, Ill, President “
1, Leelie A Wyellc a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, IIT who is President of Justice Farms of North Carolina, LLC, a Virginia
limited liability company, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the limited liability company. He [check one] kas personally known to me
or [[] has produced as identification,

Witness my hand and official stamp or seal, this Chey of | , 2020,

My Commission expires: S/
Notary Registration Number: Le

  

LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia
Registration No, 7560729

Jamgs C. SustiveCoia patitive Mey, 31. 2002. (
a Delaware Corporauon

Ce (SEAL)

By:
(aries, Justice, Il, President

   

 

 

Stateof Vivainig  _)

) ss.
City/County of wale

L ] eslie A . We lls , 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of James C. Justice Companies, Inc., a Delaware
corporation, personally appeared before me this day and ac owledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has

produced as identificatio;

Witness my hand and official stamp or seal, this (thay of fh lavch , 2020.
Dost: Ula Lbut

 

Notary Public
My Commission expires: g/ P|
Notary Registration Number: oh LESLIE ANN WELLS

NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7580729
My Commission Expires May 31, 2092 (

 

 

 

12
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 16 of 296 PagelD #: 1311

Twin Fir Estates, LLC,
4 Virginia limited liability company

 

State of Magis os.

City/County of |

tles L £ ff We l kk , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is President of Twin Fir Estates, LLC, a Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [_] has
produced as identification.

5 d and official stamp or seal, this [ Ghray of Wf AYC h , 2020.

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia Notary Public

 

a

 
 

 

Registration No, 7560729

My Commission Explegs Ma# 31. 99 q
My Commisstorrexpires: _—
Notary Registration Number:

 

Wilcox Industries, Inc.,
a West Virginia corporation

(SEAL)

   

State of MG i Hs iP) V/ vo
City/County s Roandte ™

L / esi? f : kk / f i ls , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Wilcox Industries, Inc., a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation, He [check one] hs personally known to me or [_] has produced

 

 

 

 

 

as identification.
Witness my hand and official stamp or seal, this i KG, of Wa ych , 2020,
J Notary Public
My Commission expires: {f20
Notary Registration Number: Tag LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginla
Registration No, 7560729
My Commission Expires May 31, 20g

 

 

 

13
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 17 of 296 PagelID #: 1312

Triple J, LLC,
a Virginia limited liability company

 

State of

   

) ss,

  

\
City/County of

L [ eS I ? A. i 1 f [ { 5, a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IIL who is President of Triple J, LLC, a Virginia limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] Pie personally known to me or [_] has produced

as identification.
po FESS TT TRE seal, this 4 of } t / ar ch , 2020.
NOTARY PUBLIC ”
bu tA Lilihls

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 2021

My Commnission expires: ky af
Notary Registration Number: ‘7

  
  

   

 

 

State of Moe @ i) )
ss.
City/County oF Coanoke )
1, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, III personally appearef before me this day and acknowledged the due
execution of this Agreement. He [check one] [J is personally known to me or [[] has produced

ne as identification. 4
Witness my hand and official stamp or seal, this y of hh la *C h , 2020.

Notary Public
My Commission expires: 4 /3(/202
Notary Registration Number:

   

 

 

 

LESLIE ANN WELLS |
NOTARY PUBLIC
Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20a /

 

14
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 18 of 296 PagelD #: 1313

KLE (SEAL)

J . Justice,

State of West View (MG)
SS.
City/County of Green bnew)

l, Kel lex k H énthern » 4 Notary Public of the City/County and State aforesaid,
certify that James C! Justice, II personally appeared-before me this day and acknowledged the due
execution of this Agreement. He [check one] is personally known to me or [/] has produced

as identification.

Ra a RPT i FAN TS a a, .
ecteshiness my hasbanaosficial s mp or seal, this 19 dayof Miar7h , 2020.
% a ea, Notary Public, Stata of West Virginia °
ip 2, KELLEY KHENTHORN }
8 Greenbrier Caunty Schools 4
if 202 Chestnut Straat 7 ~
es Lewisburg, WV 24904 ; Notary Public
beget My commission expires October 29, 2022

Conan senate te Pag May Ragil
My Commission expires: “Wtoher 24 avaa
Laut) Sf
Lyx.
14 ASEAL)

Notary Registration Number!
Cathy L. Justice — /

 

    

Toe age

State of West Virgiase. )
)} ss.
City/County of 2r-)

L Kelle k : Henthor #)__, a Notary Public of the City/County and State aforesaid,
certify that Cathy L. ‘Justice personally appeared before me this day and acknowledged the due execution

of this Agreement. She [check one] [tis personally known to me or [] has produced
as identification.

Witness my hand and official stamp or seal, this / g day of IM arch , 2020.

0 " Notary Public

My Commission expires: ROAR
Noiary Registration Number:

 

4  geRET Ss OFFICIAL SEAL
. ot Notary Public, State of Weat Virginia /
@\ KELLEY KHENTHORN |
Greenbrier County Schools a
202 Chestnut Steeat
oe Lewisburg, WV 2490t
j — My comavesion exples Octoher 29, 202
Dit Ra Res RR ee ag Ty

 
  

15
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 19 of 296 PagelD #: 1314

The Chesapeake and Ohio Traveler, Inc.,
a Virginia corporation

 

 

State of a aa
My 28%
City/County of (OU V0 } f_)

1, | sk 2 fA ‘ We | is , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IN] who is President of The Chesapeake and Ohio Traveler, Inc., a Virginia
corporation, personally appeared before me this day and ac: owledged the due execution of this
Agreement on behalf of the corporation. He [check one] [Mf is personally known to me or [7] has
produced as identification.

Wiese RY ART WED es Seam pr seal, this y of MV aye h , 2020.
NOTARY PUBLIC
Commonwealth of Virginia

Registration No. 7860729
My Commission Expires May 34, 20 2

 

 
   

Notary Public

 

My Commission expires: a/
Notary Registration Number:

The Greenbrier Resort and Club Management
Company, a Virginia corporation

 

By: (SEAL)
Jillean L. Justice, President
State of )
) ss.
City/County of )
I , a Notary Public of the City/County and State aforesaid,

 

3
certify that Jillean L. Justice who is President of The Greenbrier Resort and Club Management Company,
a Virginia corporation, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the corporation. She [check one] [7] is personally known to me or [] has

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this day of , 2020.
Notary Public
My Commission expires:

Notary Registration Number:

16
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 20 of 296 PagelD #: 1315

The Chesapeake and Ohio Traveler, Inc.,
a Virginia corporation

 

By: (SEAL)
James C. Justice, III, President
State of )
) ss.
City/County of __ i)
I , 4 Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of The Chesapeake and Ohio Traveler, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [_] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this day of 2020.

 

 

Notary Public

My Commission expires:
Notary Registration Number:

The Greenbrier Resort and Club Management
Company, a Virginia corporation

By: (Aten? ater (SEAL)

JilleAy L. Justice, President

State of WY iy
) ss.
City/County of cA bf )

L Keres Stan ley , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is Plesident of The Greenbrier Resort and Club Management Company,
a Virginia corporation, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the corporation. She [check one is personally known to me or [_] has
produced as identificatidn.

Witness my hand and official stamp or seal, this {4 __ day of _Jhanch D , 2020.

Vin 3 Tan Dues
\ Nothry Public

  
 

My Commission expires: / 2 36 20" a
Notary Registration Number: __

hee

16
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 21 of 296 PagelD #: 1316

Greenbrier IA, Inc.,
a Delaware corporation

By: C\iumitruees (SEAL)
Jillead L. Justice , PfoSident
State of wv,
) ss.
City/County of fbn
I, he SF ti a a Notary Public of the City/County and State aforesaid,
certify that Jilléan L. Justice who is President of Greenbrier 1A, Inc., a Delaware corporation, personally

appeared before me this day and acknowledged the due execution of this Agreement on behalf of the
corporation. She [check one] is personally known to me or [] has produced
as identification.

Witness my hand and official stamp or seal, this | 4 day of “Drench _, 2020.
‘ (/_™
is )s
My Commission expires: _i af o| ao 2
Notary Registration Number:

 

 

perry
Old White Club Corporation,
a West Virginia corporation

By:

(SEAL)
JilleafyL. Justice, Preghdent

 

State of Y
) ss.
City/County of {bie

L K afte rl Ttaw le YY, a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Old White Club Corporation, a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this 14 day of arc Q 7 , 2020.

\ Notaty Public (\
My Commission expires: ix 4 | RabL
Notary Registration Number: -

= OFFICIAL SEAL ;
= Y state OF We BY VIRGINIA
Be) AE REN erie

Daas 3117 Spring Crvak Staton Ros
ey WV 26008 =
Pace |

   
 
  
 

\7

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 22 of 296 PagelD #: 1317

The Old White Development Company,

 

 

a West Virginia corporation
(SEAL)
State of wo,
) ss.
City/County of Ba )
1, Kage N Stew [. oP , 4 Notary Public of the City/County and State aforesaid,

 

certify that JiNean L. Justice who is President of The Old White Development Company, a West Virginia
corporation, personally appeared before me this day and ac owledged the due execution of this
Agreement on behalf of the corporation. She [check oe Ns personally known to me or [[] has
produced as identification.

Witness my hand and official stamp or seal, this_ {4 day of yesh? _, 2020.
(2

erm Cutest
—§_ en eel

 

    

 

My Commission expires: 12. 3 > | Lo A “Bact 008
Notary Registration Number:

Southeast Cotton, Inc.,

a West Virginia corporation

By: (SEAL)

James C. Justice, II, President
Stateof oY
) ss.

City/County of _)

1, , 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is President of Southeast Cotton, Inc., a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He {check one] [_] is personally known to me or [-] has produced

as identification.

 

Witness my hand and official stamp or seal, this day of , 2020.

 

 

 

 

Notary Public

My Commission expires:
Notary Registration Number:

18
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 23 of 296 PagelD #: 1318

The Old White Development Company,

 

a West Virginia corporation
By: (SEAL)
Jillean L. Justice, President
Stateof
) ss.
City/County of )
T , a Notary Public of the City/County and State aforesaid,

 

certify that Jillean L. Justice who is President of The Old White Development Company, a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] [] is personally known to me or |_| has

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this day of , 2020.
Notary Public
My Commission expires:
Notary Registration Number:
Southeast Cotton, Inc.,

a West Virginia corporation

sooo (SEAL)

: Justice, WI>President

   

State of Vivau "i Lo )
ya, ) 88.

   

U 5 —
City/County of ~ |

- i /f
1 Lesh A belle , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is President of Southeast Cotton, Inc., a West Virginia corporation,
personally appeared before me this day and pnnredees the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [] has produced

as identification.
y of yt lavch , 2020.

Witness my hand and official stamp or seal, this

Fr. Yah. Qn _le hi.

  
 

 

 

Notary Public
My Commission expires: 202,
Notary Registration Number: ‘7: LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20

 

 

 

18
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 24 of 296 PagelD #: 1319

American Turf Grass Corporation,
a Virginia corporation

 

 

~

State of LQ

} ss.
City/County of

L, / £5 [ 4 A lr/ 2 / Ie , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is President of American Turf Grass Corporation, a Virginia
corporation, personally appeared before me this day and ac owledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [] has

produced as identification.
y of V y la Ke A , 2020.

Witness my hand and official stamp or seal, this

   
 
 
   

 

LESLIE ANN WELLS
My Commission expires: Q0a| NOTARY PUBLIC
Notary Registration Number! 726G07AY Communwealth of Virginia
Registration No. 7260725 |
My Commission Expiras May 34. 20 aul :
Lr ee
Rapidan, LLC, =

a West Virginia limited liability company

 

siteof Vivainia _)
) ss.
City/County of BIC?

1 ih 2sle i he lls , 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, Hl who is President of Rapidan, LLC, a West Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] [fis personally known to me or ["] has

produced as identification.

Witness my hand and official stamp or seal, this hay of / y L "C. h , 2020.

I Notary Public

LESLIE ANN WELLS
3/fAOal NOTARY PUBLIC

Cummonwealth of Virginia
Registration No. 7560729
My Commission Expires Mav 31, 20_,3/

 

   

 

My Commission expires:
Notary Registration Number: O72

 

 

 

i9
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 25 of 296 PageID #: 1320

Blue Ridge Farm Center, Inc.,
4 Virginia corporation

  

 

C. Justice,

State of Or
) ss.
City/County o

lL My l el 1? A. Wel [: S_, a Notary Public of the City/County and State aforesaid,
certify that James C, Justice, III who is President of Blue Ridge Farm Center, Inc., a Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] [] is personally known to me or [-] has produced

as identification.
stamp or seal, this y of Li la eC A , 2020.
yes fds Lebeis

     
 

 

  

LESLNW tds aiéttahé and offi
NOTARY PUBLIC

Commonwealth of Virginia
Regisiration No. 7560729

 

 

—F

 

My Commission Expires May 31, 20004 Notary Public
My Commission expires: {
Notary Registration Number: oy
Justice Family Farms, LLC,

a West Virginia limited liability company

 

    

) ss.
City/County of

L eclie A . Well , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II, who is President of Justice Family Farms, LLC, a West Virginia limited
liability company, personally appeared before me this day and cone] Rn the due execution of this
Agreement on behalf of the limited liability company. He [check one] |] is personally known to me or
[-] has produced as identification.

Witness my hand and official stamp or seal, this y of_/ j la L 4 , 2020.

     
  

Notary Public

 

See,
LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia

Registration No. 7
My Commission Ex #80729

My Commission expires: a / 24 Aral
Notary Registration Numbef: 7¢¢07 29 —

 

pires May 3
20 S May 1 20R{ |
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 26 of 296 PagelD #: 1321

Greenthorn LLC,
a Kentucky limited liability company

 

State of \Aiv a1 —
$s.
City/County of

L, Les] if 4 ibe { / S , 8 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, Il] who is President of Greenthorn LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] mt is personally known to me or ["] has
produced as identification.

| Testi ANN WEE eee oF seal, ais 7 ay ot_V/| avch _,2020.
NOTARY PUBLIC os
Commonwealth of Virginia Te Fhe. Lihelt

 

 

 

 

Registratian No. 7560729 Notary Public
My Commission Expires May 31, 202!
My Commission expires: H/20a7
Notary Registration Number. 7520729 _
Black River Coal, LLC,

a Delaware limited liability company

 

State of VV VouM 1a__
ss.
City/County of £

I, | eS lig A . (We { G__; 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Black River Coal, LLC, a Delaware limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company, He [check one] is personally known to me or [[] has

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this [ q Thay of WM ave h , 2020.
Notary Public

 

 

My Commission expires: Sfacfao2t_
Notary Registration Numbet: 7¢% 0729 _ LESLIE ANN WE 7
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20a

 

 

 

21
 

Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 27 of 296 PagelID #: 1322

Kirby Land Company, Inc.,
a West Virginia corporation

(Zzgee (SEAL)
James C. Justice Tt, President

L | es le A : be / le » a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IIT who is President of Kirby Land Company, a West Virginia corporation,
personally appeared before me this day and ae aeed the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

 

  

) ss.
City/County of

  
  

 

;__ 28 identification.
NO VARSPip hai and officigl stamp or seal, this Fy of 1, AV ch , 2020.
Commonwealth of Virginia
Registration No. 7560729 “

My Gommission Expires May 31, 2002[

  

. pennneotar Public
My Commission expires: 5 / / LESLIE ANN WELLS
Notary Registration Number! 7 9 NOTARY PUBLIC
Commonwealth of Virginia
Regisiratian No, 7580729
S and u tind Commission Expires May 31, 20514
a Tennessee corporation

 

a se

 

 

State of Mayet
; ) ss.
City/County of _V oo noke )
1 _Leslre A. Wel, a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is President of S and H Mining, Inc., a Tennessee corporation,
personally appeared before me this day and op wedged the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [] has produced
as identification.

Witness my hand and official stamp or seal, this pay of h } le vc h , 2020,
le Clr. Libet.

~T Notary Public
My Commission expires: 9
Notary Registration Number! 7

LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia |

Registration No, 7560729
22 My Commission & Expires May 34, 20gf

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 28 of 296 PagelD #: 1323

Wintergreen Partners, Inc.,
a Virginia corporation

(SEAL)

 

 

State of
)ss.
City/County of

L l Eg li ¢ A « ke [ be , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I who is President of Wintergreen Partners, Inc., a Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

as identification.
day of MN AYC h , 2020.

Witness my hand and official stamp or seal, this

   
 
  

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No, 7560729

My Commission expires: SI-Bl-L

Notary Registration Number: “/SZ) 73-9

 
 

» mi at Cc 7 5? Od
Grain Developulltisie TaUSS'0" Expos May 31.200)

a West Virginia corporation

 

State oNvainia 5

f ) ss.
City/County of | NO y

I, Les / i? A . Wel le , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I who is President of Grain Development, Inc., a West Virginia
corporation, personally appeared before me this day and ac owledged the due execution of this
Agreement on behalf of the corporation. He (check one] is personally known to me or [] has

produced as identificatiqn.
day of W la veh , 2020.

Witness my hand and official stamp or seal, this

Vole. Lu. Lt bebt>
Notary Public
My Commission expires: .S- 3/-903/

Notary Registration Number: _ 7570727 LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
a Registration No. 7560729
{ y Commission Expires May 31, 20A/

  
 

23
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 29 of 296 PagelD #: 1324

I
State of vai Mia )

A) , ) 88.
City/County of Diane he )
1 Leslie A. be/l

Environmental Fund, LLC,
a Virginia limited liability company

By: Wintergreen Hospitality Parmers, LLC, Sole
Member

By: Wintergreen Partners, Inc., Sole

 
 
  

A (SEAL)
1, President

, 4 Notary Public of the City/County and State aforesaid,

certify that James C. Justice, IT who is President of Wintergreen Partners, Inc., Sole Member of
Wintergreen Hospitality Partners, LLC, Sole Member of Environmental Fund, LLC, a Virginia limited
liability company, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the limited liability company. He [check one] jv’] is personally known to me or

 

 

 

 

 

["] has produced as identification.
Witness my hand and official stamp or seal, this y of ALO h , 2020.
S33! Notary Public
My Commission expires: wc beh
Notary Registration Number: “7570 72-4 LESLIE ANN WELLS
nye NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20297

 

24
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 30 of 296 PagelD #: 1325

Black River Farms, LLC,
a West Virginia limited liability company

 

 

State of _\ a
SS.
City/County of »4 canal?

1, { eS we 4 We l IE , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I who is President of Black River Farms, LLC, a West Virginia limited
liability company, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [[] is personally known to me or [-] has
produced as identification.

Witness my hand and official stamp or seal, this

  

L E WELLS

My Commission expires: 5-7 (-D03/
istrati : POD: NOTARY PUBLIC
Notary Registration Number: 99 ee

Registration No. 7560729
My Commission Expi-es May 31, 202)/

Eve sosccrmnteneeented

a Delaware corporation

 

 

  

} ss.
City/County of \Coanaye

L Le liv A. be i lo , 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Evergreen Turf Corporation, a Delaware corporation,
personally appeared before me this day and ackaowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [] has produced

as identification.
Witness my hand and official stamp or seal, this | day of WA. A ven , 2020.

 

 

2
Notary Public
My Commission expires: 5-3 /-903/ ro
Notary Registration Number: “52.0729 LESLIE ANN WELLS
NOTARY PUBLIC

Cornmmonwealth of Virginia
Registration No, 7530729
25 My Cammission Expires May 34, 20.

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 31 of 296 PagelD #: 1326

Justice Farm Supply, Inc.,
a West Virginia corporation

(SEAL)

 

State of

  

) ss.
City/County of 6 COWS

i, Lesh 4 7 (we lle , 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I who is President of Justice Farm Supply, Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has

 

produced as identification.
Witness my hand and official stamp or seal, this y fay of / b ave A , 2020.
Nowey HalityN WELLS
My Commission expires: _.5--3/-903/ NOTARY PUBLIC
Notary Registration Number: 752.0239 Commonweaith of Virginia

Registration No, 7560729 ;
My Commission Expirus May 31, 20.0% i

Stoney Brook Plantation, Inc.,
a West Virginia corporation

 

 

pn *

State of , 1a
A ) ss.
City/County of Vo Ve

lo Ak

L i OS te 4 : Lb ke , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is President of Stoney Brook Plantation, Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has

produced as identification.
y of Mech , 2020.

Witness my hand and official stamp or seal, this

  
   

 

Notary Public
My Commission expires: __5-3/-905/ LESLIE ANN WELLS
Notary Registration Number: _7S20 77 NOTARY PUBLIC

Commonwealth of Virginia
Ragistration No. 7530729
My Gummission Expires May 31, 20g9f

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 32 of 296 PagelID #: 1327

Ten Mile Bay, LLC,
a West Virginia limited liability company

(SEAL)

 

   

Title: President

State of Vv. “ a
ss.
City/County of \ sa vale? )

L, RA A - We lls , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Ten Mile Bay, LLC, 2 West Virginia limited liability
company, personally appeared before me this day Tr mowiedeed the due execution of this Agreement
on behalf of the corporation. He [check one] is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this _/

  
 
   

 

~ NPESOEPERN WELLS |
NOTARY PUBLIC 3
Commonwealth of Virginia

Registration No. 7560729
Corgmissi pires May 37, 200 |

My Commission expires: 5-3 -202/
Notary Registration Number: b7

  

M

  

     
 

Greenbrie
a

~~ 7 ittem L. Justice, President

Nop
State of Vir mid +)
)

gs.
City/County of e a

. rH li le _-7 a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice Who is Pfesident of Greenbrier Resort and Club Management, Inc., a

corporation, pers6nally appeared before me this day and acknowledged the due
execution of this Agreement onVehalf Of the corporation. She (check one] Y | is personally known to me
or [_] has produced as identification.

Witness my this _/ day of Vie veh , 2020.
Tra

corporation

 

 

  
 
  
     

and official stamp or s

  

 

 

 

Notary Public
Sal g0at LESLIE ANN WELLS
: "BO 789 NOTARY PUBLIC
Oammonwealth of Virginia
‘egistration No. 7aG60
My Go mmfsgjon Expires May 34, 20c)/ i
27 ~N |

™~

N\
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 33 of 296 PagelID #: 1328

Ten Mile Bay, LLC,
a West Virginia limited liability company

By: (SEAL)
Name: James C, Justice, If
Title: President

Stateof_

) ss.

City/County of )

L . 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is President of Ten Mile Bay, LLC, a West Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the corporation. He [check one} [[] is personally known to me or [[] has produced

as identification.

Witness my hand and official stamp or seal, this day of , 2020.

 

 

Notary Public
My Commission expires:
Notary Registration Number:
Greenbrier Resort and Club Management, Inc.,
a corporation
By: (SEAL)
filjean L. Justicé, President
/
State of Mv lg

) ss.
City/County of ci b R, )

L Kk atenl Sta nf | ely , a Notary Public of the City/County and State aforesaid,

certify that Jillean L. Justice who is! President of Greenbrier Resort and Club Management, Inc., a

corporation, personally appeared before me this day , and acknowledged the due

execution of this Agreement on behalf of the corporation. She [check onl Nis personally known to me
or |_| has produced as identification.

Witness my hand and official stamp or seal, this_{q day of THeseh 2 2020.

My Commission expires: i2,/3¢{ 1e 23
Notary Registration Number:

    

ae a7 Creek Station Roar
ay, “Renken WV sae Po
My Convn. Expires Dec. 39, 2422

FPS re

ee pe

27
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 34 of 296 PagelID #: 1329

Greenbrier Golf and Tennis Club, Inc.,
a corporation

 

 

State of Wl q )

} ss.

City/County of ff br )

1 _Karent my Trews aly , 4 Notary Public of the City/County and State aforesaid,

certify that Jillean L. Justice whol is President of Greenbrier Golf and Tennis Club, Inc, a

corporation, personally appeared before me this day and acknowledged the due

execution of this Agreement on behalf of the corporation. She [check one] {%} is personally known to me
or [_] has produced as identification?

Witness my hand and official stamp or seal, this__j G_dayof ThaneS.— —__, 2020.

g

My Commission expires: (2. / 3c] 2oAD—
Notary Registration Number:

  

"

Greenbrier IA [Intellectual Assets}, Inc.,
a Delaware corporation

(SEAL)

 

State of _ v ___._)
SS.
City/County off he * )

L Ketan ota ley , 8 Notary Public of the City/County and State aforesaid,
certify that Jil L. Justice who is President of Greenbrier IA [Intellectual Assets], Inc., a Delaware

corporation, personally appeared before me this day and knowledged the due execution of this
Agreement on behalf of the corporation. She {check one] is personally known to me or [(] has
produced as identification.

 

My Commission expires: {| 2/39 |roa.x >
Notary Registration Number:

 

28
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 35 of 296 PagelD #: 1330

Greenbrier IA, Inc.,
a Delaware corporation

(SEAL)

 

 

State of W V —__)
SS.

City/County of Phe)
L a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is Président of Greenbrier IA, Inc., a Delaware corporation, personally

appeared before me this day and acknowledged the due execution of this Agreement on behalf of the
corporation. She [check one] is_ personally known to me or [[] has produced
identification,

 

Witness my hand and official stamp or seal, this (4
uy;

   

day of ‘P\ onc\ > , 2020.
: Axi .

     

 

My Commission expires: f2./ 36 a
Notary Registration Number:
Old White Charities, Inc.,
a West Virginia corporation
By: Y (SEAL)
i{ifean L. Justice, Pfesident
sateot wy

) 5s.

  
  

City/County of

L a Notary Public of the City/County and State aforesaid,

certify that Jillém L. Justice who is ident of Old White Charities, Inc., a West Virginia corporation,

personally appeared before me this day and owledged the due execution of this Agreement on behalf

of the corporation. She [check one] is personally known to me or [_] has produced
as identification.

 

Witness my hand and official stamp or seal, this | 4 _ day of 2020,

My Commission expires: 12] 3s { 16 272»

Notary Registration Number:

  

29
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 36 of 296 PagelD #: 1331

Southern Coal Corporation,
a Delaware corporation

  
  

 

Nani
Title: President

  
 
  

State of
) ss.
City/County of

2
1, Lede A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II. who is President of Southern Coal Corporation, a Delaware corporation,
personally appeared before me this day and epnwedged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [] has produced
as identification.

 
 

Witness my hand and official stamp or seal,

 

Notary Public

 

 

My Commission expires: 5-3/-202/
a. es gees ae LESLIE ANN WELLS
Notary Registration Number: “7SG@L 70-9 NOTARY PUBLIC
Commonwealth of Virginia
Registration Nic. 7660729

BAUR SION Expires May 31, 20.00

ere

     

    

 

State of VV 1 vg 7 Vy 1a )

) ss.
City/County of _|/ oval? 5

I )es l ce 4 ® fle [ (A , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of A&G Coal Corporation, a Virginia corporation,
personally appeared before me this day and ioprowedged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

as identification.
ay of Vy lave h , 2020.

Witness my hand and official stamp or seal, this

  
 

 

/ Notary Public
NELLS
My Commission expires:_ 5-3/.209/ TRY a BLIC

Notary Registration Number: TShO TIF Commonviesith of Virginia

Registrauon No. 7560729
My Commission Expi-es May 31, 20. al

 

 

 

 

30
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 37 of 296 PagelD #: 1332

Bardo Mining, LLC,

a Se ed Hability eK

Siew.
% (SBAL)

  

State of VA “a

ss.
City/County of Aon wok?

L Leslve A rl (Ase [ ls , 4 Notary Public of the City/County and State aforesaid
certify that James C. Justice, I] who is President of Bardo Mining, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] Es penonaine known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this

  
 

 

/ Notary Public
My Commission expires:_ 5-3/-209/ oe ives i
a ° Commonwealth oi Virginia
Registration No. 7560729

My Commission Expires May 31,2

 

=

31
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 38 of 296 PagelD #: 1333

    

Liggett Mining, LLC
en tuthyHimited 3

Sete

   

  
 

   

State of
} ss.

  

City/County of

I, | PS | i’ A ile if S_, a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I who is President of Liggett Mining, LLC, a Kentucky limited Liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on bebalf of the limited liability company. He (check one] [4 is personally known to me or [] has

 

 

 

  
     

produced as identification.
Witness my hand and official stamp or seal, this / Gh. of We acch , 2020.
Notary Public _ _ 1
. LESLIE ANN WELLS ;
My Commission expires: §-3/-203! NOTARY PUBLIC

Notary Registration Number: 7S7p$72-9 Commonwealth of Virginia

Ragistration No 7580729
My Commission Expires May 31, 20o1f
ee

Sequoia
a Kentucky lings

 

State of Vivo mie
City/County of yi?

1, esl A . Welle , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I who is President of Sequoia Energy, LLC, a Kentucky limited liability

company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [_] has

produced as identification.
y of Wi A vol] , 2020,

Witness my hand and official stamp or seal, this
10 bee faa. L bith?

SS.

  
 
  
 

 

 

7 Notary Public
My Commission expires:_ 5-3(-202) [- LESLIE ANN WELLS
Notary Registration Number: 757.0729 } NOTARY PUBLIC
Commonwealth of Virginia
Registration No. 7500729
My Commission Expires May 31, 2060

 

32

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 39 of 296 PageID #: 1334

Infinity Energy, LLC,

 

 

L { She A lfeils » 4 Notary Public of the City/County and State aforesai
certify that James C. Justice, I] who is President of Infinity Energy, LLC, a Kentucky limited obits
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] [¥fis personally known to me or [_] has
produced as identification.

Witess my hand and official stamp or seal, this 16. day of Ma rch , 2020,

   
   

 

~e Notary Public 7
My Commission expires: S=3/-a09/ an a Susca
sont Setmcapuae 124 Commonwealth of Virginia

 

Registration No. 7580729
My Commission Expires May 31, 20}

33

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 40 of 296 PagelD #: 1335

Cane Patch Mining Company, Inc.,
a Virginia ration

: es C, Jussie eat eo
Title: President

  
 
 

 

  

(SEAL)

 

   

) ss.
City/County of
I, . Is a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is President of Cane Patch Mining Company, Inc., a Virginia
corporation, personally appeared before me this day and owledged the due execution of this
Agreement on behalf of the corporation. He [check one] [is personally known to me or [-] has

produced as identification.
Witness my hand and official stamp or seal, this (Qi day of March , 2020.

_) Blin bitte
LESLIE ANN WELLS
My Commission expires: “203! NOTARY PUBLIC
Notary Registration Number: O79 Comimonweaiti of Virginia
Registration No. 7560729
My Commission Expires May 31, 200] '

Meg-Lynn Land Company, inc.,

 

 

 

 

itle: President

State of Virginia.
ss,
City/County of _Roasck }
I, Les lie A. wetl > , & Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I] who is President of Meg-Lynn Land Company, Inc., a Virginia

corporation, personally appeared before me this day and ac’ wledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has

 

 

 

 

 

produced as identification
Witness my hand and official stamp or seal, this |9’¥& day of_ March 2020.
— Notary Public
Myc ission expires:__5-3{-d09! LESLIE ANN WELLS
Notary Registration Number:_ 75200729 NOTARY PUBLIC
Commonwealth of Virginia
Registration No, 7560728 F

My Cortnission E-pires May 31, 20nd} |

34

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 41 of 296 PagelD #: 1336

 

*

stteot \/i¥Ginin _)
) ss.
City/County of we

L Leshe. A. wells , 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, 11 who is President of Premium Coal Company, Incorporated, a Tennessee
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He {check one] [is personally known to me or [] has
produced as identification

Witness my hand and official stamp or seal, this ay of March, 2020.

   
   

 

Notary Public
LESLIE ANN WELLS
My Commission expires:_5-3/-3/3 »( NOTARY PUBLIC
Notary Registration Number: “7S7o0 729 Commonwealth of Virginia

Registration No. 7580729
My Gommiss:on Expires May 31, 2039

 

 

 

35
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 42 of 296 PagelD #: 1337

Baden Reclamation Company,

    

 

*

State of "ain

) ss.
City/County of

*

L i sire A, hie lls , 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is President of Baden Reclamation Company, a Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [J has produced

_. as identification.
te day of ere b, , 2020.
LESLIE ANN WELLS

Witness my hand and official stamp or seal, this

      
   

My Commission expires:_ 5-3 /-303/ NOTARY PUBLIC
Notary Registration Number:_“7SZp0729 Common-vealth of Virginia

Registration No. 7860729
My Commission Expires May 31, 209
neennnmnnenineeneneniiine:

ee Se ateceeenenoeeereas a,
Nine Mile Mining, Inc.,

iroini

A Ret es a

   

   

 

State of Vi ane )
) ss.
City/County of
L Lele A * Wells , 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I who is President of Nine Mile Mining, Inc, a Virginia corporation,
personally appeared before me this day and ac ledged the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this |Gk aay of March , 2020.

Protas Como Ly lett?

Notary Public
LESLIE ANN WELLS
My Commission expires: 5-~3/-3 63 / NOTARY PUBLIC

Notary Registration N . ORF Commonwealth of Vircinia
Registration No. 7560729
My Commission Expiras Mzy 31,2

 

 

 

 

 

36
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 43 of 296 PagelD #: 1338

 
    

a

City/County dt Roanols }™
1 Lesh wells

 

certify that James C. Justi¢e;II who is a Memb
liability company, formerly knoWn_as Alabama Carbon, LLC,
d acknowledg
of the limited liability company. He [che

personally appeared before me this da

er of Justice Coal of Ala)

Justice Coal of Alabama, LLC,
formerly known as Alabama Carbon, LLC,
an Alabama limited liability company

By: (SEAL)
Name: James C. Justice, II
Title: Member

By: (SEAL)
Name: Jillean L. Justice
Title: Member

   

(SEAL)

 

: James Clu il

  

one] personally known to me or [] has produced
as identi

10n.

Sa" a
Witness my hand and official stamp’ or seal, thi q —day of L fe rob , 2020.

My Commissién expires:_ 5-3/-309{
Notary Registration Number: “/S 40729

   

 

“\ Notary Public
LESIE ANN WELLS |
NOTARY PUBLIC
Commonweatp of Virginia |
Registration No° 4560729

 

My Commission Expires Ma 21 |
ee 31.20 |

37
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 44 of 296 PagelD #: 1339

Stateof oo

) ss.

City/County of_”)

L, , 4 Notary Public of the City/County and State aforesaid,
certify that Jillian L. Justice who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. She [check one} [_] is personally known to me or [] has produced

as identification.

 

 

 

Witness my hand and official stamp or seal, this day of , 2020.
Notary Public
My Commission expires:
Notary Registration Number:

State of V irGiniew )
City/County of

 

I, [ tslte. A Wels » & Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama Limited liability company,
personally appeared before me this day and Lonel Be we due execution of this Agreement on behalf

is

 

 

of the limited liability company. He [check one] personally known to me or [_] has produced
__. as identification.
Witness my hand and official stamp or seal, this l Qh tay of March , 2020.
Zh. Vale iL, a Lut .
= / Notary Public
ee LESLIE ANN WELLS
My Commission expires: 5-3/-302/ i NOTARY PUBLIC

Notary Registration Number: TSO) 72-9 | Commonwealth of Virginia
}

Registration No. 7560729
My Gommission Expires May 31, 2(

f
i Pe is

38
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 45 of 296 PagelD #: 1340

Justice Coal of Alabama, LLC,
formerly known as Alabamz Carbon, LLC,
au Alabama limited liability company

  

(SEAL)

By: (SEAL)
Name: James C. Justice, Ill
Title: Member

State of WY iy
) ss.
City/County ef jf be )

L, k oral 3 ta wif ge , a Notary Public of the City/County and State aforesaid,
certify that Jarttes C. Justice, If who isla Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one Rt personally known to me or [] has produced

as identification.

 

Witness my hand and official stamp or seal, this_|4_ dayof_\anc% _/ . 29090.
Se

Kod Stan De,
\— Notary Public (\

My Commission expires: _{ 2 3 e| AR
Notary Registration Number:

 

37

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 46 of 296 PagelD #: 1341

State of wy)
SS.
City/County of _ 4 be. )

L _Kagess Steals y , a Notary Public of the City/County and State aforesaid,
certify that Jillian L. Justice who isa Member of Justice Coal of Alabama, LLC, an Alabama limited

liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the limited liability company. She [check one] is personally known to me or [_] has produced
as identification.

 

Witness my hand and official stamp or seal, this (day of TAga eh , 2020.
N

Ker) Satin Que, oe
Ns Notary Public(}

My Commission expires: ta|2- 22 Bd

Notary Registration Number: |‘

 

 

State of a )
) ss.
CityCounty of iY
I , 4 Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, IIT who is a Member of Justice Coal of Alabama, LLC, an Alabama limited

liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the limited liability company. He [check one} [_] is personally known to me or [] has produced
as identification.

Witness my hand and official stamp or seal, this day of , 2020.

 

 

Notary Public

My Commission expires:
Notary Registration Number:

38
Case 5:21-cv-00320 Document 49-17

State of Vj Ic ina. )
) ss.

City/County of [Roane )
t_| gshe. A.Wale

Filed 07/14/21 Page 47 of 296 PagelD #: 1342

Virginia Fuel Corporation,
a Delaware oration

: es C, yell
itle; President

   
 
   

   

(SEAL)

 

 

, a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, I who is President of Virginia Fuel Corporation, a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one]

as identification.

Witness my hand and official stamp or seal, this

My Commission expires: S-3/-3.09/
Notary Registration Number:_/797o/"72-9

is personally known to me or [[] has produced

y¥ of Merch , 2020.
Le bbw

Notary Public

  
 
 
 

LESLIE ANN WELLS

NOTARY PUBLIC
Commenweaith of Virginia
Regist-ation No. 7530729
My Commission Expires May 31, 2000/

 

39
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 48 of 296 PagelD #: 1343

Kentucky Fuel Corporation,
a Delaware corporation

 
 
 

(SEAL)

 

 

I, | £shi ce A. taletts ,; 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II whe is President of Kentucky Fuel Corporation, a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

 

 

 

as identification.
Witness my hand and official stamp or seal, this ——day of Man ch » 2020.
. Notary Public
. LESLI
My Commission expires: 5-3 /-305) NOTARY PUBLIC °
Notary Registration Number:_ “75702 7 Commonwealth of Virginia
Registratian No. 7560729

| iy Commission & Expires May 31, 20,4

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 49 of 296 PageID #: 1344

 

 

National Resources Inc.,
a West Virginia corporation
(SEAL)
State of Viv G inte )
) ss,
City/County of Roanoke j
I, le lie. A. Wel (s » 4 Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of National Resources Inc., a West Virginia corporation,

personally appeared before me this day and rep ewiedged the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [J has produced
as identification.

Witness my hand and official stamp or seal, this Qh. day of Marek , 2020.

Notary Public
LESLIE ANN WELLS

My Commission expires: 5-3/-209/ NOTARY PUBLIC

Notary Registration Number 78029 Commonwealth of Virginia

Registration No, 7560729
My Commission Expires May 31, 2024/

 

 

41
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 50 of 296 PagelD #: 1345

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 51 of 296 PagelD #: 1346

RELEASE AND REAFFIRMATION AGREEMENT

Each of the undersigned persons or entities (individually and collectively, the “Justice Entities”)
has executed and/or delivered to CARTER BANK & TRUST, a Virginia banking corporation (the
“Bank”) loan agreements, promissory notes, security agreements, pledge agreements, negative pledge
agreements, deeds of trust, assignments, guaranties, loan payment deferral agreements and/or other
documents, instruments and/or agreements that evidence, guarantee, secure or otherwise were executed
and/or delivered in connection with loans, financial accommodations and/or other extensions of credit by
the Bank to one or more of the Justice Entities (collectively, the “Loan Documents”).

In consideration of the Bank’s agreement to extend one or more additional loans to one of more
of the Justice Entities on or after the date hereof (which loans shall be made only in the sole and absolute
discretion of the Bank), the adequacy and sufficiency of which consideration is hereby expressly
acknowledged by each of the Justice Entities, each of the Justice Entities hereby agrees as follows:

L. Each of the Justice Entities, on behalf of itself and its respective agents, directors,
shareholders, members, managers, attorneys, accountants, consultants, insurers, adrninistrators, successors
and/or assigns, hereby releases, acquits and forever discharges the Bank, and all of its affiliates, employees,
officers, directors, shareholders, agents, attorneys, accountants, appraisers, consultants, insurers, successors
and/or assigns (collectively, the “Bank Parties”), from any and all claims, counterclaims, demands, rights of
action, causes of action, debts, damages (actual or punitive), costs, expenses, attorneys’ fees, and all
liabilities and responsibilities of every kind or character (all such claims, counterclaims, demands, rights
of action, causes of action, debts, damages (actual or punitive), costs, expenses, attorneys’ fees, liabilities
and responsibilities shalt collectively be referred to as the “Liabilities”), howsoever arising, whether now
existing or hereafter arising, including without limitation Liabilities arising out of or in connection with
the Loan Documents and/or any and all indebtedness, liabilities and obligations evidenced by, arising
from or associated with any of Loan Documents (collectively, the “Obligations”), regardless of whether
the Liabilities are known or unknown, now existing or hereafter arising, joint or several, at law or in
equity, arising by statute, contract, warranty or tort, and regardless of whether the Liabilities have
heretofore been asserted.

2. Each of the Justice Entities hereby represents, warrants and agrees that it will not
commence, join in, prosecute or participate in any suit or other proceeding in a position that is adverse to the
Bank in connection with the making, closing, administering, collecting or enforcing by the Bank of any of the
Obligations and/or any of the Loan Documents. Each of the Justice Entities hereby agrees, jointly and
severally, to indemnify and hold the Bank Parties harmless from any and all Liabilities, howsoever arising,
out of or in connection with the making, closing, administering, collecting or enforcing by the Bank of any of
the Obligations and/or any of the Loan Documents, and each hereby agrees to pay all amounts payable
under this Section 2 upon demand by the Bank.

3, None of the Justice Entities has any defenses, affirmative or otherwise, rights of setoff,
rights of recoupment, claims, counterclaims, actions or causes of action of any kind or nature whatsoever
against any of the Bank Parties, directly or indirectly, arising out of, based upon, or in any manner connected
with, any transaction, event, circumstance, action, failure to act, or occurrence of any sort or type, whether
known or unknown, which occurred, existed, was taken, permitted, or began prior to or on the date of this
Agreement or accrued, existed, was taken, permitted or begun in accordance with, pursuant to, or by virtue of
any of the Obligations or any of the Loan Documents, or which directly or indirectly relate to or arise out of
or in any manner are connected with any of the Obligations or any of the Loan Documents, including without
limitation under or in connection with the Equal Credit Opportunity Act, 15 U.S.C. Sections 1691 et seq., or
Regulation B, 12 CFR Part 202; TO THE EXTENT THAT ANY SUCH DEFENSES, AFFIRMATIVE OR
OTHERWISE, RIGHTS OF SETOFF, RIGHTS OF RECOUPMENT, CLAIMS, COUNTERCLAIMS,
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 52 of 296 PagelD #: 1347

ACTIONS OR CAUSES OF ACTION EXIST, SUCH DEFENSES, RIGHTS, CLAIMS,
COUNTERCLAIMS, ACTIONS AND CAUSES OF ACTION ARE HEREBY FOREVER WAIVED,
DISCHARGED AND RELEASED BY EACH OF THE JUSTICE ENTITIES.

4, Each of the Justice Entities hereby represents, warrants, affirms, confirms and reaffirms
that (i) each of the Loan Documents constitutes the legal, valid and binding obligation of each of the
Justice Entities to the extent each is a party thereto, enforceable against each of the Justice Entities to the
extent each is a party thereto in accordance with its respective terms, and (ii) none of the Loan
Documents, nor the execution, delivery or performance of this Agreement or any of the Loan Documents
by each of the Justice Entities to the extent each is a party thereto (A) violates any law, rule or regulation,
or any order of any governmental authority or entity having jurisdiction over any of the Justice Entities or
any of their respective properties or assets, (B) conflicts with or results in the termination of, constitutes a
default or event of default under, or accelerates any performance required by any indenture, mortgage,
deed of trust, lease, agreement or any other instrument to which any of the Justice Entities is a party or by
which any of the Justice Entities or any of their respective properties or assets is bound or (C) results in
the creation or imposition of any lien, charge or encumbrance upon any of the assets of any of the Justice
Entities, except for the liens in favor of the Bank. Furthermore, each of the Justice Entities hereby
represents, warrants, affirms, confirms and reaffirms that (i) all information provided by any of the Justice
Entities prior to or on the date hereof to the Bank, including, without limitation, all financial statements,
was, at the date of delivery, and is as of the date hereof, true, correct and complete in all respects, and (ii)
none of such information contains any material misstatement of fact or omits to state any fact necessary to
make the statement contained therein not misleading.

5. Each of the Justice Entities hereby represents, warrants, affirms, confirms and reaffirms
that CERTAIN OF THE LOAN DOCUMENTS CONTAIN A CONFESSION OF JUDGMENT
PROVISION, AND EACH SUCH CONFESSION OF JUDGMENT PROVISION HAS NOT BEEN
MODIFIED, ALTERED OR AMENDED IN ANY WAY AND REMAINS IN FULL FORCE AND
EFFECT IN ALL RESPECTS. Furthermore, each of the Justice Entities hereby affirms, confirms and
reaffirms each of its obligations, covenants and agreements under each of the Loan Documents to which it

is a party.

6. Each of the Justice Entities hereby acknowledges and agrees that any default under this
Agreement or any of the Loan Documents shall be an immediate default and event of default under all of
the Loan Documents for which there shall be no notice, grace or cure period, and, upon the occurrence of
any such default, the Bank shall have the immediate right to exercise one or more of the rights and
remedies contained in any of the Ioan Documents, at law and/or in equity, all of which rights and
remedies are hereby expressly reserved.

7. Each of the Justice Entities hereby agrees that Bluestone Resources, Inc. is in the process
of marketing through Goldman Sachs the sale of certain of its real estate coal assets. In the event of any
sale of the Bluestone Resources real estate coal assets, the Bank shall be entitled to 50% of the Net
Proceeds (as defined below) above One Hundred and Ninety-Two Million Nine Hundred and Thirty-One
Thousand Two Hundred and Fifty Dollars ($192,931,250.00) from such sale. The Justice Entities hereby
acknowledge and agree that the Bank shall have the right to apply such proceeds received by the Bank to
such of the debts of one or more Justice Entities owed to the Bank and in such order of application as the
Bank shall determinc, each in the Bank’s sole and absolute discretion, Each of the Justice Entities hereby
agrees that the Bank shall have complete and unfettered access to all information regarding all aspects of
the marketing and/or sale of the Bluestone Resources, Inc, real estate coal assets including, but not limited
to, all marketing data, all sale-related communications, all offers or counter-offers, all closing documents,
all direct or indirect communication with Goldman Sachs marketing representatives and closing attomeys,
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 53 of 296 PagelD #: 1348

and all presentations made to bidders or prospective bidders for all or any portion of the Bluestone
Resources, Inc. real estate coal assets.

“Net Proceeds” is defined as gross sales proceeds resulting from the sale of the Bluestone
Resources, Inc. real estate coal assets presently being marketed by Goldman Sachs minus (a) the amount
necessary to pay in full the lien held by Greensill Capital (UK) Limited, as Financial Institution, (b)
capital gains taxes associated with the sale of such real estate coal assets not to exceed 27.5% of the gross
sales proceeds, (c} obligations, if any, associated with such real estate coal assets owed to Mechel not to
exceed 12.5% of the gross sales proceeds, (d) Goldman Sachs’ fees not to exceed $6,000,000.00 plus 2%
of the gross sales proceeds in excess of $400,000,000.00, (e) Goldman Sachs’ expenses not to exceed
$50,000.00, (f) employee bonuses not to exceed $2,500,000.00, (g) attorney’s fees associated with the
sale of such real estate coal assets not to exceed $1,500,000.00 and (h) engineering and accounting fees
not to exceed $700,000.00; provided, that, prior to the payment of any such deductions from the gross
sales proceeds, the Justice Entities shall provide to the Bank, and the Bank shall have confirmed, proof of
the actual amount of and appropriate documentation for each such expense.

8. Each of the Justice Entities hereby agrees that the Bank shall have right to engage a
consultant of its choosing to (1) interview the management of the Justice Entities, (2) review any plan of
the Justice Entities, (3) review and monitor past, present and future transactions of the Justice Entities, (4)
review and monitor bank account balances at all financial institutions at which any of the Justice Entities
maintains accounts, (5) review cash management procedures and controls, (6) prepare reports and (7)
perform such other and further services as the Bank shall determine in its sole and absolute opinion are
necessary or desirable (collectively, the “Consulting Services”). Each of the Justice Entities shall assist
and cooperate fully, and cause all of its officers, members, managers, employees, agents and all other
persons under its control, to assist and cooperate fully with such consultant’s provision of the Consulting
Services; and the Justice Entities, jointly and severally, shall pay to the Bank on demand for all costs, fees
and other charges associated with the Consulting Services.

9, Each of the Justice Entities hereby agrees that the Bank shall have complete and
unfettered access to all information regarding all aspects of (a) the prosecution of insurance claims
relating to the damage to the Greenbrier Hotel and environs caused by or associated with the flood that
occurred in 2016, including but not limited to all communications and correspondence and direct access
to and cooperation from counsel handling the aforesaid matters for the Justice Entities, (b) the defense of
the “New London” litigation presently pending in the United States District Court, Eastern District of
Kentucky, including but not limited to all communications and correspondence and direct access to and
cooperation from counsel handling the aforesaid matters for the Justice Entities, (c) the refinancing of any
indebtedness owed by Greenbrier Hotel Corporation and/or its affiliates, including but not limited to all
communications and correspondence associated with term sheets, loan documents, collateral documents,
and direct access to and cooperation from counsel handling the aforesaid matters for the Justice Entities,
(d) the defense of the law suit styled United States of America y, Southern Coal Corporation et al., Case
No. 7:19¢ev354 filed in the United States District Court for the Western District of Virginia, Roanoke
Division, including but not limited to all communications and correspondence and direct access to and
cooperation from counsel handling the aforesaid matters for the Justice Entities, (e) the prosecution of the
law suit styled James C. Justice Ill et al. vy. Office of Surface Mining Reclamation and Enforcement,
United States Department of the Interior, Case No. 7:19¢v381 filed in the United States District Court for
the Western District of Virginia, Roanoke Division, (f) all of the other civil, criminal, administrative,
mediation, arbitration or other matters or proceedings to which any of the Justice Entities is a plaintiff,
defendant or other party, including but not limited to all communications and correspondence and direct
access to and cooperation from counsel handling the aforesaid matters and/or proceedings for the Justice
Entities and (g) all of the unsatisfied or unreleased judgments entered against any of the Justice Entities in
an amount greater than $50,000, including but not limited to all communications and correspondence and
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 54 of 296 PagelD #: 1349

direct access to and cooperation from counsel handling the aforesaid matters and/or proceedings for the
Justice Entities.

10. This Agreement may be executed in multiple counterparts, each of which shall be deemed
an original, but all of which constitute one and the same instrument.

VM. This Agreement shall be construed and enforced according to the laws of the
Commonwealth of Virginia. Each of the Justice Entities hereby irrevocably agrees that any legal action
ot proceeding arising out of or relating to this Agreement or any of the Loan Documents shall be
instituted in the Circuit Court of the City of Martinsville, Virginia, or the United States District Court for
the Western District of Virginia, or in such other appropriate court and venue as the Bank may choose in
its sole discretion. Each of the Justice Entities hereby consents to the jurisdiction of such courts and
waives any objection relating to the basis for personal or in rem jurisdiction or to venue which each of the
undersigned may now or hereafter have in any such legal action or proceedings.

14. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, EACH OF THE
JUSTICE ENTITIES HEREBY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY
MATTERS OR CLAIMS ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN
DOCUMENTS OR OUT OF THE CONDUCT OF OR THE RELATIONSHIP BETWEEN EACH
OF THE JUSTICE ENTITIES AND THE BANK, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. EACH OF THE JUSTICE ENTITIES AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT THE BANK MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH OF THE JUSTICE
ENTITIES TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE BANK TO ENTER INTO THIS AGREEMENT,
FURTHER, EACH OF THE JUSTICE ENTITIES HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF THE BANK, NOR THE BANK’S COUNSEL, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. NO
REPRESENTATIVE OR AGENT OF THE BANK, NOR THE BANK’S COUNSEL, HAS THE
AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION. EACH OF THE
JUSTICE ENTITIES ACKNOWLEDGES IT HAS HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL REGARDING THIS PARAGRAPH, THAT IT FULLY UNDERSTANDS ITS
TERMS, CONTENT AND EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY
AGREES TO THE TERMS OF THIS PARAGRAPH.

[Remainder of Page Intentionally Left Blank]
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 55 of 296 PagelD #: 1350

IN WITNESS WHEREOF, each of the Justice Entities has executed this Agreement or caused
this Agreement to be executed by its duly authorized officer, member or manager under seal as of this 30"
day of March, 2020.

Greenbrier Hotel Corporation,
a West Virginia corporation

__ (SEAL)

 

State of Yast Vagins)
> Jss.
City/County of Phos bree)

L Kelley Heathen, a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Greenbrier Hotel Corporation, a West Virginia

corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] [<}is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this .40 day of S?)zachA_. _, 2020.

: : 2 Notary fee.

My Commission expires: Mefébr 24, 0a

Notary Registration Number: *

OFFICIAL SEAL
Notary Public, State of West Virginia

KELLEY K HENTHORN

Greenbrier County Schools
202 Chestnut Street
Lewlsburg. WV 24961
My commission expires October 29, 2022

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 56 of 296 PagelD #: 1351

Justice Family Group, LLC,
a Delaware limited liability company

(SEAL)

 

 

State of Mat Ya yinees
) ss.
City/County ot Lyrae,

1, zat L4 /: ; K. Seuthom a Notary Public of the City/County and State aforesaid,
certify that Jillean tice who is President of Justice Family Group, LLC, a Delaware limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. She [check one] tyes personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this 14 day of P VUALA, , 2020.

  
 
   
 
     

  

OFFICIALSEAL
Notary Public. State of West Virginia
KELLEY K HENTHORN
Greenbrier County Schools
202 Chestnut re ;
Lewisburg, WV 24901
My commission axpites October 23, ay

  
 
  

   

My Commission expires: a4 glad.
Notary Registration Number: Oe

 

 

Players Club, LLC, -
a Delaware limited liability company

(SEAL)

 

 

siate of Yast Uirgtnssy
* JYss.

City/County of. )

/ y ff
LK, Lhe. : A henthow a Notary Public of the City/County and State aforesaid,
certify that Aillean 7 Justice who is President of Players Club, LLC, a Delaware limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. She [check one] Ie personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this 30 day of Yas Lh , 2020.

 

Notary Public

My Commission expires: Qtr. 24 jo? gle PO ne

: : : Rit, OFFICIAL SEAL (
Notary Registration Number: “PP wotary Publle, State of West Virginia
Re, es

4 KELLEY K HENTHORN |
Greenbrier County Schools (
202 Chesinut een ?
Lewisburg. W¥ 2490
My commission expires October 28, : ae (

  
 
  

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 57 of 296 PagelD #: 1352

Greenbrier Golf and Tennis Club Corporation,
a West Virginia corporation

(SEAL)

«

siate of Yost Lit fin Le)
> dss.
City/County of Lettadbese)

I, Kelly K Hergllebres _ a Notary Public of the City/County and State aforesaid,
certify that Jillean . Justice who is President of Greenbrier Golf and Tennis Club Corporation, a West

Virginia corporation, personally appeared before me this day and aeknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] is personally known to me or [| has
produced as identification.

Witness my hand and official stamp or seal, this IO day of ¥))4 Ath , 2020,

 

  
 
 

 
 

OFFICIAL SEAL

; a ee; Be Notary Public, State of Ea
{oat GS KELLEY K HENTH
My Sonmieion expires: A bhp pr 24, ol agds a Greenbrier County Schools

Notary Registration Number: 202 Chestnut Street
“d Lewisburg. WV 24901
My commission expires October 29. 20a

Greenbrier Medical Institute, LLC, —e
a West Virginia limited liability company

 
    
 
     

 

 

_ (EAL)

ent

 

State of Vist Visas ite. )
)ss.
City!County of Lhépabhate)

L Helen j Lbnthomn . a Notary Public of the City/County and State aforesaid,
certify that JilleanA.. Justice who is President of Greenbrier Medical Institute, LLC, a West Virginia

limited liability company, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the limited liability company. She [check one] § personally known to me
or [_] has produced as identification.

Witness my hand and official stamp or seal, this 3D day of TAA th , 2020.

Notary Public

My Commission expires: Mefabps. 4 tbe Bu

Notary Registration Number: | EET ie OFFICIAL SEAL
gn. PS Notary Public. Stateat West Virginia
3 KELLEY K HENTHORN
Greenbrier Caunty Schools
202 Chestnut Streat

at fh Lewisburg. WY 24901
i My comunission expires October 29, 2022

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 58 of 296 PagelD #: 1353

Oakhurst Club, LLC,
a West Virginia limited liability company

(SEAL)

 

State of Hitt Ldageria.
* dss,
City/County of Lutabhiery

/
IE thew K Henthorn a Notary Public of the City/County and State aforesaid,
certify that JMlean L.Austice who is a Member of Oakhurst Club, LLC, a West Virginia limited liability

company, personally appeared before me this day and ane Lee oe due execution of this Agreement
on behalf of the limited liability company. She [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this 30 day of ¥ HUA Lh , 2020

 

  
 
  

)

OFFICIAL SEAL {

Notary Public. State of West Virginia (

KELLEY K HENTHORN |
Greenbrier County Schools

202 Chestnut Street 4

   
 
 
  
   
 

My Commission expires: Lsfeher 24, aI

Notary Registration Number:

re Lewisburg. WV 24904 ¢
at My commission expires October 29, 2022

 

  
 
 

_ (SEAL)

  
    

Name: (itlean L. Justice /
Title: President

‘

State of Ul Leasgtree
) ss.
City/County of Aen atn.)

Kelley Ke be th avear Notary Public of the City/County and State aforesaid,
certify a if illean

stice who is President of The Greenbrier Sporting Club, Inc. a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this 30 day of LV A ths , 2020.

“Notary Public

ean gt a

 

  
  

My Commission expires: Ucdebin.24 Agana a , GEFICIAL SEAL {

 

: }
i i : > %, Notary Public, State of West Virgina
Notary Registration Number: § OS MELLEY KHENTHORN
fe B Greenbrier County Schools i
Cy 202 Chestnut Streat )
% 3 Lewisburg. WV 24901
8 ¢ ee My commission expires October 28, 2022

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 59 of 296 PagelD #: 1354

The Greenbrier Sporting Club Development
Company, Inc., a Delaware corporation

(SEAL)

 

State of Laan

a) 8S.
City/County of. Lea dbdet
. a Notary Public of the City/County and State aforesaid,
certify that Hillean L. Justice who is President of The Greenbrier Sporting Club Development Company,
Inc., a Delaware corporation, personally appeared before me this day and. acknowledged the due
execution of this Agreement on behalf of the corporation. She [check one] (U's personally known to me
or [_] has produced as identification.

Witness my hand and official stamp or seal, this 30 day of YY laa th , 2020.

J
HK
C4 re Leg
(
My Commission expires: Uther 24 / od Ded On

Notary Registration Number:

 
 

   
 

OFFICIAL SEAL
Notary Public. Stata of West Virginia
KELLEY K HENTHORN
Greenbrier County Schools
292 Chesinut Street
Lewisburg. WV 26901
My commission expires October 29, 2022

 
 
  
  

 

 

Bellwood Corporation,
a West Virginia corporation

 

James C. Justice, II[, President
State of )
) 8s.
City/County of }
L, , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, HI who is President of Bellwood Corporation, a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] [_] is personally known to me or [|] has produced
as identification.

 

Witness my hand and official stamp or seal, this day of , 2020,

 

Notary Public

My Commission expires:
Notary Registration Number:
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 60 of 296 PagelD #: 1355

The Greenbrier Sporting Club Development
Company, Inc., a Delaware corporation

 

By: (SEAL)
Jillean L. Justice, President
State of )
) ss.
City/County of )
1, , a Notary Public of the City/County and State aforesaid,

 

certify that Jillean L. Justice who is President of The Greenbrier Sporting Club Development Company,
Inc., a Delaware corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation. She [check one] [_] is personally known to me

 

 

 

or [_] has produced as identification.
Witness my hand and official stamp or seal, this day of , 2020.
Notary Public

My Commission expires:
Notary Registration Number:

Bellwood Corporation,
a West Virginia corporation

(SEAL)

 

 

State of Vivau VIG _—sd
) 8s.
City/County of Don canal }
1, { Cli? A. bel lr . a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IL who is President of Bellwood Corporation, a West Virginia corporation,
personally appeared before me this day and he eee the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this day of } y lave h , 2020.

 

 

Notary Public
My Commission expires: < / . [202/
Notary Registration Number:' “75°60 72AG LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
° My Commission Expires May 31, 202%

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 61 of 296 PagelD #: 1356

Bluestone Energy Sales Corporation,
a Virginia corporation

  

(SEAL)

 

 

ames C. Justigg AIS

Title: President

State of Vi Va ‘
}ss.
City/County of €
1, Les te A C We (I , a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, I] who is President of Bluestone Energy Sales Corporation, a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this

Agreement on behalf of the corporation.
day of y “ aYc h 2020.

Notary Public

issi i LIE ANN WELLS
My Commission expires: a LES
Notary Registration es 3 fal. g NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
.My Commission Expires May 31, 2082!

   
 

Witness my hand and official stamp or seal, this

Justice Low Seam
a West Virginia corporation

  

By (SEAL)

 

. Justice,

  

State of
)ss.
City/County of

L | eslre 4 2 ke [ls , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Justice Low Seam Mining Inc., a West Virginia
corporation, personally appeared before me this day and ackaowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced as identification.

0 day of A lavch , 2020.
L ae hbiberw

Notary Public

   

Witness my hand and official stamp or seal, this

My Commission expires: 5 /3t/a
Notary Registration Number: "7: @

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
10 My Commission Expires May 31. 20Q (

 

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 62 of 296 PagelID #: 1357

Bluestone Resources Inc.,
a Delaware corporation

  

(SEAL)

 

 

Janies C. Justice APF President

*

State of
)ss.

City/County of Koay ake )

Les lee A ; We [ ls . a Notary Public of the City/County and State aforesaid,
certify that James C, Justice, I] who is President of Bluestone Resources Inc., a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] aie personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, es day of lv ] a rel , 2020.

Motaty Public

 

 

 

My Commission expires: 5 / LESLIE ANN WELLS
Notary Registration Number! o NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
Tams Managemen Inc Commission Expires May 31, 20) /

 

 

a West Virginia corporation

 
  

(SEAL)

 

 
 

ames C. Justice, ML-President

State of )
) ss.
non of | anelce _)
Leslie A. We Ils . a Notary Public of the City/County and State aforesaid,
certify tl S James C. Justice, HI who is President of Tams Management, Inc., a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

as identification.
day of Kv leveh , 2020.

 

  
  

Witness my hand and official stamp or seal, this

 

 

Notary Public
My Commission expires: 5 / 2 i a
Notary Registration Number: LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
i My Commission Expires May 31, 2022)

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 63 of 296 PagelD #: 1358

Justice Farms of North Carolina, LLC,
a Virginia limited liability company

 

State of Nig ot )
) ss.
City/County of anole
I, Leslie i £ We ([s , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Justice Farms of North Carolina, LLC, a Virginia
limited liability company, personally appeared before me this day and acknowledged the due execution of

this Agreement on behalf of the limited liability company. He [check one] [fis personally known to me
or [_] has produced as identification.

day of W la YC h , 2020.

   
 

Witness my hand and official stamp or seal, this

  

 

Notary Public
oe . ‘3 / LESLIE ANN WELLS
My Commission expires: S/ai/al
Notary Registration Number: 9 NOTARY PUBLIC

Commanwealth of Virginia
nfecgistration No. 7560729

James C. Justice Co pani¢s, ae ission Expires May 31, 2022 |

a Delaware corporati

£ Z : oS _ (SEAL)

—Jamesc. Justice All; resident

  

State of V Vi a
) ss.
City/County of _)

L zi [ , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of James C. Justice Companies, Inc., a Delaware
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, tis day of Nv larch 2020.
Ll ics Lbs
My Commission expires:
Notary Registration Number: az

Notary Public

 

 

LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 20<zg |

 

 

 

12
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 64 of 296 PagelID #: 1359

Twin Fir Estates, LLC,
a Virginia limited liability company

  

(SEAL)

 

 

Janies C, Justice({y President

State of \
) ss.
City/County of

L eS(ne A : (ie | ls , a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, II] who is President of Twin Fir Estates, LLC, a Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this L) day of } Y avch , 2020.

 

 

Notary Public
LESLIE ANN WELLS
My Commission expires: S / 3f/ al NOTARY PUBLIC
Notary Registration Number: 2S" @ 0727 Commonwealth of Virginia

a ; Registration No. 7560729
Wilcox Industries, Inc., My Commission Expires May 31, 2

 

 

a West Virginia co

oe Presidént
—

 
     

dames C. Justi

=

State of
City/County of KO@
1, Lesl ve A z We ll S____. a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, If] who is President of Wilcox Industries, Inc., a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [-] has produced
as identification.

Witness my hand and official stamp or seal, this { “) day of i y lav, ch , 2020,
C3, aa:. Can Leber

 

 

 

Notary Public
My Commission expires: =
Notary Registration Number: on 7 LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 2000

 

 

13

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 65 of 296 PagelD #: 1360

Triple J, LLC,
a Virginia limited liability company

  

(SEAL)

 

 

 

resident

  

ame®>C. Justice, |

State of Vi t
) ss.
City/County of Roan ak? )

L, Leskce A : We Ils , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, Ill who is President of Triple J, LLC, a Virginia limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this day of f V lay on , 2020.

 

 

Notary

 
    
 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
ration No. 7560729 AN
Bion Expires May 34, 20

(SEAL)

ne
My Commission expires: S
Notary Registration Number? y

 

State of

  

City/County of

: Leslie 4 g le [ (s , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, HI personally appeared before me this day and acknowledged the due
execution of this Agreement. He [check one] is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this day of Mech , 2020.

le. Lhrn. Lihete
My Commission expires: Si/al
Notary Registration Number:" 735 / a

 

Notary Public

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 2020/

 

 

 

14

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 66 of 296 PagelD #: 1361

 

State of V Vania
} ss.
City/County of
L Lesl we A ‘ Wel is . 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I] personally appeared before me this day and acknowledged the due

execution of this Agreement. He [check one] is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this 4 day of Mav: ch , 2020.

Eyoli. Onn lUlatin

 

 

Notaty Public | ESLIE ANN WELLS

. . NOTARY PUBLIC
My Commission expires: J Suni Commonwealth of Virginia
Notary Registration Number: Registration No, 7560729

My Commission Expires May 31, 20a]

 

 

 

 

(SEAL)
Cathy L. Justice
Stateof oo)
)ss.
City/County of i)
I , 4 Notary Public of the City/County and State aforesaid,

 

certify that Cathy L. Justice personally appeared before me this day and acknowledged the due execution
of this Agreement. She [check one] [_] is personally known to me or [] has produced
as identification.

 

Witness my hand and official stamp or seal, this day of , 2020.

 

Notary Public

My Commission expires:
Notary Registration Number:

15
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 67 of 296 PagelD #: 1362

 

(SEAL)
James C. Justice, I]
. tail Uirgtare.)
, ) ss.

City/County oles, Ate)
Leel/ Pa, A p SA #A,, a Notary Public of y/County and State aforesaid,
certify that James C/ Justice, I petsqually appeared beforgemt this day and acknowledged the due
execution of this Agreement. He [che@®aye isef€rsonally known to me or [_] has produced

as identif@ffp.
Witness my hand and official staff or seal, this. day of WWarth _. 2020.
LA his

y

My Com piefion expires: Uther 4, Dba.

Note egistration Number:

 

      
 
 

CIAL SEAL
ary P na S of West Virginia
giary Pu
EY K HENTHORN
aor County Schools

  
    
    

pul Sireet

Lewisburg. *
My commission axpires Oc

7 | . o — |
(fy LUD! ___ (SEAL)

Cathy L. Ju slice

*

State of Neat. Ueugirso)
} ss

City/County of Lables)

I, hele K Methane a Notary Public of the City/County and State aforesaid,
certify that Cathy L. Justice personally appeared before me this day and acknowledged the due execution

of this Agreement. She [check one] is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this BOF day of hae th , 2020.

 

bare OFFICIAL SEAL
Notaty Public. State of West Virginia §

% KELLEY K HENTHORN |
Greanbeler County Schoolt {
202 Cresinui Sireat }
Lewisburg, WY 24501 {

My commission expires October 29, 2022

Pe ge yr a —

Notary Registration Number:

My Commission expires: Lefotor. 24

 

 

15

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 68 of 296 PagelD #: 1363

The Chesapeake and Ohio Traveler, Inc.,
a Virginia corperation

(SEAL)

 

 

State of _\ _)
) ss.
City/County of KL0ana oe

Lh Leslr Le A. We (fs , 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of The Chesapeake and Ohio Traveler, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this

 

 

 

 

Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced as identification.
Witness my hand and official stamp or seal, Wie. day of Mer ch , 2020.
tary Public
LESLIE ANN WELLS
My Commission expires: S/3¢/a2i NOTARY PUBLIC
Notary Registration Number: o7a9 Commonwealth of Virginia
Registration No. 7860729
My Commission Expires May 34, 20

 

 

 

The Greenbrier Resort and Club Management
Company, a Virginia corporation

By: (SEAL)
Jillean L. Justice, President

State of }

) ss.

City/County of )

I, , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of The Greenbrier Resort and Club Management Company,
a Virginia corporation, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the corporation. She [check one] (_] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this day of , 2020,

 

Notary Public

My Commission expires:
Notary Registration Number:

16
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 69 of 296 PageID #: 1364

The Chesapeake and Ohio Traveler, Inc.,
a Virginia corporation

By: (SEAL)
James C. Justice, HI, President

State of }
) ss.
City/County of }

 

[, , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of The Chesapeake and Ohio Traveler, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [_] is personally known to me or [-] has
produced as identification.

 

Witness my hand and official stamp or seal, this day of __, 2020.

 

Notary Public

My Commission expires:
Notary Registration Number:

The Greenbrier Resort and Club Management
Company, a Virginia corporation

wat Luotul (SEAL)
Ta if

Justice, Prési (ident

State of Heat Lergnuee
) ss.
City/County “ Aitabsace)

I, a Notary Public of the City/County and State aforesaid,
certify that Jiltean L. Jfstice who is President of The Greenbrier Resort and Club Management Company,

a Virginia corporation, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the corporation. She [check one] [75 personally known to me or [7] has
produced as identification.

Witness my hand and official stamp or seal, this , 40 day of MNwtéh_, 2020,

\Notary Public

My Commission expires: Urfhaw pile 7, tae nat

 

Notary Registration Number: Pe, OFFICIAL SEAL {

gem, Nolery Public. State of Weal Virginia

“KELLEY K HENTHORN 4
f Greendrier County Setools

202 Chestnut Streat (

§

  

Lewisburg. WV 24904
My commission oxpires. October 29, 2022

i a se
ig
gPTEE I
wf “het,

lita
et ag el

16 A es we

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 70 of 296 PagelD #: 1365

Greenbrier JA, Inc,
a Delaware corporation

  

(SEAL)

 

 

Jillegn L. Justice ,

¥

State of Hisl Ungrsn)
) ss.
City/County of Locemd data)

I Die llay K Hewithona a Notary Public of the City/County and State aforesaid,
certify that Jitean L. Justice who is President of Greenbrier IA, Inc., a Delaware corporation, personally

appeared before me this day and acknowledged the due execution of this Agreement on behalf of the
corporation. She [check one] is personally known to me or [] has _ produced
as identification.

Witness my hand and official stamp or seal, this A Q day of \y y) AA th + 2020.

f Ah fk oe re
Bs 7 [Lnrshdfagrshofelryprrme
Notdiy Publi. notary pubile. State of West Vi ginta

SY S51 Bote GR KELLEY K HENTHORN

County Schools
My Commission expires: Qefetta.4 ad 2 an See chesin

202 Chestnut Street
Notary Registration Number: ©

 

   
  

e Lewisburg. WY 24901
f My gamete expires October 25, 2022

Old White Club Corporation, —
a West winginia corporation

\

V
By: AW ugh (SEAL)
Jillegan L. Justice, Presidgnt

State of Nyt agen,

City/County of Ayrabhinav
, é -
L, a Notary Public of the City/County and State aforesaid,
certify that Jiflean L./Justice who is President of Old White Club Corporation, a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this

 

 

Agreement on behalf of the corporation. She [check one] is personally known to me or [_] has
produced as identification.
Witness my hand and official stamp or seal, this 3 D_ day of March 2020,
Notary Public
My Commission expires: byte 2 7, ada a
Notary Registration Number: ila aaa
fre. OFFICIAL SEAL

: ce Notary Publig, State of West Virginia
Pat, A KELLEY K HENTHORN
= f Greegkeler Count: ¥ Schools
202 Chestnut Street
Lewisburg. WV 24901
My commission expires October 29, 2022

  
  

 

17 ?
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 71 of 296 PagelD #: 1366

The Old White Development Company,
a West Virginia corporation

By: ( plot Austen (SEAL)

Fillgah L. Justice, President

State of NY, ts

City/County of Lurbluh

dete lex / hOuth br: a Notary Public of the City/County and State aforesaid,
certify Fe Jiflean LA ice who i is President of The Old White Development Company, a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this 3D day of y) AA tA, , 2020.
BLL AGO:

My Commission expires: (bfthir.24, 202 as

Notary Registration Number:

 

 
  
 

   
 
    
 

OFFICIAL SEAL .
HEA dott] public, State of West Virginia
GS KELLEY K HENTHORN
Greenbrier County Schools
202 Ghesinut Street

 

  

Lewisburg. W¥ 24901
My commission expires October 29, 2022

  

 

Southeast Cotton, Inc.,
a West Virginia corporation

By: (SEAL)
James C. Justice. Il, President

 

State of _ _)
) 8s.
City/County of )
I, , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II] who is President of Southeast Cotton, Inc., a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] [_] is personally known to me or [_] has produced
as identification.

 

Witness my hand and official stamp or seal, this day of 2020.

 

 

Notary Public

My Commission expires:
Notary Registration Number:

18
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 72 of 296 PagelD #: 1367

The Old White Development Company,
a West Virginia corporation

By: (SEAL)
Jillean L. Justice, President

State of )

) ss.
City/County of )

I, » a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of The Old White Development Company, a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] [] is personally known to me or [_] has
produced as identification.

 

Witness my hand and official stamp or seal, this day of » 2020,

 

Notary Public

My Commission expires:
Notary Registration Number:

Southeast Cotton, Inc.,
a West Virginia corporation

 

State of i va V\ iQ }

) ss.
City/County of __ y Oansd ke )

L | S| ve A a We [(s . a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IIT who is President of Southeast Cotton, Inc., a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this Kal day of " lave h , 2020,
yale Conn Libewe

 

 

 

Notary Public
My Commission expires: 3 if
Notary Registration Number: LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 209d f

 

 

 

18
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 73 of 296 PagelD #: 1368

American Turf Grass Corporation,
a Virginia corporation

   

By (SEAL)

 

. Justice,

State of Vv Vv .

}ss.
City/County of r
L-es/ ce 4 ‘ We l [s , a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, I] who is President of American Turf Grass Corporation, a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this KH day of ly V lg < h , 2020.
ylee. Lbnn Lebeobe

 

 

 

Notary Public
on
a . /2 LESLIE ANN WELLS
My Commission expires: 5 Be
Notary Registration Number? 7, “2 NAR Ee

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20 e¢

 

Rapidan, LLC,

 

 

a West Virginia limited liability company

—_—S

(SEAL)

 

yt
ba Tames C. Justicé HT, President

| } ss.
City/County of anare )
Les! ‘Ct A 7 lke Ms , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, HI who is President of Rapidan, LLC, a West Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement

on behalf of the limited liability company. He [check one} is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, we 50 day of WV | AYC h , 2020.

 

 

Notary Public
My Commission expires: 5. fi 3// 2
Notary Registration Number: LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 2 en’ (

 

 

 

19
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 74 of 296 PagelD #: 1369

Blue Ridge Farm Center, Inc.,
a Virginia corporation

(SEAL)

 

 

  

State of
)ss.

City/County of Oke )

i, Leshe. A : Wels , 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Blue Ridge Farm Center, Inc., a Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] [ais personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this 3OFaay of ly arch , 2020.

 

 
 

 

 

Notary Patti = ANN WELLS

My Commission expires: 5-3]- 30 2| Sone ncl ieairia
Notary Registration Number: 7540729 Registration No. 7560729

My Commission Expires May 31, 20.0%/
Justice Family Fatms,LbG,
a West Virginiatimited liability company

 

     
 
 

___ (SEAL)

State of int )
) ss.
City/County of ouole )

I, Leste A. Wetls . a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, Ill, who is President of Justice Family Farms, LLC, a West Virginia limited
liability company, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the limited liability company. He [check one] [Vis personally known to me or

 

 

 

 

[_] has produced as identification.
Witness my hand and official stamp or seal, this BO day of Merele , 2020.
Notary Public
My Commission expires: -3|-203
Notary Registration Number: YEWOYED) LESLIE ANN WELLS

NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31. 202 |

 

 

 

20
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 75 of 296 PagelD #: 1370

Greenthorn LLC,
a Kentucky limited liability company

  

(SEAL)

 

 

7. sc. Justice jij sident
State of Viv in
) ss.
City/County of
L Leslie A. wetls . a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, II] who is President of Greenthorn LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this oS day of March , 2020.

5 00,
Notary Public

LESLIE ANN WELLS
My Commission expires: <p NOTARY panic
Notary Registration Number: _“1S@075 9 Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 20/

 

 

 

 

Black River Coal, LLC,
a Delaware limited liability company

 

 

(SEAL)
State of a
) ss.
City/County of panoke )
L Les! Ie A. Wels . a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II] who is President of Black River Coal, LLC, a Delaware limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] [iis personally known to me or [_] has

 

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this 30H s0y of Marvel. , 2020.
a) Notary Public
My Commission expires: 5-3/-2.02)
Notary Registration Number: 7S0704 LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20a¢ {

 

 

 

21
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 76 of 296 PagelD #: 1371

Kirby Land Company, Inc.,
a West Virginia corporation

(SEAL)

  

State of

City/County of

I, | ft eff ie A We Uk. a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, III who is President of Kirby Land Company, a West Virginia corporation,

personally appeared before me this day and ackafowledged the due execution of this Agreement on behalf

of the corporation. He [check one] ee personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this a of lV V levi h » 2020.
Notary Public
My Commission expires: a LESLIE ANN WELLS
Notary Registration Number: y NOTARY PUBLIC

Commonwealth of Virginia
Registration No 7560729

S and H Mining, Ine’y Commission Exeires May 97. 208)
a Tennessee cor poration

Nanie:_J: s C. Jus, LH
Title: President

 

 

 
  
   

 

 
  

_ (SEAL)

 

 

    

State of fi a { n i qq)
j 55,
City/County ot] J anoke _)

 

| li v ay hy [ [ S . a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, I] who is President of S and H Mining, Inc., a Tennessee corporation,
personally appeared before me this day and nes the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

as identification.
day of Warch , 2020,
Lyla Lie. Libhutt

Notary Public
My Commission expires: &/ af
Notary Registration Number: a72

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
22 My Commission Expires May 31, 202¢

  
 
  

 

Witness my hand and official stamp or seal, this

 

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 77 of 296 PagelD #: 1372

Wintergreen Partners, Inc.,
a Virginia corporation

  

 

 

  

By: (SEAL)
anes C. Justice AU. President
State of
)ss.
City/County of
I, Leslee. A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, HI who is President of Wintergreen Partners, Inc., a Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

 

of the corporation. He [check one] is personally known to me or [_] has produced
as identification.
Witness my hand and official stamp or seal, this a day of Maveh , 2020.

 

Neos nm Lites.»

Notar \ Tite
My Commission expires: §-3l-20dl LESLIE ANN WELLS
Notary Registration Number:

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20&%(
Grain Develophaeiepbrer
a West Virginia corporation

|
|

Sle D TIF NOTARY PUBLIC
i

 

___ (SEAL)

 

State of ina
) ss.
City/County of

I, Leslie. A. Wels , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I] who is President of Grain Development, Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [iv is personally known to me or [_] has

 

 

produced as identification.
Witness my hand and official stamp or seal, this BO day of Marvel. , 2020.
bee. Qn LiDeoo

 

Notary Public
My Commission expires:

Notary Registration Number: 7S% 073-9

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 208 {

 

 

 

23
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 78 of 296 PagelD #: 1373

Environmental Fund, LLC,
a Virginia limited liability company

By: Wintergreen Hospitality Partners, LLC, Sole
Member

By: | Wintergreen Partners, Inc., Sole

  

State of

) 8s
City/County of \Z OGY), aly)

I, ca , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, Til who is President of Wintergreen Partners, Inc., Sole Member of
Wintergreen Hospitality Partners, LLC, Sole Member of Environmental Fund, LLC, a Virginia limited
liability company, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the limited liability company. He [check one] [V4 is personally known to me or
[_] has produced as identification.

Witness my hand and official stamp or seal, this day of M aych , 2020.

Notary Public
My Commission expires: af
Notary Registration Numbevt

LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia

i 729
eqistration No. 7560
My Sone tieston Expires May 31. 20a. {

 

 

 

 

24
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 79 of 296 PageID #: 1374

Black River Farms, LLC,
a West Virginia limited liability company

   

(SEAL)

 

  

> “James C. Justi
‘jtle: President

State of
City/County of a

1, Les lp A. (We IE , a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, I] who is President of Black River Farms, LLC, a West Virginia limited
liability company, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this AO. day of WMavek 2020.

 

_ Notary Public
My Commission expires: E/aufal LESLIE ANN WELLS
Notary Registration Number

otary Registration Numbe NOTARY PUBLIC

Commonwealth of Virginia

7 Registration No. 7560729
Evergreen Turf Cor TAUB: ommission Expires May 31, 200¢f
a Delaware corporat a

 

 

  

By woh (SEAL)

Namré: Jaitres Cc. Justiser tt

Title: President

State of VA Vv
}ss.
City/County of boa ake )
1, L esl ep A ‘ Ms ¢ fs . a Notary Public of the City/County and State aforesaid,
certify that James C, Justice, III who is President of Evergreen Turf Corporation, a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] [His personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this day of WV ly veh . 2020.

 

 

J Notary Public
My Commission expires: aX
Notary Registration Number: _>¢" LESLIE ANN WELTS

NOTARY PUBLIC

Commonwealth of Virginia
25 Registration No. 7560729
My Commission Expires May 31, 206¢/f

 

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 80 of 296 PagelD #: 1375

Justice Farm Supply, Inc.,
a West Virginia corporation

   

ite: President

State of
) SS.
City/County of | K CaVelyy

1, Leslie ‘| “ We We . a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I! who is President of Justice Farm Supply, Inc., a West Virginia
corporation, personally appeared before me this day and ackhowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced as identification.

day of Wlayeh , 2020.

Notary Public

  
 
 

Witness my hand and official stamp or seal, this

 

 

My Commission expires: a LESLIE ANN WELLS
Notary Registration Number! g NOTARY PUBLIC

Commonwealth of ewe
Registration No. 7560729
7 31, 2002!

Stoney Brook Plantation| Inc..y Commission Expires May

 

 

 

a West Virginia corporation

fr -
ce Zea ae

B
ase Te sc. Justice ALPS
i

tle: President

“op 1
State of 1a j
ia
City/County of KOO
1, Les tc 4. v ([5 , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I] who is President of Stoney Brook Plantation. Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this

Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced as identification.

day of Wlavch , 2020.

   
 
 

Witness my hand and official stamp or seal, thi

 

 

Notary Public
My Commission expires: f
Notary Registration Number: “ZS /2Y
LESLIE ANN WELLS
NOTARY PUBLIC
Commonweaith of Virginia
26 Registration No. 7560729

My Commission Expires May 31, 20% /

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 81 of 296 PagelD #: 1376

Ten Mile Bay, LLC,
a West Virginia limited liability company

(SEAL)

 

 

Title: ‘President

State of Vay ¢ , \a )
7 ) ss.
City/County of _| anol. 5
1 _Les| F € A. JJ el ls a Notary Public of the City/County and State aforesaid,
certify i James C. Justice, IH who is President of Ten Mile Bay, LLC, a West Virginia limited liability
company, personally appeared before me this day Ue nei the due execution of this Agreement

on behalf of the corporation. He [eheck one] is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, Vs f } day of I V [ fa vo , 2020.
K/h
Zyl hon [bathed _

 

 

 

= Notary-PReblie
My Commission expires: / 3 of oe ers :
Notary Registration Number: Commonwealth of Virginia

Registration No ate a
Greenbrier Resort and Glub Managenieiit, fie *

Ae eg
4 corporation

 

By: we. _ (SEAL)
*Yillean L. Justice, President —

State of j

City/County of )

1, ____, a Notary Public of the City/County and State aforesaid,

certify that Jillean L. Justice who is ‘President of Greenbrier Resort and Club Management, lnc., a
corporation, personally appeared before me this day and acknowledged the due

execution of this Agreement on behalf of the corporation. She [check one] [_] is personally known to me

 

 

 

or {_] has produced as identification.
Witness my hand and official stamp or seal, this day of , 2020.
Notary Public

My Commission expires:
Notary Registration Number:

27

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 82 of 296 PagelD #: 1377

Ten Mile Bay, LLC,
a West Virginia limited liability company

By: (SEAL)
Name: James C. Justice, UI]
Title: President

State of
ss.

City/County of

L, , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Ten Mile Bay, LLC, a West Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the corporation. He [check one] [_] is personally known to me or [] has produced

as identification.

 

Witness my hand and official stamp or seal, this day of , 2020.

 

Notary Public
My Commission expires:
Notary Registration Number:

Greenbrier Resort and Club Management, Inc.,
a Ve corporation

(SEAL)

 

Ajflean L. Justice, Pfgsident

State of

4 ) ss.
Cityicounty of heaters 3
1

edie. K. Hembharn. a Notary Public of the City/County and State aforesaid,
certify that Jillean L/ } Justice who is President of Greenbrier Resort and Club Management, Inc., a

N corporation, personally appeared before me this day and acknowledged the due
soak of this Agreement on behalf of the corporation. She [check one] [41s personally known to me

or [_] has produced as identification.

Witness my hand and official stamp or seal, this , 4) day of YN AAA. 2020.

7

: / ) Notary tf
My Commission expires: YS pho as ) AGA Ww

Notary Registration Number: etna sisi i

P OFFICIAL SEAL
om, Notary Public, State of West Virginia

ey KELLEY K HENTHORN
§ Greenbrier County Schools
202 Chestnut Streat
of Lewisburg, WV 24901
oo OMy commission expires October 29, 2029

antag
tlt di eae es eel

  

27

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 83 of 296 PagelD #: 1378

Greenbri olf and Tennis Club, inc.,
corporation

a UN NO

,

  
   

By: (SEAL)

lean L. Justice,

*

State of Haat Urgarars
) 55.
City/County of Dyeeadbsaga,

I I} A , a Notary Public of the City/County and State aforesaid,
a es Jillean [L. Justice who is President of Greenbrier Golf and Tennis Club, Inc., a

corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation. She [check one] Lis personally known to me
or [_| has produced as identification.

Witness my hand and official stamp or seal, this 4D day of LV LA . 2020.

Notary Public

 
    

My Commission expires: Lethe. Ag
Notary Registration Number: /

 

Site

 

EE OFFICIAL SEAL ;
» JS eS. Notary Public. State of West Virginia

 
     

x

Greenbrier [A [Intellectual Assets], Inc.,
a Delaware corporation

KELLEY KHENTHORN

Graenbrier County Schools ’
202 Chestnul Street

Lewisburg, WV 24901 f

My commission expires October 29, 2022 q

 

(SEAL)

 

 

State of 4 é
City/County of A waheeg

L, . , a Notary Public of the City/County and State aforesaid,
certify that Jillean L/ Justice who is President of Greenbrier IA [Intellectual Assets], Inc., a Delaware

corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] [is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this ID day of Waack._. 2020.

it, Ir ¢h.LZ
Ke Lhey | Kort hs
otary Public
My Commission expires: hefthier olf, Ab AG

Notary Registration Number:

   
 

gewis re OFFICIAL SEAL
, Ce Notary Public. State of West Virginia
: z| KELLEY K HENTHORN
i: Greenbrier County Schools
mu, Chestnut Street
—— Savisburg, WV 24504
28 nag My commission expires October 29, 2022

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 84 of 296 PagelD #: 1379

Greenbrier IA, Inc.,
a Delaware corporation

(SEAL)

‘

*

State of Liat Ligininy
) ss.

City/County of

 

   

, & Notary Public of the City/County and State aforesaid,

certify that Jillean L. Justice who is President of Greenbrier IA, Inc., a Delaware corporation, personally
appeared before me this day and acknowledged the due execution of this Agreement on behalf of the
has produced

corporation. She [eheck one] is personally known

as identification.
Witness my hand and official stamp or seal, this JID day of |

to me or

 

Notary Public State of West Virginia
KELLEY K HENTHORN

i i Greenbrier County Schools
Notary Registration Number: ata silat
é Lewisburg. WV 24901
My comimisglon expires October 29, 2022

Old White Charities, Inc.,
a West Virginia corporation

‘

(SEAL)

 

State of Hist gener ‘
SS.

act of »
2 _ a Notary Public of the City/County and State aforesaid,

certify 7 fe? L. hee who is * President of Old White Charities, Inc., a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. She [check one] [is personally known to me or Oo has produced
as identification.

Witness my hand and official stamp or seal, Wis, ¢ sh 7 day of LY pach,

 

fa__, 2020.
i- (J *Notty Public —
My Commission expires: _ lbp hr nF , QORX
Notary Registration Number:

r OFFICIAL SEAL {
“A, Notary Public, State of West Virginia }
“) KELLEY K HENTHORN 2?
1 Greenbrier Caurtly Schools
a02 Chestnut Btreet
wf Lewisburg, Wi 24904
My commission expires October 26, 2022

 

   
 

ln sia

§

 

 

 

29

  
 

   
   

)
5

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 85 of 296 PagelD #: 1380

Southern Coal Corporation,
a Delaware corporation

 
  

(SEAL)

 
 

 

mes C. Justice NS,
Title: ‘President

State of 1a
) ss.
City/County of

Les| it 4 . We I[s , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, HI who is President of Southern Coal Corporation, a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] i is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or a 50) doy of f V \ Qa veh , 2020.
Z Moles (Dw. Ube

Notary Public
My Commission expires: 5 / y ae fj LESLIE ANN WELLS
Notary Registration Number. __ a7 NOTARY PUBLIC
Commonweaith of Virginia

Registration No 7560729
fy Commission Expires May 31, 2

(SEAL)

 

 

  
     

 

 

A&G oo Corpora

 
    
 

  

aie: James C. Just
‘itle: President

igé tH

State of QInigG )
) ss.
City/County of )
I, es] 1c A . [We ff S$ , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I] who is President of A&G Coal Corporation, a Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this day of Wer ch , 2020.
Lh Yale. Lr Liban.

Notary Public

My Commission expi eS fAUAL
Notary Registration Number: 6 LESLIE ANN WELLS

NOTARY PUBLIC
Commonwealth of Virginia
Registration No. 7560729
30 My Commission Expires May 31, 208)

 

 

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 86 of 296 PagelD #: 1381

Bardo Mining, LLC,
a Kentacky,li

 

 

litle: President

State of Vivi vg
4 gs.
City/County of |
1, | esl (ve 4 7 ells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Bardo Mining, LLC, a Kentucky limited liability
company, personally appeared before me this day and feel as the due execution of this Agreement

on behalf of the limited liability company. He [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this day of y V lavch , 2020,
Ex Yalu l ie Lihue

Notary y Public

My Commission expires:
Notary Registration Number: G LESLIE ANN WELLS

NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Gommission Expires May 31, 208}

 

 

 

 

 

 

31
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 87 of 296 PagelD #: 1382

Liggett Mining, LLC,
a Kentucky limited liability compan

Sa

 
 

   
 

pe (SEAL)

litle: Prectdent

State of Viv 5 Y a4 )
) ss.
City/County of ave k? )
1, Leal ie a : We ls , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Liggett Mining, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement

on behalf of the limited liability company. He [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this OO day of WMaereh , 2020.

. Lebiws

 

Notary Public
LESLIE ANN WELLS
My Commission expires: 3/31 NOTARY PUBLIC
Notary Registration Number. Commonwealth of Virginia
Registration No, 7560729
My Commission Expires May 31, 208¢/

 

 

 

Sequoia Energy, LL

   

   
 

State of
) SS.

 

Koanoke _)

1, Leslie f ; We Is . a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IN] who is President of Sequoia Energy, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledgéd the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this day of Wa vo y , 2020.

Notary Public

City/County of

 

My Commission expires 4 [aife f

Notary Registration Numb allay LESLIE ANN WELLS
NOTARY PUBLIC

Commonweaith of Virginia

Registration No. 7560725
My Commission Expires May 31, 20.02 /

 

 

 

32
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 88 of 296 PagelD #: 1383

Infinity Energy, LLC,
a Kentucky limited liability company

 

State of Vi ee )
) ss.
City/County of Mtano¥e 3
Leslie. A. Uk ils , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, Hl who is President of Infinity Energy, LLC, a Kentucky limited liability

company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] [oY is personally known to me or [_] has

 

 

produced as ae a
Witness my hand and official stamp or seal, this FE say of Havel , 2020.

 

Notary Public

My Commission expires:_9- 3[-202|
Notary Registration Number:_ 7 Sdo 072-9

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 208 {

 

 

 

33
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 89 of 296 PagelD #: 1384

(SEAL)

 

 

Title: President

State of ygno )
)ss.
City/County of
I, lestie. R.wetls , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Cane Patch Mining Company, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this

Agreement on behalf of the corporation. He [check one] [Is personally known to me or [] has
produced as identification.

Witness my hand and official stamp or seal, this SO day of March , 2020,
So a
Poh Cran libess

Notary Public
LESLIE ANN WELLS
NOTARY PUBLIC

Commonweaith of Virginia
Registration No. 7560729
My Commission Expires May 31, 20a8|

 

   
  
 

My Commission expires: © 3/-202{

Notary Registration Number:' 1540724

 

 
 
 
 

(SEAL)

State of Vig )
}ss.
City/County of

1 leshe A. Wale . a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, HI] who is President of Meg-Lynn Land Company, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this

 

 

Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced as identification
Witness my hand and official stamp or seal, this St day of March , 2020.

Notary Public

 

My Commission expires: 5-3[-2091
Notary Registration Number: 750799 _ LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
7 Registration No. 7560729
¥ Commission Expires May 31, 20¢%]

 

 

 

34
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 90 of 296 PagelD #: 1385

(SEAL)

 

State of Mga 3
) ss.
City/County of
1, Leslie A. Wells . a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Premium Coal Company, Incorporated, a Tennessee
corporation, personally appeared before me this day and acknowledged the due execution of this

Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced as identification

Witness my hand and official stamp or seal, this Jo day of March , 2020.
us nn lebeosr
Notary Public

My Commission expires:_ 5-3/-20 9!

 

Notary Registration Number:_ 775200729 LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20g[

 

 

 

35
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 91 of 296 PagelD #: 1386

Baden Reclamation Company,

  

(SEAL)

 

 

s James C, Justi or
Title: President gers

.

State of VU L&
City/County of

) ss.

, Lesly \re . le (ls . a Notary Public of the City/County and State aforesaid,
certify de James C. Justice, IIT who is President of Baden Reclamation Company, a Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] ct i personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this day of ' ¥ lave. Mf . 2020.

Notary Public

issi j NN WELLS
My Commission expires:§ /S{ / 22\ LESLIEA
Notary Registration wen [2L [2 NOTARY PU BLIC-

Cornmonweailih of Virginia
Registration No. 7560729
My Commission Expires May 31. 20

 

Nine Mile Mining, I

(SEAL)

 

State of Mang " . }
) ss.
City/County of K_6
\e . | . a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, If! who is President of Nine Mile Mining, Inc. a Virginia corporation,
personally appeared before me this day and hee the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [_] has produced
as identification.

 

 

 

 

Witness my hand and official stamp or seal, this day of “ Yi , 2020.
Notary Public
My Commission expires:59 , Sl/al
Notary Registration Number: RF LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20 {

 

 

36

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 92 of 296 PagelD #: 1387

Justice Coal of Alabama, LLC,
formerly known as Alabama Carbon, LLC,

 

By: (SEAL)
Name: Jillean L, Justice
Title: Member

By: (SEAL)
Name: James C. Justice, II
Title: Member

State of Vv, IMG _)
) ss.
City/County of KQAWAKE }
IB Les] pe A : IW ¢/ ls , a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, If who is a Member of Justice Coal of Alabama, LLC, an Alabama limited

liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the limited liability company. He [check one] is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this day of Mev 1,

My Commission expires: af
Notary Registration Number’:

 

2020.

~ Notary Public

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560739
My Commission Expires May 31, 20Al

 

 

37

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 93 of 296 PagelD #: 1388

Justice Coal of Alabama, LLC,
formerly known as Alabama Carbon, LLC,

an Alabama limited liability company

By: (SEAL)
Name: James C. Justice, Il
Title: Member

_{SEAL)

 

By: (SEAL)
Name: James C. Justice, Hl
Title: Member

4 + ) Ss.

City/County the he C1 )

. aed K. Teale __, a Notary Public of the CityjGeerffffy and State aforesaid,

certify that James C /Justice, 1] who is a"Whempber of Justice Coal_ob ama, LLC, an Alabama limited

liability company, formerly known as Alabanii bon det an Ajlabama limited liability company,

personally appeared before me this day and acknoyse@@@dthe due execution of this Agreement on behalf

of the limited liability company. He [chegse®he] [is péPsapally known to me or [_] has produced
identification.

Witness my hand an icial stamp or seal, this 3O day of 7 /? mk . 2020,

Notary Public

  

4yCommission expires:  Ondphin, LF, Abaa.

Notary Registration Number,

 

 
 
  

es OFFICIAL SEAL
om Notary Public. State of West Virginia (
ey KELLEY K HENTHORN ?
, 9 Greenbrier County Schools

} 202 Chesinut Street

s “f Lewisburg. WV 24907
Ee My commlsaion expiros Octobar 29, 2022 )

Regia Se ge ge a

 

 

 

37
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 94 of 296 PagelD #: 1389

State of

f 4 ) 85.
Espen ot tables

g Ny K eG, Glin. , a Notary Public of the City/County and State aforesaid,
certify fcr Jill ian 1 Gis who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. She [check one] is personally known to me or [_] has produced

as identification.

 

Witness my hand and official stamp or seal, this 3 D day of ¥ Y) iA ida , 2020,

naa j , if /

ah iY 7 i Wwe Y
CT NRE KK “WALA A
) Notary Public ptt

i FICIAL SEAL
My Commission expires: PLber AG 0a 2 i.

2% Notary Public, State af Wost Virginia
Notary Registration Number, )

   
    

KELLEY K HENTHORN
Greenbrier County Scnools
202 Chestnut Sir .

eg Lewisburg. WV 24)
F: My commisalon expires Oetober 23, 2022

_— ‘ii

State of )
) ss.
City/County of )

1, , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, [1] who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] [_] is personally known to me or [_] has produced

as identification.

 

Witness my hand and official stamp or seal, this day of , 2020,

 

Notary Public

My Commission expires:
Notary Registration Number:

38
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 95 of 296 PagelD #: 1390

Justice Coal of Alabama, LLC,
formerly known as Alabama Carbon, LLC,
an Alabama limited liability company

By: (SEAL)
Name: James C. Justice, II
Title: Member

 

By: (SEAL)
Name: Jillean L. Justice

Title: Member-—7 _

JE —_ qu,
By: (AG COC or Pree = (SEAL)
ZL aee

Na fhe> Fares C. Justice, Hf
Title: Member

 
  

Stateof = i)
) ss.

City/County of )

1, , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IJ who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] [_] is personally known to me or [_]| has produced

as identification.

 

Witness my hand and official stamp or seal, this day of , 2020.

 

 

Notary Public

My Commission expires:
Notary Registration Number:

37
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 96 of 296 PagelID #: 1391

State of }

) ss.

City/County of )

I, . a Notary Public of the City/County and State aforesaid,
certify that Jillian L. Justice who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited Jiability company. She [check one] [_] is personally known to me or [_] has produced

as identification.

 

 

Witness my hand and official stamp or seal, this day of . 2020.

 

Noiary Public

My Commission expires:
Notary Registration Number:

 

L, | es| it A . W é IIs ; a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, 1] who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [eheck one] is personally known to me or [_] has produced

as identification.
day of WV lav ch , 2020.

Notary Public

 

   
 
 

Witness my hand and official stamp or seal, this

 

My Commission expires: & 31 | ee [

Notary Registration Number: Lda7To7 LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 20ge{

 

 

 

38

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 97 of 296 PagelD #: 1392

Virginia Fuel Corporation,
a Delaware corporation

(SEAL)

 

“tle: President

State of \ V' Q )
; ss.
City/County of
1 esi e ff WJ 2 [Is , a Notary Public of the City/County and State aforesaid,
certify i James C. Justice, IN] who is President of Virginia Fuel Corporation, a Delaware corporation,
personally appeared before me this day and ie eas the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this 50 day of Maych , 2020.

My Commission expires: 5/31 /&
Notary Registration Number: 7

 

Notary Public

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 33, 208ef

 

 

 

39
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 98 of 296 PageID a

Kentucky Fuel Corporation,
a Delaware corporation

 
    

(SEAL)

  

 

    

ames C. Jus

! tige
Title: President yea

o*

~

State of Vi

~ ,

) ss.
City/County of ake

1, ) 5 (e 4 - LW C [ l S _. a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Kentucky Fuel Corporation, a Delaware corporation,
personally appeared before me this day and ackwowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this day of Wave lh , 2020.

 

 

 

Notary Public
My Commission expires: § /2/ /2\
Notary Registration Number: 75%) 0 TESLIE ANN WELLS
NOTARY PUBLIC

Commoanwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 202

 

 

 

40

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 99 of 296 PagelD #: 1394

National Resources Inc.,
a West Virginia corporation

 

State of AVE 1a sy
) 8s.
City/County of Koanoke_j
1, Leslie A “ Wells , a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, II] who is President of National Resources Inc., a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] ie personally known to me or [-] has produced
as identification.

Witness my hand and official stamp or seal, this 50 day of Ware h , 2020,

 

   

Notary Public

My Commission expires: si/afl
Notary Registration Number:

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 202@}

 

 

 

4]
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 100 of 296 PagelD #: 1395

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 101 of 296 PagelD #: 1396

RELEASE AND REAFFIRMATION AGREEMENT

Each of the undersigned persons or entities (individually and collectively, the “Justice Entities”)
has executed and/or delivered to CARTER BANK & TRUST, a Virginia banking corporation (the
“Bank”) loan agreements, promissory notes, security agreements, pledge agreements, negative pledge
agreements, deeds of trust, assignments, guaranties, loan payment deferral agreements and/or other
documents, instruments and/or agreements that evidence, guarantee, secure or otherwise were executed
and/or delivered in connection with loans, financial accommodations and/or other extensions of credit by
the Bank to one or more of the Justice Entities (collectively, the “Loan Documents”).

In consideration of the Bank’s agreement to extend one or more additional loans to one of more
of the Justice Entities on or after the date hereof (which loans shall be made only in the sole and absolute
discretion of the Bank), the adequacy and sufficiency of which consideration is hereby expressly
acknowledged by each of the Justice Entities, each of the Justice Entities hereby agrees as follows:

L. Each of the Justice Entities, on behalf of itself and its respective agents, directors,
shareholders, members, managers, attorneys, accountants, consultants, insurers, administrators, successors
and/or assigns, hereby releases, acquits and forever discharges the Bank, and all of its affiliates, employees,
officers, directors, shareholders, agents, attorneys, accountants, appraisers, consultants, insurers, successors
and/or assigns (collectively, the “Bank Parties”), from any and all claims, counterclaims, demands, rights of
action, causes of action, debts, damages (actual or punitive), costs, expenses, attorneys’ fees, and all
liabilities and responsibilities of every kind or character (all such claims, counterclaims, demands, rights
of action, causes of action, debts, damages (actual or punitive), costs, expenses, attorneys’ fees, liabilities
and responsibilities shall collectively be referred to as the “Liabilities”), howsoever arising, whether now
existing or hereafter arising, including without limitation Liabilities arising out of or in connection with
the Loan Documents and/or any and all indebtedness, liabilities and obligations evidenced by, arising
from or associated with any of Loan Documents (collectively, the “Obligations”), regardless of whether
the Liabilities are known or unknown, now existing or hereafter arising, joint or several, at law or in
equity, arising by statute, contract, warranty or tort, and regardless of whether the Liabilities have
heretofore been asserted.

2. Each of the Justice Entities hereby represents, warrants and agrees that it will not
commence, join in, prosecute or participate in any suit or other proceeding in a position that is adverse to the
Bank in connection with the making, closing, administering, collecting or enforcing by the Bank of any of the
Obligations and/or any of the Loan Documents. Each of the Justice Entities hereby agrees, jointly and
severally, to indemnify and hold the Bank Parties harmless from any and all Liabilities, howsoever arising,
out of or in connection with the making, closing, administering, collecting or enforcing by the Bank of any of
the Obligations and/or any of the Loan Documents, and each hereby agrees to pay all amounts payable
under this Section 2 upon demand by the Bank.

3. None of the Justice Entities has any defenses, affirmative or otherwise, rights of setoff,
rights of recoupment, claims, counterclaims, actions or causes of action of any kind or nature whatsoever
against any of the Bank Parties, directly or indirectly, arising out of, based upon, or in any manner connected
with, any transaction, event, circumstance, action, failure to act, or occurrence of any sort or type, whether
known or unknown, which occurred, existed, was taken, permitted, or began prior to or on the date of this
Agreement or accrued, existed, was taken, permitted or begun in accordance with, pursuant to, or by virtue of
any of the Obligations or any of the Loan Documents, or which directly or indirectly relate to or arise out of
or in any manner are connected with any of the Obligations or any of the Loan Documents, including without
limitation under or in connection with the Equal Credit Opportunity Act, 15 U.S.C. Sections 1691 et seq., or
Regulation B, 12 CFR Part 202; TO THE EXTENT THAT ANY SUCH DEFENSES, AFFIRMATIVE OR
OTHERWISE, RIGHTS OF SETOFF, RIGHTS OF RECOUPMENT, CLAIMS, COUNTERCLAIMS,
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 102 of 296 PagelD #: 1397

ACTIONS OR CAUSES OF ACTION EXIST, SUCH DEFENSES, RIGHTS, CLAIMS,
COUNTERCLAIMS, ACTIONS AND CAUSES OF ACTION ARE HEREBY FOREVER WAIVED,
DISCHARGED AND RELEASED BY EACH OF THE JUSTICE ENTITIES.

4, Each of the Justice Entities hereby represents, warrants, affirms, confirms and reaffirms
that (i) each of the Loan Documents constitutes the legal, valid and binding obligation of each of the
Justice Entities to the extent each is a party thereto, enforceable against each of the Justice Entities to the
extent each is a party thereto in accordance with its respective terms, and (ii) none of the Loan
Documents, nor the execution, delivery or performance of this Agreement or any of the Loan Documents
by each of the Justice Entities to the extent each is a party thereto (A) violates any law, rule or regulation,
or any order of any governmental authority or entity having jurisdiction over any of the Justice Entities or
any of their respective properties or assets, (B) conflicts with or results in the termination of, constitutes a
default or event of default under, or accelerates any performance required by any indenture, mortgage,
deed of trust, lease, agreement or any other instrument to which any of the Justice Entities is a party or by
which any of the Justice Entities or any of their respective properties or assets is bound or (C) results in
the creation or imposition of any lien, charge or encumbrance upon any of the assets of any of the Justice
Entities, except for the liens in favor of the Bank. Furthermore, each of the Justice Entities hereby
represents, warrants, affirms, confirms and reaffirms that (i) all information provided by any of the Justice
Entities prior to or on the date hereof to the Bank, including, without limitation, all financial statements,
was, at the date of delivery, and is as of the date hereof, true, correct and complete in all respects, and (ii)
none of such information contains any material misstatement of fact or omits to state any fact necessary to
make the statement contained therein not misleading.

5. Each of the Justice Entities hereby represents, warrants, affirms, confirms and reaffirms
that CERTAIN OF THE LOAN DOCUMENTS CONTAIN A CONFESSION OF JUDGMENT
PROVISION, AND EACH SUCH CONFESSION OF JUDGMENT PROVISION HAS NOT BEEN
MODIFIED, ALTERED OR AMENDED IN ANY WAY AND REMAINS IN FULL FORCE AND
EFFECT IN ALL RESPECTS. Furthermore, each of the Justice Entities hereby affirms, confirms and
reaffirms each of its obligations, covenants and agreements under each of the Loan Documents to which it

is a party.

6. Each of the Justice Entities hereby acknowledges and agrees that any default under this
Agreement or any of the Loan Documents shall be an immediate default and event of default under all of
the Loan Documents for which there shall be no notice, grace or cure period, and, upon the occurrence of
any such default, the Bank shall have the immediate right to exercise one or more of the rights and
remedies contained in any of the Loan Documents, at law and/or in equity, all of which rights and
remedies are hereby expressly reserved.

7. Each of the Justice Entities hereby agrees that Bluestone Resources, Inc. is in the process
of marketing through Goldman Sachs the sale of certain of its real estate coal assets. In the event of any
sale of the Bluestone Resources real estate coal assets, the Bank shall be entitled to 50% of the Net
Proceeds (as defined below) above One Hundred and Ninety-Two Million Nine Hundred and Thirty-One
Thousand Two Hundred and Fifty Dollars ($192,931,250.00) from such sale. The Justice Entities hereby
acknowledge and agree that the Bank shall have the right to apply such proceeds received by the Bank to
such of the debts of one or more Justice Entities owed to the Bank and in such order of application as the
Bank shall determine, each in the Bank’s sole and absolute discretion. Each of the Justice Entities hereby
agrees that the Bank shall have complete and unfettered access to all information regarding all aspects of
the marketing and/or sale of the Bluestone Resources, Inc. real estate coal assets including, but not limited
to, all marketing data, all sale-related communications, all offers or counter-offers, all closing documents,
all direct or indirect communication with Goldman Sachs marketing representatives and closing attorneys,
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 103 of 296 PagelD #: 1398

and all presentations made to bidders or prospective bidders for all or any portion of the Bluestone
Resources, Inc. real estate coal assets.

“Net Proceeds” is defined as gross sales proceeds resulting from the sale of the Bluestone
Resources, Inc. real estate coal assets presently being marketed by Goldman Sachs minus (a) the amount
necessary to pay in full the lien held by Greensill Capital (UK) Limited, as Financial Institution, (b)
capital gains taxes associated with the sale of such real estate coal assets not to exceed 27.5% of the gross
sales proceeds, (c) obligations, if any, associated with such real estate coal assets owed to Mechel not to
exceed 12.5% of the gross sales proceeds, (d) Goldman Sachs’ fees not to exceed $6,000,000.00 plus 2%
of the gross sales proceeds in excess of $400,000,000.00, (¢) Goldman Sachs’ expenses not to exceed
$50,000.00, (f) employee bonuses not to exceed $2,500,000.00, (g) attorney’s fees associated with the
sale of such real estate coal assets not to exceed $1,500,000.00 and (h) engineering and accounting fees
not to exceed $700,000.00; provided, that, prior to the payment of any such deductions from the gross
sales proceeds, the Justice Entities shall provide to the Bank, and the Bank shall have confirmed, proof of
the actual amount of and appropriate documentation for each such expense.

8. Each of the Justice Entities hereby agrees that the Bank shall have right to engage a
consultant of its choosing to (1) interview the management of the Justice Entities, (2) review any plan of
the Justice Entities, (3) review and monitor past, present and future transactions of the Justice Entities, (4)
review and monitor bank account balances at all financial institutions at which any of the Justice Entities
maintains accounts, (5) review cash management procedures and controls, (6) prepare reports and (7)
perform such other and further services as the Bank shall determine in its sole and absolute opinion are
necessary or desirable (collectively, the “Consulting Services”). Each of the Justice Entities shall assist
and cooperate fully, and cause all of its officers, members, managers, employees, agents and all other
persons under its control, to assist and cooperate fully with such consultant’s provision of the Consulting
Services; and the Justice Entities, jointly and severally, shall pay to the Bank on demand for all costs, fees
and other charges associated with the Consulting Services.

9. Each of the Justice Entities hereby agrees that the Bank shall have complete and
unfettered access to all information regarding all aspects of (a) the prosecution of insurance claims
relating to the damage to the Greenbrier Hotel and environs caused by or associated with the flood that
occurred in 2016, including but not limited to all communications and correspondence and direct access
to and cooperation from counsel handling the aforesaid matters for the Justice Entities, (b) the defense of
the “New London” litigation presently pending in the United States District Court, Eastern District of
Kentucky, including but not limited to all communications and correspondence and direct access to and
cooperation from counsel handling the aforesaid matters for the Justice Entities, (c) the refinancing of any
indebtedness owed by Greenbrier Hote] Corporation and/or its affiliates, including but not limited to all
communications and correspondence associated with term sheets, loan documents, collateral documents,
and direct access to and cooperation from counsel handling the aforesaid matters for the Justice Entities,
(d) the defense of the law suit styled United States of America v. Southern Coal Corporation et al., Case
No. 7:19cv354 filed in the United States District Court for the Western District of Virginia, Roanoke
Division, including but not limited to all communications and correspondence and direct access to and
cooperation from counsel handling the aforesaid matters for the Justice Entities, (e) the prosecution of the
law suit styled James C. Justice II et al. v. Office of Surface Mining Reclamation and Enforcement,
United States Department of the Interior, Case No. 7:19¢v381 filed in the United States District Court for
the Western District of Virginia, Roanoke Division, (f) all of the other civil, criminal, administrative,
mediation, arbitration or other matters or proceedings to which any of the Justice Entities is a plaintiff,
defendant or other party, including but not limited to all communications and correspondence and direct
access to and cooperation from counsel handling the aforesaid matters and/or proceedings for the Justice
Entities and (g) all of the unsatisfied or unreleased judgments entered against any of the Justice Entities in
an amount greater than $50,000, including but not limited to all communications and correspondence and

tad
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 104 of 296 PagelD #: 1399

direct access to and cooperation from counsel handling the aforesaid matters and/or proceedings for the
Justice Entities.

10. This Agreement may be executed in multiple counterparts, each of which shall be deemed
an original, but all of which constitute one and the same instrument.

il. This Agreement shall be construed and enforced according to the laws of the
Commonwealth of Virginia. Each of the Justice Entities hereby irrevocably agrees that any legal action
or proceeding arising out of or relating to this Agreement or any of the Loan Documents shall be
instituted in the Circuit Court of the City of Martinsville, Virginia, or the United States District Court for
the Western District of Virginia, or in such other appropriate court and venue as the Bank may choose in
its sole discretion. Each of the Justice Entities hereby consents to the jurisdiction of such courts and
waives any objection relating to the basis for personal or in rem jurisdiction or to venue which each of the
undersigned may now or hereafter have in any such legal action or proceedings.

14. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, EACH OF THE
JUSTICE ENTITIES HEREBY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY
MATTERS OR CLAIMS ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN
DOCUMENTS OR OUT OF THE CONDUCT OF OR THE RELATIONSHIP BETWEEN EACH
OF THE JUSTICE ENTITIES AND THE BANK, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. EACH OF THE JUSTICE ENTITIES AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT THE BANK MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH OF THE JUSTICE
ENTITIES TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE BANK TO ENTER INTO THIS AGREEMENT.
FURTHER, EACH OF THE JUSTICE ENTITIES HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF THE BANK, NOR THE BANK’S COUNSEL, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. NO
REPRESENTATIVE OR AGENT OF THE BANK, NOR THE BANK’S COUNSEL, HAS THE
AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION. EACH OF THE
JUSTICE ENTITIES ACKNOWLEDGES IT HAS HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL REGARDING THIS PARAGRAPH, THAT IT FULLY UNDERSTANDS ITS
TERMS, CONTENT AND EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY
AGREES TO THE TERMS OF THIS PARAGRAPH.

[Remainder of Page Intentionally Left Blank]
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 105 of 296 PagelD #: 1400

IN WITNESS WHEREOF, each of the Justice Entities has executed this Agreement or caused
this Agreement to be executed by its duly authorized officer, member or manager under seal as of this 30"

day of April, 2020.

Greenbrier Hotel Corporation,
a West Virginia corporation

~~

(SEAL)

 

By
Hilpen L. Justice, PypSident
State of _w) V )

) ss.
City/County of Lf he. )

IL, k eal ea Sta \e “4 , a Notary Public of the City/County and State aforesaid,
certify that Jilfean L. Justice who ‘is President of Greenbrier Hotel Corporation, a West Virginia

corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] N is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this 3 o day of A ae ul + 2020,

 
   
 
   
  
  

- pore : cae NOTARY PLIBLI
Notary Registration Number; 9 )\ STATE OF WEST VIRGINIA

of 3117 Scaiig Creek Stevan Road
=, Spare © Wy 24986 *
<=" My Comm. Expires Dac. 30, 2022 {

os ines: .
My Commission expires: al 3.o(2,3— Neca
R
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 106 of 296 PagelD #: 1401

Justice Family Group, LLC,
a Delaware limited liability company

’ (SEAL)

 

State of _ts3 J )

) ss.
City/County of dt be )

1, _k den Stan \. 4 , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Justice Family Group, LLC, a Delaware limited liability

company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. She [check one Pati personally known to me or [_] has
produced as identificatién.

fi and official stamp or seal, this 3 © day of Ay p cul , 2020.

SLR NOTARY PUBLIC
re KAREN STANLEY / y
Spore WV aaveh Wore) Gu Dee wes
Uy Cen. Raguree De. 9) 2022 Notary Public
My Commission expires: (2 3s Jaa

Notary Registration Number:

 

Players Club, LLC,
a Delaware limited liability company

ROO _ (SEAL)

“J ean L. Justice, President

Staeof_ uJV i)

) 5s.
City/County of be. )
| __, a Notary Public of the City/County and State aforesaid,

; Keser ‘Stanley =
certify that JiNean L. Justice wholis President of Players Club, LLC, a Delaware limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. She [check orl personally known to me or [_] has
produced as identificatign.

#and and official stamp or seal, this 3 £2 day of tt e tal , 2020,

OFFICIAL SEAL

 

> oral WARY Bust j
, KAREN STANLEY Fi
y_] 9117 Spring Crank Staion Road
Wy 24968 ; .
SF sy comm. Expires Dec, 30,2022 otary Public

My Commission expires: | a 30 aD-

Notary Registration Number:
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 107 of 296 PagelD #: 1402

Greenbrier Golf and Tennis Club Corporation,
a West Virginia corporation

”

By: AM (SEAL)

 

 

JilfgAn L. Justice, Prdsfdent —
State of _ J )
} ss.
City/County of ff f t.» )
L ten STAN l av) , a Notary Public of the City/County and State aforesaid,

 

certify that Jiean L. Justice who is President of Greenbrier Golf and Tennis Club Corporation, a West
Virginia corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one} We is personally known to me or [_] has
produced as identification.

Mey Nerk! and official stamp or seal, this 4-9 day of A geil , 2020.
NOTARY PUBL Lic

STATE OF OF ee NIRGINIA

AR 3
« ; ), su7 7 onsen oy Sis Row Ff
Sue Con ‘Epes De. 30, 20a) .
otary Public

My Commission expires: | * \g 2 ( Ah

Notary Registration Number:

 

 
 

Greenbrier Medical Institute, LLC,
a West Virginia limited liability company

oy bern Luatiep (SEAL)

 

Jifjéan L. Justice, PéeSident
State of —wY iy
) ss.
City/County of LA be )
I, Kofax Sten | ait , a Notary Public of the City/County and State aforesaid,

 

certify that Jillean L. Justice whois President of Greenbrier Medical Institute, LLC, a West Virginia
limited liability company, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the limited liability company. She [check one}X is personally known to me
or [-] has produced as identification.

“id and official stamp or seal, this 3 e__ day of feu Leb. Qn , 2020.
NOTARY P

WAL SEAL
“cay WEST VIRGIN
fs STATE OF Wea “i
3 2 ik Stacn
« ea ey 24st <a
Es ae Notary Publi

My Commission expires: | 2 ( 30 Rooms
Notary Registration Number:

 
 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 108 of 296 PagelD #: 1403

Oakhurst Club, LLC,
a West Virginia limited liability company

 
 
 

VY _ (SEAL)

State of _W { )
} ss.
City/County of A be. )
1, {x a zen 3 { A wi | , a Notary Public of the City/County and State aforesaid,
certify that Jilléan L. Justice who is 4 Member of Oakhurst Club, LLC, a West Virginia limited liability

company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. She [check one] is personally known to me or [_] has
produced as identification.

and and official stamp or seal, this3 © day of Agra { . 2020

Kon? toy Dacy
NN Notary Public \

 
 
 

3117 Spring Crewk
My Comm. Expires Dee, 90,2022

 

My Commission expires: jAj] Ae | Ar~
Notary Registration Number:

The Greenbrier Sporting Club, Inc.,
a West Virginia corporation

YY __ (SEAL)

 

Title: President

State of Ls ra )
) ss.
City/County of KK bee )

L Koten Sta mie , a Notary Public of the City/County and State aforesaid,
certify that JiNean L. Justice who is Phesident of The Greenbrier Sporting Club, Inc. a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] is personally known to me or [_] has
produced as identification.

j andgnd official stamp or seal, this 3 oo day of A p ul , 2020.
OFFICIAL SEAL

¥ state oF We ST VIRGINIA
KAREN STANLEY
$u7 roy fistion Rea
My Comm Expres Bee 30, 2622 Notary Public

My Commission expires: 1} > 40 | he
Notary Registration Number:

  
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 109 of 296 PagelD #: 1404

The Greenbrier Sporting Club Development
Company, Inc., a Delaware corporation

 

(SEAL)
State of wo )
; 5S.
City/County of off he
_ Kase NW ‘iS: Vass ley , a Notary Public of the City/County and State aforesaid,

 

certify a Jillean L. Justice who is resident of The Greenbrier Sporting Club Development Company,
Inc., a Delaware corporation, personally appeared before me this day apd acknowledged the due
execution of this Agreement on behalf of the corporation. She [check one] VN is personally known to me
or [_] has produced as identification.

: oni and official stamp or seal, this .3 @ day of Agr pri , 2020.

 
  

 
      

 

N>tary Public \
apelin, 2
My Commission expires: _)2 la o| NW.
Notary Registration Number:
Bellwood Corporation,
a West Virginia corporation
By: (SEAL)
James C. Justice, If, President
Staeof ==
}ss.
City/County of }
L a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, LIT who is President of Bellwood Corporation, a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] [[] is personally known to me or [-] has produced
as identification.

 

Witness my hand and official stamp or seal, this day of , 2020,

 

Notary Public

My Commission expires:
Notary Registration Number:
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 110 of 296 PagelD #: 1405

The Greenbrier Sporting Club Development
Company, Inc., a Delaware corporation

By; ___ (SEAL)
Jillean L. Justice, President

State of )

}ss.
City/County of )

1, . a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of The Greenbrier Sporting Club Development Company,
Inc., a Delaware corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation. She [check one] ["] is personally known to me

 

 

 

 

or [_] has produced as identification.
Witness my hand and official stamp or seal, this day of . 2020.
Notary Public
My Commission expires:
Notary Registration Number:
Bellwood Corporation,
a West Virginia go rporation
NAL icceerker Pog __(SRAL)
(_-Faimes.C, Justice/[lPresident
State of Virginia )
) ss.

City/County of Roanoke}

I, _ Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IIT who is President of Bellwood Corporation, a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [[] has produced

as identification.

Witness my hand and official stamp or seal, this 30th day of April _, 2020,

Notary Public

 

 

LESLIE ANN WELLS
NOTARY PUBLIC
Commonweaith of Virginia

Registration No. 7560729
My Commission Expires May 31. 202

My Commission expires: 5-31-2021
Notary Registration Number: 7560729

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 111 of 296 PagelD #: 1406

Bluestone Energy Sales Corporation,
a Virginia corporation

- < -

Pa

   
 
 
 

By: SP4F __ (SEAL)
Namev James C. Justic
Title: President
State of Virginia )
) ss.
City/County of Roanoke )
I, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of Bluestone Energy Sales Corporation, a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation.

 

Witness my hand and official stamp or seal, this 30th day of April _, 2020.
Notary Public
tee! ‘ LESLIE ANN WELLS
My Commission expires: 5-31-2021 NOTARY PUBLIC
Notary Registration Number: 7560729 Commonweaith of Virginia

Registraticn No. 7560729
My Commission Expires May 31, 200)
Justice Low Seam Mi
a West Virginia corporation

 

B) (flavor Dio (SEAL)

“James, Justice/TM, President

State of _ Virginia )
) ss.

City/County of Roanoke )

1, alge d. Well , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, IMT who is President of Justice Low Seam Mining Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation, He [check one] is personally known to me or [_] has

 

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this day of _ April , 2020.
Plc. TUT,
] Notary Public
ames : LESLIE ANN WELLS
My Commission expires: 5-31-2021 NOTARY PUBLIC
Notary Registration Number: 7560729 Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31. 209

 

 

 

10

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 112 of 296 PagelD #: 1407

Bluestone Resources Inc.,
a Delaware corporation

aS —a
AA ATES Oe
BY} 4 Ce273 0p YA here? _(SEAL)
—James C. Justice 71 President

State of Virginia )
) ss.

City/County of Roanoke _j

1, __ Leslie A. Wells , 8 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Bluestone Resources Inc., a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] [3] is personally known to me or [] has produced

as identification.

Witness my hand and official stamp or seal, this _30thday of April , 2020.

Babi Onn Libttb>
Nofary Public

 

 

LESLIE ANN WELLS

My Commission expires: 5-31-2021 NOTARY PUBLIC
Notary Registration Number: 7560729 Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31. 20@/

 

 

Tams Management, Inc.,
a West Virginia corporation

pf - 2
BY pececkg TES, (SEAL)
(_ Tames. Justice? I, ; Président

 

State of _ Virginia }
)
City/County of Roanoke

I, _ Leslie A. Well , ® Notary Public of the City/County and State aforesaid,
certify that James C. Justice, Ill who is President of Tams Management, Inc., a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] [X] is personally known to me or [(] has produced

as identification.

8S.

 

Witness my hand and official stamp or seal, this 30th day of _ April , 2020.

   
  
   

 

Notary Public
, : LESLIE ANN WELLS
My Commission expires: 5-31-2021 NOTARY PUBLIC
Notary Registration Number: 7560729 Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 204

 

 

11

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 113 of 296 PagelD #: 1408

Justice Farms of North Carolina, LLC,
a Virginia limited liability company

 

State of _ Virginia )

ss.

s
City/County of _Roanoke )

I, __ Leslie A. Wells , 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is President of Justice Farms of North Carolina, LLC, a Virginia
limited liability company, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the limited liability company. He [check one] [x] is personally known to me
or [_] has produced as identification.

Oth day of _ April , 2020.

yl (dan Lebette

Public.
LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Cogimission Expires May 31, 20,2

 
    

Witness my hand and official stamp or seal, this

 
  
  
   

My Commission expires: 5-31-2021
Notary Registration Number: 7560729

Le

James C. Justice C
a Delaware corporation

><Z <A
By: Ke aasecke moot (SEAL)

(James CrJustice, HI, President

State of Virginia =)
}ss.
City/County of Roanoke )

I, _ Leslie A. Wells ____» a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I who is President of James C. Justice Companies, Inc., a Delaware
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [4 is personally known to me or [/] has

 

 

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this 30th day of _ April , 2020.
Lic Drm Liheta
Notary Public
My Commission expires: 5-31-2021 LESLIE ANN WELLS
Notary Registration Number: 7560729 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20,9

 

 

 

12
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 114 of 296 PagelD #: 1409

Twin Fir Estates, LLC,
a Virginia limited liability company

 

State of Virginia )
) ss.
City/County of _Roanoke )

I, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Twin Fir Estates, LLC, a Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] [x] is personally known to me or [_] has

 

 

 

 

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this 30th day of April , 2020,
Notary Public
LESLIE ANN WELLS
My Commission expires: 5-31-2021 NOTARY PUBLIC
Notary Registration Number: 7960729 Commonwealth of Virginia
Registration No. 7560729
Wilcox Industries, Inc., My Commission Expires May 31, 20.c¢f
a West Virginia corporation
ae a
i ar, —
ff JA sa “ ——.
Wi: “#izst2kY (SEAL)
(_>Tames.C. Justicegite Présidert
State of Virginia )
) ss.
City/County of Roanoke )
I, __ Leslie A. Wells _, a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, ITI who is President of Wilcox Industries, Inc., a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [_] has produced
as identification,

Witness my hand and official stamp or seal, this 30th day of _ April , 2020.

 

Notary Public

My Commission expires: 5-31-2021 ra - euBE ra
Notary Registratio: ber: 7560729
tary Reg ton Number: 7560729 _. Commonwealth of Virginia
Registration No. 7580729
My Commission Expires May 31. 2044

 

 

 

 

13
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 115 of 296 PagelD #: 1410

Triple J, LLC,
a Virginia limited liability company

 

State of Virginia )
) ss.
City/County of Roanoke j

I, Leslie A. Well , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I who is President of Triple J, LLC, a Virginia limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] [4 is personally known to me or [] has produced

as identification.

Witness my hand and official stamp or seal, this 30th day of April , 2020.

 

 

 

i LESLIE ANN WELLS

NOTARY PUBLIC

Commonwealth of Virginia
istration No. 7560729
sion Expires May 31, 204f

tx be
TL PA (SEAL)

  
  

My Commission expires: 5-31-2021
Notary Registration Number: 7560729

State of Virginia)
) ss.

City/County of Roanoke )

I, _ Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C, Justice, M1 personally appeared before me this day and acknowledged the due
execution of this Agreement. He [check one] 24 is personally known to me or [_] has produced

as identification.

 

Witness my hand and official stamp or seal, this 30th day of April =, 2020.

Notary Public

 

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth cf Virginia
Registration No. 7560729
My Commission Expires May 31, 20,9/

My Commission expires: 5-31-2021
Notary Registration Number: 7560729

 

 

 

14
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 116 of 296 PagelD #: 1411

 

(SEAL)
James C. Justice, I
State of )
) ss.
City/County of )
I , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II personally appeared before me this day and acknowledged the due
execution of this Agreement. He [check one] [_] is personally known to me or [-] has produced
as identification.

 

 

 

Witness my hand and official stamp or seal, this day of , 2020,
Notary Public
My Commission expires:
Notary Registration Number:
[net Qustiol x
Cathy L. Justice f
State of wy
) ss.

City/County of )

L kK Real Sta al loa , a Notary Public of the City/County and State aforesaid,

 

certify that Cathy L. Justice personally appeared before me this day and acknowledged the due execution
of this Agreement. She [check one] iis personally known to me or [[] has produced
as identification.

#:d official stamp or seal, this J © day of A past , 2020.

draw
otary Public

 

  

\ Ye) 24086
My Commission expires: 1} al geo | AH

Notary Registration Number:

15
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 117 of 296 PagelD #: 1412

  
 
  
     

of O07 syeng trees eae ian Rout

Ly Comm. Easier bec 0
ens eres

) ss.
City/County of t/bx )

Ca se a AL)
es CrJustice, ‘
t Sy OFFICIAL SEAL |
¢ ‘ STATE OE WE ST VIRGINIA 5
Stateof NY Te |
7
~

 

I, Kevites Stiaw\ sc] , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II pérsonally app before me this day and acknowledged the due
execution of this Agreement, He [check one] is personally known to me or [] has produced

as identifi¢ation.

Witness my hand and official stamp or seal, this 3.© day of Apa 2020,

4

Faden Stow. a. a

Nétary Public

 

My Commission expires: 1af ae / Ad

 

Notary Registration Number:
(SEAL)
Cathy L. Justice
State of )
) 8s.
City/County of _ sistas
1, , 4 Notary Public of the City/County and State aforesaid,

certify that Cathy L. Justice ¢ personally appeared before mi this day and acknowledged the due execution
of this Agreement. She [check one] [[] is personally known to me or [[] has produced
as identification.

Witness my hand and official stamp or seal, this day of , 2020.

 

 

Notary Public

My Comunission expires:
Notary Registration Number:

15
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 118 of 296 PagelD #: 1413

The Chesapeake and Ohio Traveler, Inc.,
a Virginia corporation

 

State of Virginia )

) ss.
City/County of Roanoke J

I, _ Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of The Chesapeake and Ohio Traveler, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [X| is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this 30th day of April , 2020,

a! LESLIE ANN WELLS
NOTARY PUBLIC

My Commission expires: 5-31-2021 IC
istrati Commonwealth of Virginia
Notary Beearenon Mumber: £980 782 Registration Ne. 7580729

My Commission Expires May 31, 20 ot

 

 

The Greenbrier Resort and Club Miansgecmsat.
Company, a Virginia corporation ie

a

By: was (SEAL)
Jillean L. Justieé, President

  
 

a

State of Virginia
) ss.
City/County of _Roanoke

I, _ Leslie A. Wells ba o , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is Présiden’ of The Greenbrier Resort and Club Management Company,
a Virginia corporation, personally@ppeared before me this day and acknowledged the due execution of

this Agreement on behalf of the corporation. She [okeck one] [X] is personally known to me or [_] has
produced as identification,

Witness my bata d and official stamp or seal, this day. of April , 2020.

L. Lota. Ar... hilwD>
ff t Notary Public

 

 

 
 

 

fo
My C Commission expires: 9-31-2021 See RXPUBLIC
Notity Registration Number: 7560729 CommonweatBhet Virginia
/ Registration No. 7340
Jf My Commission Expires Ma

 

 

16
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 119 of 296 PagelD #: 1414

The Chesapeake and Ohio Traveler, Inc.,
a Virginia corporation

By: (SEAL)
James C. Justice, UL, President

Siateof

) ss.

City/County of )

L , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, If] who is President of The Chesapeake and Ohio Traveler, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [] is personally known to me or [_] has

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this day of , 2020,
Notary Public
My Commission expires:
Notary Registration Number:

The Greenbrier Resort and Club Management
Company, a Virginia corporation

J jell (SEAL)

an L. Justice; Rpésident

 
 

Sitateof WN i

‘ee ss.
City/County of Lf be :

L Re te 2. , a Notary Public of the CityACounty and State aforesaid,
certify that Jillean L. Justice who is Président of The Greenbrier Resort and Club Management Company,
a Virginia corporation, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the corporation. She [check one] [HS personally known to me or [_] has
produced as identification.

fi and official stamp or seal, this 3 5 day of Apes | , 2020.

OFFICIAL SEA
>, __NOTARY PUBLIC
a\ STATE OF WEST VIRGINIA
’ KAREN STANLEY
af 3117 Spring Comet Benen Raes
WV EEG
SS My Comm. Expires Dae. 50, 2072 N Public

My Commission expires: _) % | 2 o| 2.0
Notary Registration Number:

 

16
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 120 of 296 PagelD #: 1415

Greenbrier JA, Inc.,
a Delaware corporation

(SEAL)

 

State of us) V a),

) ss.
City/County of & )

L a. 5 & a Notary Public of the City/County and State aforesaid,
certify that JillSan L. Justice who is Prebident of Greenbrier IA, Inc., a Delaware corporation, personally
appeared before me this day and acknowledged the due execution of this Agreement on behalf of the
corporation. She [check one] [_] is personally known to me or ["] has produced

as identification.

id and official stamp or seal, this 3 © day of A e ny , 2020.
cae NOTARY PUBLIC
: + KAREN STANLEY
‘ea + 3417 Spring Creek Skation Road
My Commission expires: / & | Z0 |
Notary Registration Number:

 

 
 

Old White Club Corporation,
a West Virginia corporation

 

(SEAL)
State of i
)ss.
City/County of Ao )
1, Keres) Straw eY , a Notary Public of the City/County and State aforesaid,

 

certify that JNlean L. Justice wholis President of Old White Club Corporation, a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] #=}4s~personally known to me or [_] has
produced as identification.

ee fi and official stamp or seal, this32 day of A os es / , 2020.
NOTARY BUBLIC ut
TATE RGINIA

\ 30, 2

My Commission expires: | 2] ge |! a3—
Notary Registration Number:

 
     
      
 

otary Public

17
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 121 of 296 PagelD #: 1416

The Old White Development Company,
a West Virginia corporation

(SEAL)

 

State of _is na )
)ss.
City/County of AY be )

L he 7 (eke Jt EWN Is 4 , a Notary Public of the City/County and State aforesaid,
certify that Jil L. Justice who is President of The Old White Development Company, a West Virginia

corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] Eis personally known to me or [_] has
produced as identification.

i and official stamp or seal, this 3 = day of Ke e 4 { , 2020.

2 wary Public f \

Southeast Cotton, Inc.,
a West Virginia corporation

 
 

My Commission expires: 1a | Be jaa

Notary Registration Number:

 

 

By: (SEAL)
James C. Justice, IT, President
State of }
) ss.
City/County of )
I , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II] who is President of Southeast Cotton, Inc., a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] [[] is personally known to me or [-] has produced
as identification.

Witness my hand and official stamp or seal, this day of , 2020.

 

 

Notary Public

My Commission expires:
Notary Registration Number:

18
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 122 of 296 PagelD #: 1417

The Old White Development Company,
a West Virginia corporation

 

By: (SEAL)
Jillean L. Justice, President
Stateof iC*Y
) ss.
City/County of )
I, , a Notary Public of the City/County and State aforesaid,

 

certify that Jillean L. Justice who is President of The Old White Development Company, a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] [_] is personally known to me or [_] has

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this day of , 2020.
Notary Public
My Commission expires:
Notary Registration Number:
Southeast Cotton, Inc.,

a West Yepuipeorporstion —

Ay) OE

ff —

f — o <= ~

Y/Y Proves Ah yeep f
Bye / Pon “~__ (SEAL)
- James. Ju Justices “AT, Vromieat

State of _ Virginia )
) ss.
City/County of Roanoke _)

I, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IIT who is President of Southeast Cotton, Inc., a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

as identification.

 

 

 

 

Witness my hand and official stamp or seal, this 30th day of _ April , 2020.
Notary Public
\
My Commission expires: 5-31-2021 aa as ene S

Notary Registration Number: 7560729 _ , Commonwealth of Virginia

Registration No. 7560729
My Commission Expives May 31, 20Af

 

 

 

18
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 123 of 296 PagelD #: 1418

American Turf Grass Corporation,

a Virginia sorposation

    

State of _ Virginia )
)ss.
City/County of Roanoke)

I, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IT who is President of American Turf Grass Corporation, a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [| is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this 30th day of __ April , 2020.

 

Olary PUDHS IE ANN WELLS

a ; NOTARY PUBLIC
My Commission expires: 5-31-2021 Commonwealth of Virginia

Notary Registration Number: 7560729 Registration No. 7580729
My Commission Expi-es May 31, 2004

 

 

 

Rapidan, LLC,
a West Virginia limited liability company

—

(/ Ss —*< f oes i
ML. M2ccken! - Seog (SEAL)

(_fames-C. Justice Hy President

State of _ Virginia )
) ss.
City/County of Roanoke _)

I, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, WI who is President of Rapidan, LLC, a West Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [_] has

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this 30th day of _ April , 2020.
Notary Public
~ a LESLIE ANN WELLS
My Commission expires: 5-31-2021 NOTARY PUBLIC

Notary Registration Number: 7560729 Commonweatifrat Virginie

Registration No 7560729
My Commission Expires May 31, 20.64

 

 

 

19
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 124 of 296 PagelD #: 1419

Blue Ridge Farm Center, Inc.,

a Virginia corporation —

wn a a

  

_(SEAL)

Bowen Justice, it President

State of Virginia )
)ss
City/County of Roanoke )

I, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Blue Ridge Farm Center, Inc., a Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] [x] is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this 39th day of April , 2020.

 

 

*

 

LESLIE ANN WELLS

 

 

My Commission expires: 5-31-2021 NOTARY PUBLIC
; | ae Se enasQ Commonwealth of Virginia
Notary Registration Number: 7560729 ; et sien wattle nse gi
eign Exticte 1
Justice Family Fa ommission Expires May 31, 208
a West Virginia, limited liability company
a a“ —S

_

C4 es Look. (SEAL)
¥ wae Justice, We President
State of _ Virginia }
)ss
City/County of Roanoke ___)

1, _ Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C, Justice, III, who is President of Justice Family Farms, LLC, a West Virginia limited
liability company, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the limited liability company. He [check one] [x] is personally known to me or

 

 

 

 

[| has produced as identification.
Witness my hand and official stamp or seal, this 30thiay of April , 2020.
Notary Public
N WELLS
My Commission expires: 5-31-2021 LESLIE AN
‘cteatt ber 7560700 NOTARY PUBLIC
Notary Registration Number: 7560729 Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20,8

 

 

 

20
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 125 of 296 PagelD #: 1420

Greenthorn LLC,
a Kentucky limited liability company

_ (SEAL)

 

 

State of _ Virginia )
)} ss.
City/County of Roanoke __)

I, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IN| who is President of Greenthorn LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] [X| is personally known to me or [_] has

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this 30th day of _ April , 2020.
sole
HotanPitle TE ANN WELLS
NOTARY PUBLIC

My Commission expires: 5-31-2021 : Le aa
+ teat  aRERTIO ommonwealth of Virginia

Notary Registration Number: 7560729 ReGitiraiter-No-WSe07a0
My Commission Expires May 31, 20

 

 

Black River Coal, LLC,
a Delaware limited liability company

iP < ~~ —< S
oy Pe rceenrkey jee (SEAL)
{ _JariiesG: Justice, WH Président

    
 

State of Virginia _._____)
) ss.

City/County of Roanoke i)

I, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, [Il who is President of Black River Coal, LLC, a Delaware limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] TX is personally known to me or [_] has

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this 30th day of _ April 2020.
Notary Public
issi ires: 5-31-2021 LESLIE ANN WELLS
My Commission expires: NOTARY PUBLIC

Notary Registration Number: 7560729 Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 2021

 

 

 

21
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 126 of 296 PagelD #: 1421

Kirby Land Company, Inc.,
a West Virginia corporation

rr —

 

State of _ Virginia )

) ss.
City/County of Roanoke )
I, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, IL] who is President of Kirby Land Company, a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] [x] is personally known to me or [-] has produced
as identification.

Witness my hand and official stamp or seal, this 30th day of _ April , 2020,

 

t

 

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No, 7560729
My Commission Expires May 37, 20g!

  

My Commission expires: 5-31-2021
Notary Registration Number: 7560729

S and H Mining, Inc,
a Tennessee ee

\ KT
By:! Ke Re Tar coe, Zig (SEAL)
Ndmer Jamies C. Justice, ii—~
Title: President C.

State of Virginia )

) ss.
City/County of _Roanoke )

I, Leslie A. Wells _____i, a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is President of 8 and H Mining, Inc., a Tennessee corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or has produced

as identification.

 

 

 

 

Witness my hand and official stamp or seal, this 30th day of _April , 2020.
Crate Crs Lhete?
Notary Public
My Commission expires: 5-31-2021 LESLIE ANN WELLS
Notary Registration Number: 7560729 NOTARY PUBLIC

Commonweaith of Virginia
Registration No. 7560729
My Commission Expires May 31, 20.a2f

 

 

 

22
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 127 of 296 PagelD #: 1422

Wintergreen Partners, Inc.,
a Virginia corporation

 

(SEAL)
State of _ Virginia }
) ss.
City/County of _Roanoke }
I, _Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, IM who is President of Wintergreen Partners, Inc., a Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [_] has produced
as identification.

 

 

  

 

Witness my hand and official stamp or seal, this 30th day of _ April . 2020.
N Public
My Commission expires: 5-31-2021 LESLIE ANN WELLS
Notary Registration Number: 7560729 NOTARY PUBLIC

Commonwealth of Virginia
Registration Ne 7590729
My Commission Expires May 31. 20
Grain Development, Inex——

a West Virginia corporation

 

 

A

 

 

State of __Virginia )
} ss.

City/County of Roanoke __)

I, _ Leslie A, Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, M1 who is President of Grain Development, Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this 30th day of April , 2020.
: a. f )
4/ CEMA hh he .,
Notary Public

My Commission expires: 5-31-2021 LESLIEANN WELLS
Notary Registration Number: 7560729

rary NOE nn NOTARY PUBLIC

Commonwealth of Virginia
Registration No 7560729
My Commission Expires M ay 34, 2004

 

 

 

23
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 128 of 296 PagelD #: 1423

Environmental Fund, LLC,
a Virginia limited liability company

By: Wintergreen Hospitality Partners, LLC, Sole
Member

By: Mepte Inc., Sole
oe, a ” IS ;

 

State of _ Virginia 3
City/County of Roanoke )

I, _Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is President of Wintergreen Partners, Inc., Sole Member of
Wintergreen Hospitality Partners, LLC, Sole Member of Environmental Fund, LLC, a Virginia limited
liability company, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the limited liability company. He [check one] |x| is personally known to me or

 

 

 

 

|_| has produced as identification.
Witness my hand and official stamp or seal, this 30th day of April ; 2020.
Yates rr Lihete.?
Notary Public
My Commission expires: 5-31-2021 LESLIE ANN WELLS
Notary Registration Number: _ 7560729 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 755 729
My Commission Expires May 31 20gt

 

24
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 129 of 296 PagelD #: 1424

Black River Farms, LLC,
a West Virginia limited liability company

a

—_ e

Po
Ze , Z = Of
bys 7 PEO, 5 by (SEAL)
ie “James C, JypStiee/IIL

itle: President (_~

State of _ Virginia )

) ss.
City/County of Roanoke )
1, _Leslie A. Wells _, a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, II] who is President of Black River Farms, LLC, a West Virginia limited
liability company, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this_30th day of _ April , 2020.

gf. \é0 Las CL an Lheth)

LESLIE ANN WELLS
NOTARY PUBLIC
Comrnonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 20.91

fon;

 

  
  

My Commission expires: 5-31-2021
Notary Registration Number: 7560729

a Delaware corporation
ae wv 2

pi “feecovertop Coed (SEAL)
NameTamiés C. Justipé- WY
Title: President -

 

State of Virginia )
) ss.
City/County of Roanoke )

I, _ Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Evergreen Turf Corporation, a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

 

 

 

eee es ee oe!

 

as identification.
Witness my hand and official stamp or seal, this 30th day of _ April , 2020.
ba. Ln. Let
Notary Public
My Commission expires: 5-31-2021
Notary Registration Number: 7560729 LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
25 My Commission Expires May 31, 20 ef

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 130 of 296 PagelD #: 1425

Justice Farm Supply, Inc.,
a West Virginia corporation

i feceaer hi POG e° (sea)
(Name- James C, eee /
Title: President

State of __ Virginia )

)ss.
City/County of _ Roanoke )

I, __ Leslie A. Wells , 8 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is President of Justice Farm Supply, Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [X] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this 30th day of _ April . 2020.

[Nowary Pobte  ANN WELLS

My Commission expires: 5-31-2021
: ——— NOTARY PUBLIC
Notary Registration Number: 7560729 Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 200f

Stoney Brook Plantation, lnc.,
a West Virginia corporation

 

 

 

 

State of _ Virginia )
) ss.
City/County of Roanoke _j

I, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, HI who is President of Stoney Brook Plantation, Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [xk is personally known to me or [[] has

 

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this 30thday of April , 2020.
Myeli Dix L het
5.51028 Notary Public
My Commission expires: >7?+7 N WELLS
Notary Registration Number: 7560729 eet PUBLIC

Commonweaith of Virginia
Registratian No. 7560729 a
My Commission Expires May 31, 20,2) |

 

26
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 131 of 296 PagelD #: 1426

Ten Mile Bay, LLC,
a West Virginia limited liability company

 

Title: President

Stateof Virginia)
)ss
City/County of _ Roanoke )

I, _ Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Ten Mile Bay, LLC, a West Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the corporation. He [eheck one] [%] is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this 30thday of _ April , 2020.

 

  
 

Notary Publie | |E ANN WELLS
My Commission expires: 5-31-2021 NOTARY PUBLIC
Notary Registration Number: 7560729 Commonwealth of Virginia

Regstration No. 7560729 !
My Commission Expires May 31, 20 2 |

Greenbrier Resort and Clib Management, Mic, =
a West Virginia corporation

     

 

 

 

By: (SEAL)
Jillean L. Justice, President
State of )
}ss
City/County of )
1, . a Notary Public of the City/County and State aforesaid,

 

certify that Jillean L. Justice who is President of Greenbrier Resort and Club Management, Inc., a West
Virginia corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] [[] is personally known to me or [7] has

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this day of , 2020.
Notary Public
My Commission expires:
Notary Registration Number:

27
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 132 of 296 PagelD #: 1427

Ten Mile Bay, LLC,
a West Virginia limited liability company

 

By: (SEAL)
Name: James C. Justice, I]
Title: President
State of )
} ss.
City/County of )
I . a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, IIT who is President of Ten Mile Bay, LLC, a West Virginia limited liability

company, personally appeared before me this day and acknowledged the due execution of this Agreement

on behalf of the corporation. He [check one] [[] is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this day of , 2020.

 

 

Notary Public
My Commission expires:
Notary Registration Number:

Greenbrier Resort and Club Management, Inc.,
a West Virginia corporation

-

wy lary Loup (SEAL)

(fillean L. Justice, Président

State of iS v 2)

) ss.
City/County of AY he —_)

1, Koutee, w~T TAN lew , a Notary Public of the City/County and State aforesaid,
certify that Jillkan L. Justice who is President of Greenbrier Resort and Club Management, Inc., a West
Virginia corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] }1s personally known to me or ["] has
roduced as identification.

jand official stamp or seal, this .7 o _ day of 4 P £4 | , 2020.

EY
2022 es nan 2 Lot . —
° Notary Public
My Commission expires: jaf Je { 22
ber:

Notary Registration Num

 

   

 

[=>

 

27
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 133 of 296 PagelD #: 1428

Greenbrier Golf and Tennis Club, Inc.,
a West Virginia corporation

   
    

~

By: (SEAL)
illean L. Justice,
State of wv )
) ss.
City/County of Al be. )
L Keser Stow ley , a Notary Public of the City/County and State aforesaid,

 

certify that Jillean L. Justice who is President of Greenbrier Golf and Tennis Club, Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] {tis personally known to me or ["] has
produced ___as identification.

na BiRaetley han t and official stamp or seal, this 7 o day of , 2020.
$, @)\STATE OF WEBT VIRGINIA J Al Aes if
af 3117 Spring Crash siapon Rowe
otary Public

Ta” My Comm. Expires Dac. 30. 2082
Greenbrier LA [Intellectual Assets}, Inc.,

My Commission expires: a] ge | a2.
ber:
a Delaware corporation

 
  
 
 
   

 
 

Notary Registration Num

(SEAL)

 

Title: President

State of _ lJ / )

) ss.
City/County of VW be ; )

I, Ke Re A Sta AY ley , a Notary Public of the City/County and State aforesaid,
certify that Jil L. Justice who is President of Greenbrier IA [Intellectual Assets], Inc., a Delaware

corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] |--+ts personally known to me or {_] has
as identification.

Kon Lets Ove,
: Nolary Public oo

 

 

My Commission expires: _{ 3 3 | Aw
Notary Registration Number:

28
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 134 of 296 PagelD #: 1429

Greenbrier IA, Inc.,
a Delaware corporation

(SEAL)

 

Title: President

State of uM 5

) 8s.

eho of dH be )
Ka pew STen bess , a Notary Public of the City/County and State aforesaid,
certify a Jillean L. Justice who is President of Greenbrier IA, Inc., a Delaware corporation, personally

appeated before me this day and acknowledged the due execution of this Agreement on behalf of the
She .[check one] [2}-is personally known to me or [-] has produced
OFFICIAL SEAL as identification.

- set 4 and official stamp or seal, this 4 5 day of ok. 2020.

My Comm, Expines Gee. 30,2022 | aes & wr
otary ve ,
My Commission expires: ) 2, | Be | OW
Notary Registration Number:

   
 
 

Old White Charities, Inc.,
a West Virginia corporation

~

By: NttenLituats _ (SEAL)

(Aillean L. Justice/President
State of LJ )

) ss.
City/County of £s
i, 2 a Notary Public of the City/County and State aforesaid,
certify that Jilltan L. Justice who is President of Old White Charities, Inc., a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
ie [check one] tis personally known to me or [_] has produced
OFFICALSEAL ff aS identification.

aed: malta i rf official stamp or seal, this 3 0 day of Ap ssf __, 2020.
7’ Nay Gorn, Expires Cet 30, 2022

; —Kersss — ite —
My Commission expires: j2] 30 | 3.2.

Notary Registration Number: |

 
   
   
 
  

 

 

  

 

29
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 135 of 296 PagelD #: 1430

Southern Coal Corporation,
a Delaware corporation —

oa Pi
oe PS ft
( » Sav (>
By> é Lifer Y AFP - (SE. AL)
Name: James C. J ane -
Title: President “

 

State of Virginia)

} ss.
City/County of Roanoke _)
1, _ Leslie A. Wells , 8 Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of Southern Coal Corporation, a Delaware corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [_] has produced
as identification.

 

Witness my hand and official stamp or seal, , 2020.

 
  

lic

 

My Commission expires: 5-31-2021 LESLIE ANN WELLS |

Commonweaith of Virginia
Registration No 7560729
My Commission Expires May 31, 20.0 |

A&G Coal Corporation,

a Virginia corporation =>

By: KL GOOP OOTP (SEAL)
Nayhe: dames. Justice fi>~

Titer President

Notary Registration Number: 7560729 NOTARY PUBLIC |

 

 

State of __ Virginia )

) SS.
City/County of _Roanoke _)

I, _ Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of A&G Coal Corporation, a Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] [x] is personally known to me or [_] has produced

as identification.

 

 

 

Witness my hand and official stamp or seal, this 39thgay of _ April , 2020.
Notary Public
LESLIE ANN W
My Commission expires:_5-31-2021 NOTARY PU LIC ° |
Notary Registration Number:_ 7560729 | Commonwealth of Virginia

Registration No. 7560729
My Commission Expices May 31, 20 9f

 

30
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 136 of 296 PagelD #: 1431

Bardo Mining, LLC,

a CL... liability copipatty
Bf Ce (SEAL)

e? James C. Justice Ht C
Title: President &

 

State of Virginia)

} ss.
City/County of Roanoke}
rs jee Wels , 4 Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II who is President of Bardo Mining, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] [XJ is personally known to me or [_] has
produced as identification,

Witness my hand and official stamp or seal, this day of April , 2020.

Notary Public
LESLIE ANN WELLS

NOTARY PUBLIC

Commonweaith of Virginia
Registration Na 7560729
My Commission Expires May 31, 2084

    
     
    

 

My Commission expires; 5-31-2021
Notary Registration Number:_ 7560729

 

 

 

31
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 137 of 296 PagelD #: 1432

 

Liggett Mining, LLC,
a Kentucky timited liability com
Byt f JE PPee-ets, toe (SEAL)
Naine?”James C. Justice, IF
e: President a
State of Virginia)
) ss.
City/County of Roanoke)
I, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, I who is President of Liggett Mining, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] [X] is personally known to me or [_] has

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this 30th day of April , 2020,
LESLIE ANN WELLS
My Commission expires:_ 5-31-2021 NOTARY PUBLIC 7
Notary Registration Number:_ 7560729 Commonwealth of Virginia
Registration No. 7560729
My Gammission Expires May 31, 20g?

 

 

 

Sequoia Energy, LLC,
a Kentucky Timited liability comp:
ane C

Lo SS ae — gs i
B CL evece GoZe ae (SEAL)

ame James C. Justice, 1
Title: President (-~

 

State of _ Virginia )
} ss.
City/County of Roanoke)

I, _ Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I who is President of Sequoia Energy, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] [Xkis personally known to me or [_] has

 

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this 30th day of _ April , 2020.
Notary Public
My Commission expires: 5-31-2021 LESLIE ANN WELLS
Notary Registration Number:_7560729 NOTARY PUBLIC

Commonweaith of Virginia
Registration No. 7560729
My Conimission Expres May 31, 20. 04

 

 

 

32
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 138 of 296 PagelD #: 1433

Infinity Energy, LLC,
y limited liability company

   
   

BY (SEAL)
Nam ¥ iy
Title
State of _ Virginia )
} ss.
City/County of _Roanoke )
I, LeslieA.Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II who is President of Infinity Energy, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] [x] is personally known to me or [_] has

 

 

produced _ as identification.
Witness my hand and official stamp or seal, this 30th day of _April . 2020.
Notary Public
LESLIE ANN WELLS
My Commission expires:_5-31-2021 NOTARY PUBLIC
Notary Registration Number{260/29 Commonwealth of Virginia
Registration No. 7560/29
My Commission Expires May 31, 204.1

 

 

 

33
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 139 of 296 PagelD #: 1434

Cane Patch Mining Company, Inc.,
a Virginia corporation pee
A ox

 

( = (SEAL)
famné:—James Cc Iystio€, TT 7
Title: President ~
State of _ Virginia )
)ss.
City/County of Roanoke _)
I, Leslie A. Wells , 4 Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II] who is President of Cane Patch Mining Company, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [3] is personally known to me or [] has
produced as identification.

Witness my hand and official stamp or seal, this 30thday of April , 2020,

Public

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 756072
My Commission Expires May 31, 20,3

No

  

My Commission expires:_5-31-2021
Notary Registration Number:_ 7560729

 

 

 

Meg-Lynn Land Company, Inc.,
a Virginia corporation 2?

r a
C/ AB. Soe 5
By XK fO 9+ Bee, (SEAL)
Names“ James. JustieeAl-
Title: President (-

State of Virginia)

) ss.
City/County of Roanoke )

I, __Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, TIT who is President of Meg-Lynn Land Company, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [x} is personally known to me or [_] has

 

 

produced as identification
Witness my hand and official stamp or seal, this_30th day of April , 2020.
Notary Public
LESLIE ANN WELLS
My Commission expires;_5-31-2021 NOTARY PUBLIC
Notary Registration Number: 7560729 Commonwealth of Virginia
Registration No. 7560729 r
My Commission Expires May 31. 20:2!

 

 

 

34

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 140 of 296 PagelD #: 1435

Premium Coal Company, Incorporated,

a Tenmegensorporation . S,

   

(SEAL)

State of Virginia. +)
) ss.
City/County of Roanoke)

I, _Leslie A. Wells . a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, [II who is President of Premium Coal Company, Incorporated, a Tennessee
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [eheck one] [xl is personally known to me or [_] has

 

 

 

produced as identification
Witness my hand and official stamp or seal, this_30th day of _ April . 2020.
Noiary Public
se on LESLIE ANN WELLS

Notary Registration Number:_7560729 Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31. 20.8

 

 

 

35
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 141 of 296 PagelD #: 1436

 

(SEAL)
Title: President
State of _ Virginia )
) 8s.
City/County of Roanoke _)
I, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, IM] who is President of Baden Reclamation Company, a Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this 30th_day of _ April , 2020.

Sle Arn thet?

LESLIE ANN WELLS

 

 

My Commission expires:_ 5-31-2021 NOTARY PUBLIC —
Notary Registration Number: 7560729 Commonwealth of Virginia

Registration No 7860729
My Commission Expires May 31, 20

 

 

 

Nine Mile conpraton Inc.,
a Vi rginia-cOrp ation >
“FZ —— 2

Kiame™ Jaiites C. Tsikot
Title: President . A

 

State of Virginia )
} ss.

City/County of _Roanoke )

I, __ Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I] who is President of Nine Mile Mining, Inc. a Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

 

 

as identification.
Witness my hand and official stamp or seal, this_ 30th day of _ April , 2020.

 

Notary Public

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration Na. 7560729
My Commission Expires May 31, 20-4f

 

My Commission expires:_ 5-31-2021
Notary Registration Number:_ 7560729

 

 

 

36
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 142 of 296 PagelD #: 1437

State of )

)ss.

City/County of )
L

Justice Coal of Alabama, LLC,
formerly known as Alabama Carbon, LLC,
an Alabama limited liability company

By: (SEAL)
Name: James C. Justice, II
Title: Member

 

 
 

By: (SEAL)
Name: Jillean L. Justice

Title: Mot —?

KZ g J beege kar 472 ; PF _ (SE AL)
Name: Janes C, Justices All ~ of

Title: Member

, a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, II who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] [] is personally known to me or [_] has produced

 

as identification.

Witness my hand and official stamp or seal, this day of , 2020.

My Commission expires:
Notary Registration Number:

 

Notary Public

37
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 143 of 296 PagelD #: 1438

Stateof =)

) ss.

City/County of )

I, , a Notary Public of the City/County and State aforesaid,
certify that Jillian L. Justice who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. She [check one] ["] is personally known to me or [_] has produced

 

 

 

 

as identification.
Witness my hand and official stamp or seal, this day of , 2020.
Notary Public
My Commission expires:
Notary Registration Number:
State of _ Virgina )
) ss.

City/County of Roanoke ___)

I, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, I] who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] [3X is personally known to me or [_] has produced

 

 

as identification.
Witness my hand and official stamp or seal, this 30th dayof_ April _ ___, 2020.
Notary Public
My Commission expires:_5-31-2021 r LESLIE ANN WELLS
Notary Registration Number:_7560729 NOTARY PUBLIC

Commonwealth of Virginia
Ragistration No. 7560729
My Commission Expires May 31, 20 a

 

 

38
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 144 of 296 PagelD #: 1439

State of W Vv )
} 8s.
City/County of fl ha )

7 Kotter Stale
certify that 7 San ty : © is
liability company; hear ome at

Justice Coal of Alabama, LLC,
formerly known as Alabama Carbon, LLC,

an Alabama limited liability company

 

By: (SEAL)
Name: James C. Justice,
Title: Member

(SEAL)

 

By: (SEAL)
Name: James C. Justice, II
Title: Member

4 , a Notary Public of the City/County and State aforesaid,
ember of Justice Coal of Alabama, LLC, an Alabama limited
Alabama Carbon, LLC, an Alabama limited liability company,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] Las personally known to me or [-] has produced

 

as identification.

Witness my hand and official stamp or seal, this <3 ¢ day of A ¢ Pa , 2020.

My Commission expires:_} al oe es

Notary Registration Number:

 

37
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 145 of 296 PagelD #: 1440

Justice Coal of Alabama, LLC,
formerly known as Alabam,

   

By: SEAL)
Name: Jillean L. Justice
Title: Member

By: (SEAL)
Name: James C. Justice, II
Title: Member

State of _ W Y _)

) ss.
City/County of Nh me)

1, Kees Stiratlery _, a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] i is personally known to me or [_] has produced

__ as identification,

Witness my hand and official stamp or seal, this 7 © day of Ke eal , 2020.

~ ‘ gel Public ¢ sy

eaters

 
   
  
  

My Commission expires: | 2 { 3 of Am
Notary Registration Number:

OFFICIAL BEfa,
ROE Wary vincnan f

STATE Ot Baths

7 #7 Ee sc

My Comm, Gapiten Get 20 Noeé

 
 

37
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 146 of 296 PagelD #: 1441

   
 

Virginia Fuel Corporation,
a Delaware corporation
oe
By Cegee (SEAL)
Title: President
State of _ Virginia )
} ss.
City/County of Roanoke __)
i, Leslie A. Wells . a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II who is President of Virginia Fuel Corporation, a Delaware corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [_] has produced
as identification.

 

 

 

 

Witness my hand and official stamp or seal, this 30th day of _ April , 2020.
Notary Public
My Commission expires:_5-31-2021 _ LESLIE ANN WELLS
Notary Registration Number:_7560729 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31. 20gef

 

 

 

39

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 147 of 296 PagelD #: 1442

Kentucky Fuel Corporation,
a Delaware corporation

 
 

____ (SEAL)
frite President
State of _ Virginia )
) ss.
City/County of _Roanoke )
1, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II{ who is President of Kentucky Fuel Corporation, a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] [x] is personally known to me or [-] has produced

 

 

as identification.
Witness my hand and official stamp or seal, this_ 30th day of _ April , 2020.
Notary Public
My Commission expires:__ 5-31-2021
Notary Registration Number:_ 7560729 NORA 5 were °

Commonweaith of Virginia
Registration No. 7560729
My Commission Expires May 31, 20 af

 

 

 

40

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 148 of 296 PagelD #: 1443

National Resources Inc.,
t Virgini
a vee corporation
tp CN
pa med 2 ___ (SEAL)
‘Nate: James CJuSti¢e Ht
Title: President_~

State of Virginia )

) ss.

City/County of _Roanoke )

I, __ Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of National Resources Inc., a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] [3 is personally known to me or [-] has produced

as identification.

Witness my hand and official stamp or seal, this 30th day of April , 2020.

Avot EE ne Ltbeet

Notary Public

 

 

My Commission expires; 5-31-2021 LESLIE ANN WELLS

Notary Registration Number: 7560729 NOTARY PUBLIC
a Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20 34

 

 

 

41
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 149 of 296 PagelD #: 1444
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 150 of 296 PagelD #: 1445

RELEASE AND REAFFIRMATION AGREEMENT

Each of the undersigned persons or entities (individually and collectively, the “Justice Entities”)
has executed and/or delivered to CARTER BANK & TRUST, a Virginia banking corporation (the
“Bank”) loan agreements, promissory notes, security agreements, pledge agreements, negative pledge
agreements, deeds of trust, assignments, guaranties, loan payment deferra] agreements and/or other
documents, instruments and/or agreements that evidence, guarantee, secure or otherwise were executed
and/or delivered in connection with loans, financial accommodations and/or other extensions of credit by
the Bank to one or more of the Justice Entities (collectively, the “Loan Documents”).

In consideration of the Bank’s agreement to extend one or more additional loans to one of more
of the Justice Entities on or after the date hereof (which loans shall be made only in the sole and absolute
discretion of the Bank), the adequacy and sufficiency of which consideration is hereby expressly
acknowledged by each of the Justice Entities, each of the Justice Entities hereby agrees as follows:

1. Each of the Justice Entities, on behalf of itself and its respective agents, directors,
shareholders, members, managers, attorneys, accountants, consultants, insurers, administrators, successors
and/or assigns, hereby releases, acquits and forever discharges the Bank, and all of its affiliates, employees,
officers, directors, shareholders, agents, attorneys, accountants, appraisers, consultants, insurers, successors
and/or assigns (collectively, the “Bank Parties”), from any and all claims, counterclaims, demands, rights of
action, causes of action, debts, damages (actual or punitive), costs, expenses, attorneys’ fees, and all
liabilities and responsibilities of every kind or character (all such claims, counterclaims, demands, rights
of action, causes of action, debts, damages (actual or punitive), costs, expenses, attorneys’ fees, liabilities
and responsibilities shall collectively be referred to as the “Liabilities”), howsoever arising, whether now
existing or hereafter arising, including without limitation Liabilities arising out of or in connection with
the Loan Documents and/or any and all indebtedness, liabilities and obligations evidenced by, arising
from or associated with any of Loan Documents (collectively, the “Obligations”), regardless of whether
the Liabilities are known or unknown, now existing or hereafter arising, joint or several, at law or in
equity, arising by statute, contract, warranty or tort, and regardless of whether the Liabilities have
heretofore been asserted.

2. Each of the Justice Entities hereby represents, warrants and agrees that it will not
commence, join in, prosecute or participate in any suit or other proceeding in a position that is adverse to the
Bank in connection with the making, closing, administering, collecting or enforcing by the Bank of any of the
Obligations and/or any of the Loan Documents. Each of the Justice Entities hereby agrees, jointly and
severally, to indemnify and hold the Bank Parties harmless from any and all Liabilities, howsoever arising,
out of or in connection with the making, closing, administering, collecting or enforcing by the Bank of any of
the Obligations and/or any of the Loan Documents, and each hereby agrees to pay all amounts payable
under this Section 2 upon demand by the Bank.

3. None of the Justice Entities has any defenses, affirmative or otherwise, rights of setoff,
rights of recoupment, claims, counterclaims, actions or causes of action of any kind or nature whatsoever
against any of the Bank Parties, directly or indirectly, arising out of, based upon, or in any manner connected
with, any transaction, event, circumstance, action, failure to act, of occurrence of any sort or type, whether
known or unknown, which occurred, existed, was taken, permitted, or began prior to or on the date of this
Agreement or accrued, existed, was taken, permitted or begun in accordance with, pursuant to, or by virtue of
any of the Obligations or any of the Loan Documents, or which directly or indirectly relate to or arise out of
or in any manner are connected with any of the Obligations or any of the Loan Documents, including without
limitation under or in connection with the Equal Credit Opportunity Act, 15 U.S.C. Sections 1691 et seq., or
Regulation B, 12 CFR Part 202; TO THE EXTENT THAT ANY SUCH DEFENSES, AFFIRMATIVE OR
OTHERWISE, RIGHTS OF SETOFF, RIGHTS OF RECOUPMENT, CLAIMS, COUNTERCLAIMS,
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 151 of 296 PagelD #: 1446

ACTIONS OR CAUSES OF ACTION EXIST, SUCH DEFENSES, RIGHTS, CLAIMS,
COUNTERCLAIMS, ACTIONS AND CAUSES OF ACTION ARE HEREBY FOREVER WAIVED,
DISCHARGED AND RELEASED BY EACH OF THE JUSTICE ENTITIES.

4. Each of the Justice Entities hereby represents, warrants, affirms, confirms and reaffirms
that (i) each of the Loan Documents constitutes the legal, valid and binding obligation of each of the
Justice Entities to the extent each is a party thereto, enforceable against each of the Justice Entities to the
extent each is a party thereto in accordance with its respective terms, and {ii} none of the Loan
Documents, nor the execution, delivery or performance of this Agreement or any of the Loan Documents
by each of the Justice Entities to the extent each is a party thereto (A) violates any law, rule or regulation,
or any order of any governmental authority or entity having jurisdiction over any of the Justice Entities or
any of their respective properties or assets, (B) conflicts with or results in the termination of, constitutes a
default or event of default under, or accelerates any performance required by any indenture, mortgage,
deed of trust, lease, agreement or any other instrument to which any of the Justice Entities is a party or by
which any of the Justice Entities or any of their respective properties or assets is bound or (C) results in
the creation or imposition of any lien, charge or encumbrance upon any of the assets of any of the Justice
Entities, except for the liens in favor of the Bank, Furthermore, each of the Justice Entities hereby
represents, warrants, affirms, confirms and reaffirms that (i) all information provided by any of the Justice
Entities prior to or on the date hereof to the Bank, including, without limitation, all financial statements,
was, at the date of delivery, and is as of the date hereof, true, correct and complete in all respects, and (ii)
none of such information contains any material misstatement of fact or omits to state any fact necessary to
make the statement contained therein not misleading.

5. Each of the Justice Entities hereby represents, warrants, affirms, confirms and reaffirms
that CERTAIN OF THE LOAN DOCUMENTS CONTAIN A CONFESSION OF JUDGMENT
PROVISION, AND EACH SUCH CONFESSION OF JUDGMENT PROVISION HAS NOT BEEN
MODIFIED, ALTERED OR AMENDED IN ANY WAY AND REMAINS IN FULL FORCE AND
EFFECT IN ALL RESPECTS. Furthermore, each of the Justice Entities hereby affirms, confirms and
reaffirms each of its obligations, covenants and agreements under each of the Loan Documents to which it

is a party.

6. Each of the Justice Entities hereby acknowledges and agrees that any default under this
Agreement or any of the Loan Documents shall be an immediate default and event of default under all of
the Loan Documents for which there shall be no notice, grace or cure period, and, upon the occurrence of
any such default, the Bank shall have the immediate right to exercise one or more of the rights and
remedies contained in any of the Loan Documents, at law and/or in equity, all of which rights and
remedies are hereby expressly reserved.

7. Each of the Justice Entities hereby agrees that Bluestone Resources, Inc. is in the process
of marketing through Goldman Sachs the sale of certain of its real estate coal assets. In the event of any
sale of the Bluestone Resources real estate coal assets, the Bank shall be entitled to 50% of the Net
Proceeds (as defined below) above One Hundred and Ninety-Two Million Nine Hundred and Thirty-One
Thousand Two Hundred and Fifty Dollars ($192,931,250.00) from such sale. The Justice Entities hereby
acknowledge and agree that the Bank shall have the right to apply such proceeds received by the Bank to
such of the debts of one or more Justice Entities owed to the Bank and in such order of application as the
Bank shall determine, each in the Bank’s sole and absolute discretion. Each of the Justice Entities hereby
agrees that the Bank shall have complete and unfettered access to all information regarding all aspects of
the marketing and/or sale of the Bluestone Resources, Inc. real estate coal assets including, but not limited
to, all marketing data, all sale-related communications, all offers or counter-offers, all closing documents,
all direct or indirect communication with Goldman Sachs marketing representatives and closing attorneys,
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 152 of 296 PagelD #: 1447

and all presentations made to bidders or prospective bidders for all or any portion of the Bluestone
Resources, Inc. real estate coal assets.

“Net Proceeds” is defined as gross sales proceeds resulting from the sale of the Bluestone
Resources, Inc. real estate coal assets presently being marketed by Goldman Sachs minus (a) the amount
necessary to pay in full the lien held by Greensill Capital (UK) Limited, as Financial Institution, (b)
capital gains taxes associated with the sale of such real estate coal assets not to exceed 27.5% of the gross
sales proceeds, (c) obligations, if any, associated with such real estate coal assets owed to Mechel not to
exceed 12.5% of the gross sales proceeds, (d) Goldman Sachs’ fees not to exceed $6,000,000.00 plus 2%
of the gross sales proceeds in excess of $400,000,000.00, (e) Goldman Sachs’ expenses not to exceed
$50,000.00, (f) employee bonuses not to exceed $2,500,000.00, (g) attorney’s fees associated with the
sale of such real estate coal assets not to exceed $1,500,000.00 and (h) engineering and accounting fees
not to exceed $700,000.00; provided, that, prior to the payment of any such deductions from the gross
sales proceeds, the Justice Entities shall provide to the Bank, and the Bank shall have confirmed, proof of
the actual amount of and appropriate documentation for each such expense.

8. Each of the Justice Entities hereby agrees that the Bank shall have right to engage a
consultant of its choosing to (1) interview the management of the Justice Entities, (2) review any plan of
the Justice Entities, (3) review and monitor past, present and future transactions of the Justice Entities, (4)
review and monitor bank account balances at all financial institutions at which any of the Justice Entities
maintains accounts, (5) review cash management procedures and controls, (6) prepare reports and (7)
perform such other and further services as the Bank shall determine in its sole and absolute opinion are
necessary or desirable (collectively, the “Consulting Services”). Each of the Justice Entities shall assist
and cooperate fully, and cause all of its officers, members, managers, employees, agents and all other
persons under its control, to assist and cooperate fully with such consultant’s provision of the Consulting
Services; and the Justice Entities, jointly and severally, shall pay to the Bank on demand for all costs, fees
and other charges associated with the Consulting Services.

9. Each of the Justice Entities hereby agrees that the Bank shall have complete and
unfettered access to all information regarding all aspects of (a) the prosecution of insurance claims
relating to the damage to the Greenbrier Hotel and environs caused by or associated with the flood that
occurred in 2016, including but not limited to all communications and correspondence and direct access
to and cooperation from counsel handling the aforesaid matters for the Justice Entities, (b) the defense of
the “New London” litigation presently pending in the United States District Court, Eastern District of
Kentucky, including but not limited to all communications and correspondence and direct access to and
cooperation from counsel handling the aforesaid matters for the Justice Entities, (c) the refinancing of any
indebtedness owed by Greenbrier Hotel Corporation and/or its affiliates, including but not limited to all
communications and correspondence associated with term sheets, loan documents, collateral documents,
and direct access to and cooperation from counsel handling the aforesaid matters for the Justice Entities,
(d) the defense of the law suit styled United States of America v. Souther Coal Corporation et al., Case
No. 7:19¢v354 filed in the United States District Court for the Western District of Virginia, Roanoke
Division, including but not limited to all communications and correspondence and direct access to and
cooperation from counsel handling the aforesaid matters for the Justice Entities, (e) the prosecution of the
law suit styled James C. Justice III et al. vy. Office of Surface Mining Reclamation and Enforcement,
United States Department of the Interior, Case No. 7:19cv381 filed in the United States District Court for
the Western District of Virginia, Roanoke Division, (f) all of the other civil, criminal, administrative,
mediation, arbitration or other matters or proceedings to which any of the Justice Entities is a plaintiff,
defendant or other party, including but not limited to all communications and correspondence and direct
access to and cooperation from counsel handling the aforesaid matters and/or proceedings for the Justice
Entities and (g) all of the unsatisfied or unreleased judgments entered against any of the Justice Entities in
an amount greater than $50,000, including but not limited to all communications and correspondence and
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 153 of 296 PagelD #: 1448

direct access to and cooperation from counsel handling the aforesaid matters and/or proceedings for the
Justice Entities.

10. This Agreement may be executed in multiple counterparts, each of which shall be deemed
an original, but all of which constitute one and the same instrument.

11. This Agreement shall be construed and enforced according to the laws of the
Commonwealth of Virginia. Each of the Justice Entities hereby irrevocably agrees that any legal action
or proceeding arising out of or relating to this Agreement or any of the Loan Documents shall be
instituted in the Circuit Court of the City of Martinsville, Virginia, or the United States District Court for
the Western District of Virginia, or in such other appropriate court and venue as the Bank may choose in
its sole discretion. Each of the Justice Entities hereby consents to the jurisdiction of such courts and
waives any objection relating to the basis for personal or in rem jurisdiction or to venue which each of the
undersigned may now or hereafter have in any such legal action or proceedings.

14. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, EACH OF THE
JUSTICE ENTITIES HEREBY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY
MATTERS OR CLAIMS ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN
DOCUMENTS OR OUT OF THE CONDUCT OF OR THE RELATIONSHIP BETWEEN EACH
OF THE JUSTICE ENTITIES AND THE BANK, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. EACH OF THE JUSTICE ENTITIES AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT THE BANK MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH OF THE JUSTICE
ENTITIES TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE BANK TO ENTER INTO THIS AGREEMENT.
FURTHER, EACH OF THE JUSTICE ENTITIES HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF THE BANK, NOR THE BANK’S COUNSEL, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. NO
REPRESENTATIVE OR AGENT OF THE BANK, NOR THE BANK’S COUNSEL, HAS THE
AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION. EACH OF THE
JUSTICE ENTITIES ACKNOWLEDGES IT HAS HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL REGARDING THIS PARAGRAPH, THAT IT FULLY UNDERSTANDS ITS
TERMS, CONTENT AND EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY
AGREES TO THE TERMS OF THIS PARAGRAPH.

[Remainder of Page Intentionally Left Blank]
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 154 of 296 PagelD #: 1449

IN WITNESS WHEREOF, each of the Justice Entities has executed this Agrcement or caused
this Agreement to be executed by its duly authorized officer, member or manager under seal as of this 8"
day of May, 2020.

Greenbrier Hotel Corporation,
a West Virginia corporation

i)»
/ VSM, i wen , fA

By: Ce L yA (SEAL)
Jiff efn L. Justice, Ph edident
State of fuesr USAGES Aly 4
City/County of G Ae en! Aajexe™
l, Keccey K:. Pew rHo, , a Notary Public of the City/County and State aforesaid,

certify that Tillear’ TL, "Justice ‘who is President of Greenbrier Hotel Corporation, a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] is personally known to me or [_] has
produced ____ as identification.

Witness my hand and official stamp or seal, this X day of ___ 1.4 re , 2020.
CH Foley iS

eee a ea eeieinietniet

 

otary Public iad

My Commission expires:
Notary Registration N r etches
% 5 umbe } OFFICIAL SEAL
“Notary Publle, State of West Virginia /
KELLEY K HENTHORN {

Greenbrier County Schools

202 Chestnut Street

2 ae Lawisburg, WV 24901 f
nan, EMT tt gs My commissien expires October 29,2022 )

Rg Rg A Eg ag GT ag Ea tg Ng el fgg ee

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 155 of 296 PagelD #: 1450

Justice Family Group, LLC,
a Delaware limited liability company

| ~ # ‘ ~
,

By:) gti Whe: (LCL (SBAL)

pe eae

Fille égh L. Justice, te
U/

State of err (yp E/alz rt)
) ss.

City/County of @hAeewfa/ ef)

IL, KK sezey fs “a ty OF v7 /fo x) , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Justice Family Group, LLC, a Delaware limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. She [check one] is personally known to me or [_] has

 

 

produced __ ____ as identification.
Witness my hand and official stamp or seal, this _¥_ day of ee , 2020.
Ci SE W~
Notary Public

My Commission expires:
Notary Registration Number: _

 
  
   
  

Fy OFFICIAL SEAL
“fos Notary Public. State of West Virginia
. KELLEY K HENTHORN
Greenbrier County Schools
202 Chestnut Street

Players Club, LLC,
a Delaware limited liability company

 

'j g. *
ag —

By: ( A Like vy t AA AU UL (SEAL)
Filey ‘i Mr "histice, Presjijint

Lewisburg. WV 24904
My commission expires Octobar 29, 2022

  

 

) ss.
City/County of CZeew Bre)

1, Kece ey XK, few? fess) __, a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Players Club, LLC, a Delaware limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. She [check one] es personally known to me or [_] has
produced __. a8 identification.

Witness my hand and official Scamp or seal, this ev dayof “A ae . 2020.

4 ff) fr. of \ fp St 4 :
a? fy. PTA dnt iy _ Ao

Notary Public

My Commission expires:
Notary Registration Number: _

Ra a I I ICN IOI,
ST pis OFFICIAL SEAL
» Notary Public. State of West Virginia
@\ KELLEY KHENTHORN )
- Greenbrier County Scheaals
202 Chestnut Street
Lewisburg. WV 24901
My commisaion expires October 29, 2022

 
     
     
   
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 156 of 296 PagelD #: 1451

Greenbrier Golf and Tennis Club Corporation,
a West Virginia corporation

   
   

By: © (SEAL)

Jit nL, Justice, Presigesit

StateofLesr Uvecrnwe)

)ss.

S
City/County of G2eeW4£y'¢ 12)

eras BK: Lear Hor af , a Notary Public of the City/County and State aforesaid,
certify that Jilleah L. Justice who is President of Greenbrier Golf and Tennis Club Corporation, a West
Virginia corporation, personally appeared before me this day and owledged the due execution of this

Agreement on behalf of the corporation. She [check one] is personally known to me or [_] has
as identification.

 

      
 

produced
Witness my hand and official stamp or seal, this %_ day of MA ____, 2020.
fhe” ‘
f .
/, Notary Public
My Commission expires: OEE OFFICIAL SEA
a P i. = ‘ca Notary Public, State af West Virginia

  
 
 

Notary Registration Number: 2) KELLEY K HENTHORN

Greenbrier Count
j y Schools
“PP 202 Chestnut Street

Greepbrithviedicah Inner y OC

   
   
        

 

State of Were UsneruiA_)

oy 4 ) Ss
City/County of © 2 eer B&/ €”)

L Kersey tk Ffemizifet.r/ _, a Notary Public of the City/County and State aforesaid,
certify that Jillear’L. Justice who is President of Greenbrier Medical Institute, LLC. a West Virginia

limited liability company, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the limited liability company. She [check one] (\4‘is personally known to me

or[_]has produced _ __ as identification.
Witness my hand and official stamp or seal, this 3S day of — Asa oan 7 , 2020.

yf sy {

Ss.

 

 
 
  
  

 

My Commission expires: = a

Notary Registration Number: s OFFICIAL SEAL 4
, Notary Public, State of West Virginia ¢

@) KELLEY K HENTHORN #
Greenbrier County Schools }

202 Chestnut Street {
? Lewlsburg. WV 24901 é
My commission expires Octoher 29, 2022

7 = —— we noo

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 157 of 296 PagelD #: 1452

Oakhurst Club, LLC,
a West Virginia limited liability company

. y- ;
By: pont ctr (SEAL)
High L. Justice, Mevier
State othesr Urpopwl tH)
SS
City/County Weaseeases)

1, , a Notary Public of the City/County and State aforesaid,

op

U. PlastT Hats

certify that Jillearf 1 “Tashee who is a Member of Oakhurst Club, LLC, a West Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. She [check one] [Lis personally known to me or [_] has

produced _

as identification.

 
 
  

e OFFICIAL SEAL

 
 

Notary Public, State of West Virginia

 
   
 
  

  

amp or seal, this 3 cay of 4 ‘eA , 2020

| KELLEY K HENTHORN LG Sn
- Greenbrier County Schools NLL te > : Publ ae ~
202 Chestnut Street

4 “Notary Public
Lewisburg. WV 24901 / Ai
My commission expires October 29, 2022

 
 
 

 
 
   

~OMTTTISS Te d res:

Notary Registration Number:

The Greenbrier Sporting Club, Inc.,
a West Virginia corporation

oe fy .
By Alben PLA (SEAL)
Name; /illean L. Justice / a
Title: “President

State offer Vi ness A)

) ss.
City/County of aces Bases
, a Notary Public of the City/County and State aforesaid,

L Keceey K ew rhorend
certify that Jillean’L. Justice who is President of The Greenbrier Sporting Club, Inc. a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this

Agreement on behalf of the corporation. She [check one] is personally known to me or [_] has
produced ee as identification.

Witness my hand and official stamp or seal, this 4b day of _/V

Phe Le,

2020.

sil tina clin ita vith,

 

My Commission expires:
Notary Registration Number: OFFICIAL SEAL {
. Notary Public, State of West Virginia |
KELLEY K HENTHORN é
Greenbrier County Schools )

202 Chestnut Street

Lewisburg, WV 24904 }
My commission expires Oclober 29, 2022 )

ee a ee ee

 
 
  

 

 

Pe ee

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 158 of 296 PagelD #: 1453

The Greenbrier Sporting Club Development
Company, Inc., a Delaware corporation

  

By:

  

L. Justice, Pre

State ofWecr Uirejuth _)

} ss.

City/County ofGAcewGas'e 2)

1, Kess ey HeurpHe ppl , a Notary Public of the City/County and State aforesaid,
certify that Jillean'L. Justice who is President of The Greenbrier Sporting Club Development Company,
Inc., a Delaware corporation, personally appeared before me this day and-acknowledged the due

execution of this Agreement on behalf of the corporation. She [check one] [Mis personally known to me
or [_] has produced as identification.

Witness my hand and official stamp or seal, this € day of £4 Ay , 2020.

 

 

 

> MySCimitissivmexpirestires October 29, 2022

f
’ OFFICIAL SEAL
aN Notary Public. State of West Virginia Kee ke Kix
@\ KELLEY K HENTHORN 4 T nt . :

| Greenbrier County Schools go Notary Public

202 Chestnut Streat

  
  

ili,

Lewisburg, WV 24901 r

 

 
 

Bellwood Corporation,
a West Virginia corporation

 

By: (SEAL)
James C. Justice, UI, President
State of )
) ss.
City/County of )
l , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, I] who is President of Bellwood Corporation, a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] [_] is personally known to me or [J has produced
as identification.

 

Witness my hand and official stamp or seal, this day of . 2020.

 

Notary Public

My Commission expires:
Notary Registration Number:
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 159 of 296 PagelD #: 1454

The Greenbrier Sporting Club Development
Company, Inc., a Delaware corporation

By: (SEAL)
Jillean L. Justice, President

State of )

) ss.
City/County of 3

I, . a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of The Greenbrier Sporting Club Development Company,
Inc., a Delaware corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation. She [check one] [_] is personally known to me

 

 

 

 

or [_] has produced _ __ as identification.
Witness my hand and official stamp or seal, this day of , 2020.
Notary Public

My Commission expires:
Notary Registration Number: _

Bellwood Corporation,
a West ee corporation

 

(SEAL)
State of Virginia. ee
) ss.
City/County of _ Roanoke )
I, __ Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, III who is President of Bellwood Corporation, a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] [X] is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this 8th day of _ May , 2020.

lec Chinn li heths

Notary Public

 

 

My Commission expires: 5/31/21
Notary Registration Number: 7560729 _ oa ANN er
NOTARY PUBLIC
Commonwealth of Virginia

560729
Registration No.7
? My Commission Expires May 31, 200 j

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 160 of 296 PagelD #: 1455

Bluestone Energy Sales Corporation,
a Virginia corporation

 
 
 
   

w___ (SEAL)
Title: President
Stateof Virginia, i)
) ss.
City/County of _ Roanoke )
L, Leslie A. Wells a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of Bluestone Energy Sales Corporation, a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this

Agreement on behalf of the corporation.
8th

 

 

 

Witness my hand and official stamp or seal, this day of May , 2020.
— Notary Public
My Commission expires: 5/31/21 SOTA 5 ene 2
Notary Registration Number: 7560729 i a
Saar UE aS Commonwealth of Virginia

j Registration No, 7560729 i
I My Commission Expires May 31, 20. 4
Justitebow-Seanr-Minine-ttres————_—_$—_!
a West Virginia corporation

a en
o :
BY Cs “~g EOE ce 2) ___ (SEAL)
Jrarpes-C.. Justice, UWE Presidortt
_ L-

  
 

Stateof Virginia i)

) ss.
City/County of Roanoke ss)

T, Leslie A. Wells . a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Justice Low Seam Mining Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [3] is personally known to me or [_] has

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this 8th_ day of May , 2020.
*

Notary Public

My Commission expires: _ 5/31/21
Notary Registration Number: 7560729

 

LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia

Registration No, 7860729
10 My Commission Expires May 31, 29 <2/

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 161 of 296 PagelD #: 1456

Bluestone Resources Inc.,
a Delaware corporation

 

“2 (SEAL)
Stateof _—«Virginia )
) ss.
City/County of Roanoke )
I, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, 11 who is President of Bluestone Resources Inc., a Delaware corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] [kk] is personally known to me or [] has produced
as identification.

 

Witness my hand and official stamp or seal, this 8  dayof = May , 2020,
{/ J
pee “
a Molu Cir bhiw _
} Notary Public
AERC CE NAINA P UENCE IT CEP ONE REE ION GAN CO HNRNNCtbEngon TN
LESLIE ANN WELLS |

My Commission expires: 5/31/21
Notary Registration Number7560729

NOTARY PUBLIC
Commonwealth of Virginia {
Registration No. 7560729

My Commission Expires May 31,
‘Tams-Management SLC 20.4

a West Virginia corporation

 

_ (SEAL)
Stateof _—s—sVirginia” ij
) ss.
City/County of Roanoke )
L Leslie A Wells ; a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II{ who is President of Tams Management, Inc., a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] [X] is personally known to me or [_] has produced
as identification.

 

 

Witness my hand and official stamp or seal, V A day of _ May 2020.
x. ry ales Ay Libhiter a
Notary whee

My Commission expires: 5/31/21
Notary Registration Number: 7560729 LESLIEANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
11 My Commissian Expires May 31,20 7

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 162 of 296 PagelD #: 1457

Justice Farms of North Carolina, LLC,
a Virginia limited liability company

   
 
  

a >
B <= _ (SEAL)
(—
State of Virginia )
) ss.
City/County of _Roanoke )
lL, _ Leslie A. Wells _, a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, II who is President of Justice Farms of North Carolina, LLC, a Virginia
limited liability company, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the limited liability company. He [check one] [¥] is personally known to me

 

 

or [_]has produced __ ___ as identification.
Witness my hand and official stamp or seal, this § day of May , 2020.
Notary Public
a ~LESLIEANN WELLS __—*|
My Commission expires: _5/31/21 _ NOTARY PUBLIC '

Notary Registration Number:-7560729 _ Commonwealth of Virginia }

Janles Cojuat OOGADREANESS 202

 

a Délaware-corparation-——.__- —-

 

Stateof Virginia j

) ss.
City/County of _ Roanoke )

 

1, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, HI who is President of James C. Justice Companies, Inc., a Delaware
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [x] is personally known to me or [7] has
produced as identification.

Witness my hand and official stamp or seal, this 8 day of _ May , 2020.

Seolie: Corn Lebue)

Notary Public

My Commission expires: SR1/1
Notary Registration Number: 7560729

LESLIE ANN WELLS
NOTARY PUBLIC
i

 

Commonwealth of Virginia
| Registration No. 7560729
0 L_ My Commission Expires May 31,20 0/
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 163 of 296 PagelD #: 1458

Twin Fir Estates, LLC,
a Virginia limited liability company

 
 
 

= (SEAL)

Stateof ss Virginia” i)
) ss.

City/County of _ Roanoke )

1, Leslie A. Wells . a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Twin Fir Estates, LLC, a Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] [X] is personally known to me or [_] has
produced _as identification.

Witness my hand and official stamp or seal, this 8 dayof May 2020,

Bn bebe bbe?

~~ TESLIE ANN WELLS

My Commission expires: 5/31/21 NOTARY PUBLIC
Notary Registration Number: 7560729 | Commonwealth of Virginia
Registration No. 7560728
Wiles] Indirsteiesitaen Pires“ Maus 120 oH _I

a West Virginia corporation

 

 

__ (SEAL)
State of Virginia }
) ss.
City/County of _ Roanoke }
Ls Leslie A. Wells ___. a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, IIL who is President of Wilcox Industries, Inc., a Wes! Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [_] has produced
as identification.

ae

Witness my hand and official stamp or seal, this 8 day of . May , 2020.

A Ly bets.

° Notary Public

My Commission expires: 5/31/21
Notary Registration Number: 7560729

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonweatth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20 a

 

 

 

13
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 164 of 296 PagelD #: 1459

Triple J, LLC,
a Virginia limited liability company

  

 

 

 

 

By: (SEAL)
istice, I Argsrtient
State of ___TS@™N _) ss. | ~~ LESLIEANN WELLS _
City/County of _ Roanoke ) NOTARY PUBLIC
Commonwealth of Virginia
L, Leslie A. Wells ,a Nan Ryblig SF THe CaN FCO and State aforesaid,
certify that James C. Justice, III who is President of Pripletyt-beG-a-Mirginia- Feet Testy dompany,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] [a is personally known to me or [] has produced
___ as identification.

 

Witness my hand and official stamp or seal, this 8 dayof May . 2020.
Notary Public

My Commission expires: 5/31/2]
Notary Registration Number: 7560729

 

Stateof _—s—~Vitginia ly
} ss.
City/County of Roanoke )
L Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, I personally appeared before me this day and acknowledged the due
execution of this Agreement. He [check one] [_] is personally known to me or [_] has produced
as identification.

 

 

Witness my hand and official stamp or seal, this 8. dayof May , 2020.
Sole dn Libest)
. Notary Public

My Commission expires: _ 5/31/21
Notary Registration Number: 7560729 sen eeentermenaasennienemrenmes
LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia

Myo Registration No. 7560729
ommissi xpi
__My Com ission Expires May 31, 203if

 
   
   

14
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 165 of 296 PagelD #: 1460

_ (SEAL)

 

(_dames C. Justice, ~

State ofvesy Usnes nifA)

) ss,

City/County ofQ@zeewA2/e”)

lL Keczey K., fas 17 fest. WJ _,a Notary Public of the City/County and State aforesaid,
certify that James é Justice, II personally enprare Before me this day and acknowledged the due
execution of this Agreement. He [check one] is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this 9% dayof Ad 4 y- ___, 2020.
/. X /

< + ee
LST pe OFFICIAL SEAL _ /
S = 4. Notary Public. State of West Virginia C if Ye EF
% KELLEY K HENTHORN - /) Notary Public

 

Greenbrier County Schoals
202 Chestnut Street

, ne < aiitsipn i ue WV 24901 |

 

TH F, N . t hs / Li {i ~ (SEAL)
Cathy L. JustiZe i

State of foesy Vynesw/' A)

) ss.

City/County of O2een Arsen)

I, Kez ey _K. ‘Lo -»/ , a Notary Public of the City/County and State aforesaid,

certify that Cathy I’. Justice personally appeared before me this day and acknowledged the due execution

of this Agreement. She [check one] is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this 3 day of __»/ fri. , 2020.
, f ’ i + .
¢ - ‘ hey Kf On é

L. iu, ——_ et _
= /, Notary Public

¥

   

My Commission expires:
Notary Registration Number:

   

. OFFICIAL SEAL
=, Notary Public, State of West Virginia
2. KELLEY K HENTHORN
' Greenbrier County Schools
202 Chestnut Street
f Lewisburg, WV 24901
My commission expires October 29, 2022

    
   
    
 

 
 

 

a la ain,

  

15
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 166 of 296 PagelD #: 1461

The Chesapeake and Ohio Traveler, Inc.,
a Virginia corporation

 

(SEAL)
State of Virginia j
) ss.
City/County of __ Roanoke )
I, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II] who is President of The Chesapeake and Ohio Traveler, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced _ as identification.

Witness my hand and official stamp or seal, this 8 day of _ May , 2020,
Lorn Lbctt.

——————Notary Public
LESLIE ANN WELLS ]

My Commission expires: 5/31/21 NOTARY PUBLIC
Notary Registration Number:7560729 Commonwealth of Virginia

Registration No. 7560729 :
My Commission Expires May 31,202/ |

t

_ The Greenbrier Resort and Club Wanagement __
Company, a Virginia corporation

 

State of _ 3

City/County of }

I, a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of The Greenbrier Resort and Club Management Company,
a Virginia corporation, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the corporation. She [check one] [_] is personally known to me or [] has

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this day of . 2020.
Notary Public
My Commission expires: rarecenensestinvneunnmnesteniya
Notary Registration Number: TESTE ANN-WELLS. :
NOTARY PUBLIC.

Commonwealth of Virginia
i Se
i dfy Commi. i

Se ees

  
 

16
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 167 of 296 PagelD #: 1462

The Chesapeake and Ohio Traveler, Inc.,
a Virginia corporation

By: (SEAL)
James C. Justice, ITI, President

State of oS)
) ss.
City/County of j
L . a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, III who is ; President of The Chesapeake and Ohio Traveler, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [_] is personally known to me or [_] has
produced _ ____ a8 identification.

Witness my hand and official stamp or seal, this day of _ _. 2020.

 

~ Notary Public

My Commission expires:
Notary Registration Number:

The Greenbrier Resort and Club Management
Company, a Virginia corporation
c ) . fe) 5a
Jilledn L. Justice, President

State offes7 Uy pest _)
8S
City/County of Ae Arjek)

1, » Kesey K. Heartiorel. , a Notary Public of the City/County and State aforesaid,
certify that Jillean’L. Justice who is President of The Greenbrier Resort and Club Management Company,

a Virginia corporation, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the corporation. She [check one] [\’is personally known to me or [_] has

produced as identification.
Witness my hand and official stamp or seal, this %"_ day of , 2020,
ry - CLL
Kitten kK Mote
} ( Notary Public

My Commission expires:

ssion OFFICIALSEAL
Notary Registration Number: __

“Oss Nolary Public, State of West Virginia
KELLEY K HENTHORN c

Greenbrier County Schools
202 Chestnut Street (
Lewisburg. WV 24901 ?
wy commissicn expires October 29, 2022

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 168 of 296 PagelD #: 1463

; Rt SE Big Sage lag gr Cee sy les

(oe

Greenbrier IA, Inc.,
a Delaware corporation

By: ( Mtl flictetsen,

Sigh L. Justice, Presigént
State of Aesyr US 2 Gat)

) ss.
City/County of CReewAsR/'e 2)

I, kK eLLe ff le ps T for! a Notary Public of the City/County and State aforesaid,
certify that Jillean e+ Tustiee who is President of Greenbrier IA, Inc., a Delaware corporation, personally
appeared before me this day and acknowledged the due execution ‘of this Agreement on behalf of the
corporation, She [check one] is personally known to mec or [] has produced
__ a8 identification.

Witness my hand and official stamp or seal, this 2 day of Asa uv. , 2020.

4 7 fe Public

 

 

    

: OFFICIAL SEAL
ts Notary Public. State of West Virginia

KELLEY K HENTHORN
Greenbrier County Schools

202 Chestnut Street

 
     
      

Old White Club Corporation,
a West Virginia corporation

vr > /
j ae

By: =) Kh. ha Mt yA “Ut hel! (SEAL)
Jinfgan L. Justice, President

 

State of Wesr UO; new/_)

} ss.

City/County of GReen ARCA)

1, Asie k&, (feasT Hon. af, a Notary Public of the City/County and State aforesaid,
certify that Jilleah L. Justice who is President of Old White Club Corporation, a West Virginia

corporation, personally appeared before me this day and anksbwledged the due execution of this
Agreement on behalf of the corporation. She [check one] [V] is personally known to me or [_] has

 

produced ee as identification.
Witness my hand and official stamp or seal, this x day of “4 4 foo ___. 2020.
VL F. AF RE
<< AFC
// Notary Public” ~
My Commission expires: 2s Notary Pe GiCiAL SEAL
: : - ca Notary Public. State of West Virginia
Notary Registration Number: S KELLEY K HENTHORN

Greenbrier County Schools
202 Chestnut Street

   

Lewisburg, WV 24901
My commission expires October 29, 2022

17

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 169 of 296 PagelID #: 1464

The Old White Development Company,
a West Virginia corporation

   

(SEAL)

 

nL. Justice, President

State of We sr V/ R67 42/'A_)

) ss.

City/County of Qeeew Seen)

1, Ae hey Leiter! Tp o te ~»/__,a Notary Public of the City/County and State aforesaid,
certify that Jillean .. Justice who is President of The Old White Development Company, a West Virginia

corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] [is personally known to me or [_] has

 

  
  
   
    

produced 7 as identification.
ai ress rhe » or seal, this ¥ day of ; 2020.
“W EST y, Be OFFICIAL SEAL
6 2 ‘eS Notary Public, State of West Virginia fg. : tr / /
Sail ie 2 KELLEY K HENTHORN PY fL L [4 . fe
i eat *\ Greenbrier County Schools tT A = Sf f Gs
K *p 202 Chestnut Street /| No otary ‘Public

      

   

    

   

2 Lewisburg. WV 24901
My commission expires October 29, 2022

    
 

Notary vei Number:

Southeast Cotton, Inc.,
a West Virginia corporation

By: __ (SEAL)
James C. Justice, IIT, President

State of )

) ss.

City/County of )
1, _, a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, III who is “President of Southeast Cotton, Inc., a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] [[] is personally known to me or [] has produced

as identification.

Witness my hand and official stamp or seal, this day of , 2020.

 

Notary Public

My Commission expires:
Notary Registration Number:

18
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 170 of 296 PagelD #: 1465

The Old White Development Company,
a West Virginia corporation

By: (SEAL)
Jillean L. Justice, President

Staeof
City/Countyof iS)

L, ; a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of The Old White Development Company, a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] [_] is personally known to me or [| has
produced _as identification.

 

Witness my hand and official stamp or seal, this day of | , 2020.

 

Notary Public

My Commission expires: __ —s.
Notary Registration Number:

Southeast Cotton, Inc.,

a West Virginia corporation
Stateof _—_—Viirginia )

) ss.
City/County of _ Reanoke )
I, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II who is President of Southeast Cotton, Inc., a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [|] has produced
as identification.

 

 

 

Witness my hand and official stamp or seal, this 8 dayof_ ajay ~——_—, 2020.
a : Char Lelbeot
Notary Public
My Commission expires: 5/31/21 a
Notary Registration Number:7560729 LESLIE ANN WELLS

NOTARY PUBLIC
Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20_ 27

 

18
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 171 of 296 PagelD #: 1466

American Turf Grass Corporation,
a Virginia corporation

 

State of __ Virginia )

) ss.
City/County of _ Roanoke }
I, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, [II who is President of American Turf Grass Corporation, a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced _ __ as identification.

Witness my hand and official stamp or seal, this 8 day of May , 2020.
}
———Notary Public
LESLIE ANN WELLS

My Commission expires: 5/31/21 | NOTARY PUBLIC
Notary Registration Number: 7560729 Commonwealth of Virginia [
!

j Registration No. 7560723
___ My Commission Expires May 31, 20_sly
Rapidar, LLC,
a West Virginia limited liability company
—5

j

  

Co SF
By; 2k eoeees Sem (sp AL)
{atnes C. Justice, IM, Be Sident
State of Virginia )
) ss.
City/County of _ Roanoke )
I Leslie A. Wells , 4 Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II] who is President of Rapidan, LLC, a West Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [_] has

 

produced as identification.
Witness my hand and official stamp or seal, this 8 dayof May ———_—« 2020.
Les, iw Litkites
Notary Public

My Commission expires: 5/31/21 reo Foyer
729 | LESLIE ANN WELLS

Notary Registration Numbe#560729
| NOTARY PUBLIC

Commonweaith of Virginia
M Registration No. 7560729
y Commission Expires May 31, 29 Sf

none enteccnm tact

19
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 172 of 296 PagelD #: 1467

Blue Ridge Farm Center, Inc.,
a Virginia corporation

 
 

 

 

(SEAL)
L Justice Al) President
State of Virginia )
) ss.
City/County of __ Roanoke )
1, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of Blue Ridge Farm Center, Inc., a Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] [x] is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this day of _ Ma , 2020.

: lee Cnn (bee

PO TESLIE ANN WELLS |

My Commission expires: 3/31/21 | NOTARY PU BLIC ;
Notary Registration Number: 7560729 _ Commonweaith of Virginia '

Registration No. cp tay 31 20 af
Jubtice Fini Rams LCN”

a West Virginia limited liability company

  
 

 

— (SEAL)
Stateof _—_—Virgiinia 3
) ss.
City/County of _ Roanoke )
1, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III, who is President of Justice Family Farms, LLC, a West Virginia limited
liability company, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the limited liability company. He [check one] kk] is personally known to me or

 

 

[_] has produced as identification.
Witness my hand and official stamp or seal, this day of May , 2020.
Alin hr. Lbite
Notary Public

My Commission expires: 5/31/21

Notary Registration Number: 7560729

‘Sea ars RRR a

unter esorerananeetimenmaiemninscantet anechensnmnnainseesecnteey
LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia |
Registration No. 7560729
My Commission Expires May 31, 20.<3t/

20
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 173 of 296 PagelD #: 1468

Greenthorn LLC,
a Kentucky limited liability company

   

   
 
 

 

— —___- ~
By: eccene le ee-E& (SEAL)
Low , Justice, Hi, Presi
Stateof _—s—sViirginia” i) L Z
) ss.
City/County of _Roanoke )
1, Leslie A Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, MI] who is President of Greenthorn LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [_] has

 

 

 

produced = as identification.
Witness my hand and official stamp or seal, this ; day of _ May , 2020.
Notary Public
My Commission expires: 5/31/21 PVESTIE ANN v _—
oa. er: 7560729 LESLIE ANN WELLS

Notary Registration Number: / _ | NOTARY PUBLIC
| Commonwealth of Virginia
} Reaistration No. 756072

Black River, Goahsbhdvecores May 34 20 dh/

a Delawaretimited-liability-eompany——

| (SEAL)

 

State of Virginia )
) ss.
City/County of _ Roanoke J
I Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of Black River Coal, LLC, a Delaware limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this _ May __., 2020,

 
   

Notary Public
My Commission expires: 5/31/21] ents
Notary Registration Number7560729 LESLIE ANN WELLS ——
NOTARY PUBLIC |

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 34 2004f
teineneaenetenne, mamma,

ae since eeNeeeNceanten

21
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 174 of 296 PagelD #: 1469

Kirby Land Company, Ine.,
a West Virginia corporation

  

 

   

; (SEAL)
Ill, President
Stateof ___—Virginia_—
) ss.
City/County of Roanoke _)
L, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II] who is President of Kirby Land Company, a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [_] has produced
as identification.

 

Witness my hand and official stamp or seal, this 8 dayof May  _—_—_, 2020.

SD Leleate

Notary Public

 

ro eam a No

My Commission expires: 5/31/21

LESLIE ANN WELLS i
Notary Registration Number: 7560729
YE ee NOTARY PUBLIC

| Commonwealth of Virginia |

; stration No. 7560729 ;
S an! H Mining, dies, Expires May 31 20 ctf {
a Tonnessee-corporaiion—

 

_(SEAL)
jingu
CFitle:. ‘President
Stateof_ Virginia)
) ss.
City/County of _ Roanoke _)
Il, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II] who is President of S and H Mining, Inc., a Tennessee corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [_] has produced
as identification.

 

 

Witness my hand and official stamp or seal, this. 8 dayof May —ss——_s«, 2020.
Notary Public
My Commission expires: 5/31/21
Notary Registration Number: 7560729 __ —
LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia
22 Registration No. 7560729

‘My Commission Expires May 31, 20ay |
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 175 of 296 PagelD #: 1470

Wintergreen Partners, Inc.,
a Virginia corporation

(SEAL)

 

Staeof _—s—s—s«SVirginia i)

) ss.
City/County of __ Roanoke )
1, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II] who is President of Wintergreen Partners, Inc., a Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [_] has produced
as identification.

 

Witness my hand and official stamp or seal, this J day of | May , 2020.
ZL .
Lele Dr lehetee
Notary Public

My Commission expires: 3/31/21 ene

ese — LESLIEANN WELLS
Notary Registration N : 7560729

otary Registration Number: {560727 _ | NOTARY PUBLIC |

Commonwealth of Virginia

Registcation No. 7560729
Graig Developpagtite! xpires May 31, 200f
a West-Virginie- eorperation—————_—

 
 
 

(SEAL)

State of Virginia)

) 8s.
City/County of _ Roanoke )
I, Leslie A. Wells . a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, II] who is s President of Grain Development, Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has

 

produced ___ as identification.
Witness my hand and official s stamp or seal, this 8 dayof May , 2020.

 

Notary Public

My Commission expires: 5/31/21

Notary Registration Number:

    
  
 

 

LESLIE ANN WELLS]
NOTARY PUBLIC
Commonwealth of Virginia

Registration No. 7560729 |

33 My Commission Expires May 31, fay 31, 208° _|
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 176 of 296 PagelD #: 1471

Environmental Fund, LLC,
a Virginia limited liability company

By: Wintergreen Hospitality Partners, LLC, Sole
Member

By: Wintergreen Partners, Inc., Sole

 
 

  

LLLEE OOK LEPC)
ames C. Justisé, DF President

— Li

Stateof ____Virginia___)

) ss.
City/County of _ poanoke )
1, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of Wintergreen Partners, Inc., Sole Member of
Wintergreen Hospitality Partners, LLC, Sole Member of Environmenta] Fund, LLC, a Virginia limited
liability company, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the limited liability company. He [check one] is personally known to me or

[_] has produced _ as identification.
Witness my hand and official stamp or seal, this 8 day of__ May . 2020.

nw Ak Lhe

Notary Public

 

My Commission expires: 5/31/21
Notary Registration Number: 7560729
LESLIE ANN WEL ~
LS
| o_ NOTARY PUBLic
| OMMonwealth of Virgin}
i Registration No. 7560756"
i My Commission Expires May 31, 20gy
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 177 of 296 PagelD #: 1472

Black River Farms, LLC,
a West Virginia limited liability company

 

____ (SEAL)
itle: President
State of Virginia )
)} ss.
City/County of _ Roanoke )
I, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, IIT who is President of Black River Farms, LLC, a West Virginia limited
liability company, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this day of _- May 2020.

(Z
yobs. La» theese

——4 bic —
TES RORTY rr “TLS

NOTARY PUBLIC
Commonwealth of Virginia
Registration No. 7560729

My Commission Expires May 31  20¢8/
Evérgreen furf Corporation;-——

a Delaware corporation

My Commission expires: 3/31/21
Notary Registration Number: 7560729

 

 

State of Virginia }

) ss.
City/County of __poanoke )
IL, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, Tl who is President of Evergreen Turf Corporation, a Delaware corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [_] has produced
as identification.

 

Witness my hand and official stamp or seal, this 8 day of May . 2020.
Notary Public
My Commission expires: 3/31/21
Notary Registration Number: 7560729 ~~ LESLIEANN WELLS
NOTARY PUBLIC |
Commonwealth of Virginia
25 Registration No. 7560729

My Commission Expires May 31, 2064
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 178 of 296 PagelD #: 1473

Justice Farm Supply, Inc.,
a West Virginia corporation

 
   

 

 

_ <a ae
wK<fozoes re tee (SEAL)
Aisne James C. Justice, ~#
itle: President
State of __ Virginia )
) ss.
City/County of __ Roanoke )
I, Leslie A. Wells , 4 Notary Public of the City/County and State aforesaid,

certify that James C. Justice, I] who is President of Justice Farm Supply, Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] k] is personally known to me or [_] has

 

produced _ __ as identification.
Witness my hand and official stamp or seal, this 8th day of _ May , 2020.

on OAT Publi
My Commission expires: 5/31/91 LESLIE ANN WELLS |
Notary Registration Number: 7560729 NOTARY PUBLIC
Commonwealth of Virginia |
Registration No. 7560729

Stiney Brdok Plantation! They 31, 20.2/
a West Virginia corporation —

a —
a gtcc— <9 Be” (SEAL)
ve, | -

ames C. Just}

ame” tiee,
bore: President 2 aa

 
 
  

Stateof Virginia)
) ss.
City/County of __ Roanoke __)
L Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, Hl who is President of Stoney Brook Plantation, Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [xq is personally known to me or [_] has

 

 

produced as identification.
Witness my hand and official stamp or seal, this 8th dayof May > , 2020.
Notary Public
My Commission expires: 5/31/21 a
Notary Registration Number: 7560729 LES LI EAI N N WELL ¢ =

NOTARY PUBLIC
Commonweaith of Virginia

26 Registration No. 7560729
My Commission Expires May 31, 20a
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 179 of 296 PagelD #: 1474

Ten Mile Bay, LLC,
a West Virginia limited liability company

By: Fn ae (SEAL)

Npfpoe<James C. Justies/1I"~

Title: President

State of Virginia }
) ss.

City/County of _ Roanoke )

L Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, 11] who is President of Ten Mile Bay, LLC, a West Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the corporation. He [check one] Led is personally known to me or [_] has produced

as identification.

 

 

 

Witness my hand and official stamp or seal, this Sth day of May , 2020.
Notary Public
My Commission expires: 5/31/21 - “LES LIE ANN V WELLS ~“T
Notary Registration Number: 7560729 | NOTARY PUBLIC |
Commonwealth of Virginia

Grefnbrigy ReiiiABR CMY MAiiibomeys, In

pet Wirginia-corporalion

By: — (SEAL)
Jillean L, Justice, President

State of J)

City/County of )

I, . a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Greenbrier Resort and Club Management, Inc., a West
Virginia corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] ([] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this day of , 2020.

 

Notary Public
My Commission expires:
Notary Registration Number:

27
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 180 of 296 PagelD #: 1475

Ten Mile Bay, LLC,
a West Virginia limited liability company

By: (SEAL)
Name: James C. Justice, III
Title: President

 

Stateof __)
) ss.
City/County of _)
L , a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, IIT who is “President of Ten Mile Bay, LLC, a West Virginia limited liability

company, personally appeared before me this day and acknowledged the due execution of this Agreement

on behalf of the corporation. He [check one] [_] is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this day of ____, 2020.

Notary Public
My Commission expires: _
Notary Registration Number:

Greenbrier Resort and Club Management, Inc.,
a West Virginia corporation

ys

 

By: LYULAKAALAY £$_ AAA. (SEAL)
Jiflean L. Justice, Pfetident
State of Je<y firacs wth )
) ss.
City/County of6 2eewPr,'e fy
lL KewevK. Al Owzppons/ . a Notary Public of the City/County and State aforesaid,

certify that Tillean A... Tastee whol is President of Greenbrier Resort and Club Management, Inc., a West
Virginia corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] [\}‘is personally known to me or [_]| has
produced __ _____ a§ identification.

Witness my hand and official stamp or seal, this vt day of 4 Ack i ____, 2020.

A

hls

Notary Public
My Commission expires:
Notary Registration Number:

a eo Ot IE
OFFICIAL SEAL {
‘., Notary Public. State of West Virginia /
KELLEY K HENTHORN
Greenbrier County Schools
202 Chestnut Street ‘
4 Lewisburg. WV 24901 f
My commission expires October 29, 2022
lta ii ln eli cilia ie

   
   
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 181 of 296 PagelD #: 1476

Greenbrier Golf and Tennis Club, Inc.,
a West Virginia corporation

f)>. .
By: CALMS, pli MaH0@ (Se.01)

(iiean L. Justice, ppesident

State of Mesr Ufeefalr vt)

) ss.

City/County of leew B&jep

L Kesey ¥ K Hertt}te 2 af___, a Notary Public of the City/County and State aforesaid,
certify that JilleanAL, Justice who is President of Greenbrier Golf and Tennis Club, Inc., a West Virginia

corporation, personally appeared before me this day and ackhowledged the due execution of this
Agreement on behalf of the corporation. She [check one] [| is personally known to me or [_] has

produced _ . a as identification.

re eyes] or seal, this _§_ ~y of _, 2020.

WES? P OFFICIAL SEAL

= “ Notary Public. State of West Virginia f
2. KELLEY KHENTHORN | FES Kil f 4
Greenbrier County Schools N
LS Public
iss

at Chasinut Street
phurg. WV 24901 {

ES oes oe eh es tee

Oe

 
    

     
 
 

Greenbrier LA [Intellectual Assets], Inc.,
a Delaware corporation

(SEAL)

 

State of Wesr Usa cinti A)
) ss.
City/County of Geo fe/r)

I, kK ef Fs 2,/ __, a Notary Public of the City/County and State aforesaid,
certify that Jillean’L. Justice who is President of Greenbrier IA [Intellectual Assets], Inc., a Delaware

owledged the due execution of this

corporation, personally appeared before me this day and ac
is personally known to me or [_] has

Agreement on behalf of the corporation. She [check one]
produced as identification.

Witness my hand and official stamp or seal, this x day of At J . 2020.

fa ~ }
: hk fale fl

 

/ Notary Public
ree ili Oy
Te OFFICIAL SEAL
~ Notary Public. State of West Virginia
KELLEY K HENTHORN
Greenbrier County Schools
202 Chestnut Street
id Lewisburg. WV 24901
My commissin expires October 29, 2022

Gaccia eames

28

 
    
   
  

  
 
   

My Commission expires: ox
Notary Registration Number: :

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 182 of 296 PagelD #: 1477

Greenbrier IA, Inc.,
a Delaware corporation

cf / : f), At
By: LM ign £ AMAALE (SEAL)
Name: iifean I. Justice #4
Title: Président ‘

State of 4Josr Ufee wth _)

) ss.

City/County | of moles Zieh)
l, Keoceey &. 1 Hea wer bh »/ _,% Notary Public of the City/County and State aforesaid,

certify that i illean C Justice who is 5 President of Greenbrier IA, Inc., a Delaware corporation, personally
appeared before me this day and acknowledged the due execution of this Agreement on behalf of the

 

corporation. She [check one] is personally known to me or [_] has produced
oe as identification.
Witness my hand and official stamp or seal, this X dayof_ “¥ 1a __, 2020.
att Le !

i site:

he ahi

‘Notaiy Reb a

  
  

Bs. OFFICIAL SEAL [
“Notary Public, State of West Virginia , /
| KELLEYKHENTHORN |
Greenbrier County Schools
202 Chestnut Street
Lewisburg, WY 24501

My Commission expires:
Notary Registration Number: _

Old White Charities, I SLE" My commission expires October 29, 2022

a West Virginia corporalivi PP nen J
ea

By: Gn bs ef (SEAL)

illean L. Justice/Pfesident
State of Wesy Usraes nt’ 9
) ss.
City/County of G2eewA afr B,
I, Kes e ¥ fh. [feet Opn __. a Notary Public of the City/County and State aforesaid,
certify that Jillean’L.. Justice who is President of Old White Charities, Inc., a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. She [check one] is personally known to me or [_] has produced
as identification.

 

Witness my hand and official stamp or seal, this. x day of AA Y, _ > 2020.

 

{ Notary Public ~
My Commission expires: . ot a le PE agg gg Rg ES Pgs: +

. . - _ € cgeEshp OFFICIAL SEAL
Notary Registration Number: _ re “Notary Public. State of West Virginia

KELLEY K HENTHORN

Greenbrier County Schools
202 Chestnut Sireet

‘ Lewisburg, WV 24901

: My commission expires October 29, 2022

A Ee ei a My

    

29

gM get
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 183 of 296 PagelD #: 1478

Southern Coal Corporation,
a Delaware corporation

 

Stateof .———s“Virginia
) ss.
City/County of _ Roanoke )
I, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of Southern Coal Corporation, a Delaware corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] k] is personally known to me or [_] has produced
as identification.

 

8th May
Witness my hand and official stamp or seal, this : g day of : 2020.
| on ennnelotary Public
My Commission expires: 5/31/21 LESLIE ANN WELLS j
Notary Registration Number: 7560729 NOTARY PUBLIC
Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31,200°/ |

nT

  

ily

 

State of Virginia )

} ss.

City/County of __ Roanoke )

IL, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of A&G Coal Corporation, a Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

as identification.

 

 

Witness my hand and official stamp or seal, this iis day of May , 2020.
Notary Public
My Commission expires: 5/31/21 ene trenaeen
Notary Registration Number: 7560729 er RY PUBL .
?
Commonweaith of Virginia |
Registration No. 7560729

mena one eUrRrEI ANNs iaiinatnnbmemennenn nos oad

My Commission Expires May 3 1, 20at J
30
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 184 of 296 PagelD #: 1479

 
  

~ (SEAL)

Title: President

State of Virginia }

)} ss.

City/County of ___ poanoke )

L Leslie-A-Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IIT who is President of Bardo Mining, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check ong}lx] is personally known to me or [_] has

 

 

produced _as identification.
Witness my hand and official stamp or seal, this 8th day of May . 2020.
. y
: Ld
Notary Public
My Commission expires: 5/31/21
Notary Registration Number:_7560729 ————ass — . .
| LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia j

Registration No. 7560729
i My Commission Expires May 31, 20.2%
chaneiniiltaceeen’ - et él

31
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 185 of 296 PagelD #: 1480

    

 

 

  

Liggett Mining, LLC,
a Kentucky limited liability co
2S (SEAL)
title: President
State of _ Virginia )
) ss.
City/County of _. Roanoke )
L Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of Liggett Mining, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check onejxkx is personally known to me or [_] has

 

 

produced as identification.
Witness my hand and official stamp or seal, this ps of | May ____. 2020.
Notary Public
_ ——————J
My Commission expires: 5/31/21 LESLIE ANN WELLS d
NOTARY PUBLIC

Notary Registration Number:_7560729 | IC
{ Commonweaith of Virginia

Registration No, 7560729

Sequoia Rnerey, 7 x: Expires May 31, 20.2 f
a Kentucky limited liability company

   

By: _\-
Nap: tall
Title: Presid&nt |
State of Virginia )
)ss.
City/County of _ Roanoke )
L Leslie A Wells , 4 Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice. II] who is President of Sequoia Energy, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check onakkx] is personally known to me or [_] has

 

 

produced as identification.
Witness my hand and official stamp or seal, this Bthaay of May , 2020.
Notary Public
My Commission expires: 5/31/21 ween nemo ve
Notary Registration Number: 7560729 LESLIE ANN WELLS _ i
—— - NOTARY PUBLIC

Commonweaith of Virginia
Registration No. 7560729
L My Commission Expires May 31, 20s 037

 

 

32
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 186 of 296 PagelD #: 1481

Infinity Energy, LLC,
a Kentuckp-lapited liability company

 
 
   
   

B : pede. » (SEAL)
amet James C. Justipé 4
be ile: President L
State of Virginia }
) ss.
City/County of _Roanoke __)
I, Leslie A. Wells __._» a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, II who is President of Infinity Energy, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one)skky] is personally known to me or [_] has

 

 

produced _ as identification.
Witness my hand and official stamp or seal, this__ Bay of May , 2020.
iy
Notary Public
My Commission expires: 5/31/21 tenet
Notary Registration Number: 7560729 LESLIE ANN WEL is
NOTARY PUBLIC
Commonwealth of Virginia
Registration No. 7560729 |

My Commissio 1.50
. n On Expires May 31, fe |

33
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 187 of 296 PagelD #: 1482

Cane Pateh Mining Company, Inc.,
pration

a Virginia ¢

 
 
   

_ (SEAL)

  

lames C. Justi
itle: President

 

Stateof  _—s-_—sOVirginia”—)
) ss.
City/County of _Roanoke )
i, Leslie A_ Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, IIIf who is President of Cane Patch Mining Company, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has

 

 

produced _ as identification.
Witness my hand and official stamp or seal, this 8th gay of May , 2020.
Notary Public
N N WELLS»
My Commission expires: 5/31/21 LESLIE AN PUBLIC

Notary Registration Number: 7560729 __
j

Commonweaith of Virginia

6072
Registration No. 75
Commission Expires May 7 20.9/

Meg- lynn Yaad OMPATY; inc:;

}" (SEAL)

   

‘itle: President

Virginia )
) ss.

City/County of _ Roanoke )

State of

lL, Leslie A Welle , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Meg-Lynn Land Company, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [x] is personally known to me or [_] has

 

 

 

produced as identification
Witness my hand and official stamp or seal, this 8th gay of May . 2020.
ba rx Lbptte)
Notary Public
r pres ad mR AIRE: «= NN _— =
oe _ LESLIE ANN WELLS
My Commission expires: NOTARY PUBLIC |

Notary Registration Number:_7560729 _ Commonweaith of Virginia

Registration No. 7550728
{ My Commission Expires May 31, 20.2/

5/31/21 |

34
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 188 of 296 PagelD #: 1483

Premium Coal Company, Incorporated,
a Tennessce-eqrporation

. - - a“
* ee A a = (SEAL)
€: James C. Jusic 1 ¢

   

   
 

f | 5
“Title: President
State of __ Virginia )
) ss.
City/County of _Raanoke )
I Leolia A. Welts , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of Premium Coal Company, Incorporated, a Tennessee
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [x] is personally known to me or ["] has

 

 

 

produced _ as identification
Witness my hand and official stamp or seal, this 8thday of + May , 2020.
_ Si Qns_Libitt) _
Notary Public
My Commission expires:___ 5/31/21 a
Notary Registration Number:_ 7560729 LESLIEANN WELLS —*+Y
NOTARY PUBLIC

Commonweaith of Virginia
Registration Ne. 7580729
My Commission Expires May 31, 202/
a aad Nn erty ee _

35
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 189 of 296 PagelD #: 1484

Baden Reclamation Company,
a Virginia corporation

 
 
  

(SEAL)

  

tig

  

© James C. Jus

State of Virginia iy
) ss.
City/County of _ Roanoke }
L Leche A Welle . a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of Baden Reclamation Company, a Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] [x] is personally known to me or [_] has produced
as identification.

 

8th May

day of , 2020.

7 Notary Public -
; i LESLIE ANN WELLS
My Comunission expires: 5/31/21 OFA AY PUBLIC
Notary Registration Number:_7560729 | Commonweaith of Virginia

} Registration No. 7560729 (
My Commission Expires May 31, 20_Bf /

Nine \vrirewwinmnte; ~ c

a Virginia corpor: _
: ion “(SEAL)

Witness my hand and official stamp or seal, this

 
  
  

N me; Ps Es C. Justice Vy
Tre: © President oo
State of Virginia }
) ss.
City/County of _ Roanoke )
1, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, UI who is President of Nine Mile Mining, Inc. a Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [_] has produced
as identification.

 

May

day of ___, 2020.

Bn lebetto

Notary Public

Witness my hand and official stamp or seal, this Sth

My Commission expires: 5/31/21
Notary Registration Number: 7560729

36

LESLIEANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia

Registration No. 7859729
My Commission Expires May 31. 20 Sr
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 190 of 296 PagelD #: 1485

Justice Coal of Alabama, LLC,
formerly known as Alabama Carbon, LLC,

an Alabasejityited liability OMpsny

     

By: _.__ (SEAL)
Name: James C. Justice, III
Title: Member

State of Wesr Uj ney tA)

) ss.

City/County of Breen B2eR)

Meseey HK. Merit ted ol a Notary Public of the City/County and State aforesaid,
certify that James ©. Justice, II who is a Member of Justice Coal of Alabama, LLC, an Alabama limited

liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the limited liability company. He [check one] is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this 5 day of _/4 on , 2020.
f

f
—~f a >
rx Jf @f ff
YAK Ate, [C.* Yat PEA
x

| jj Notary Public a

 
  
    
 
 
      
       

  

: OFFICIAL SEAL
—, Notary Public. State of West Virginia
1 KELLEY K HENTHORN
Greenbrier County Schoois
202 Chestnut Street

My Commission expires:
Notary Registration Number:

Lewisburg. WY 24901
My commission expires October 29, 2022

 

37
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 191 of 296 PagelD #: 1486

eee us. ne p'ph pA)

) ss.
City/County of ©

L, Keze. = # ) Loarrtias sf, a Notary Public of the City/County and State aforesaid,
certify that Jillian’L. Justice who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and Seon) Res the due execution of this Agreement on behalf

of the limited liability company. She [check one] is personally known to me or [_] has produced
as identification.

 

Witness my hand and official stamp or seal, this_ 8 day of _14 Ay, 2020.
j / r
{— Notary Public ;
feo. ee hig z my
OFFICIAL SEAL (

  

My Commission expires: <> Notary Public. State of West Virginia /
istrati ber! KELLEY K HENTHORN }

Notary Registration Number:_ Greeribrier County Schools §
202 Chestnut Street ‘

Lewisburg, WY 24901 i

My commission expires October 29, 2022

Stateof } cere tas aa ea as aca taste i

) ss.
City/County of _ _ )
I, _ a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, ITI who is a Member of Justice Coal of Alabama, LLC, an Alabama limited

liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the limited liability company. He [check one] [_] is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this day of . 2020.
Notary Public

My Commission expires:
Notary Registration Number:

38
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 192 of 296 PagelD #: 1487

Justice Coal of Alabama, LLC,
formerly known as Alabama Carbon, LLC,
an Alabama limited liability company

By: (SEAL)
Name: James C. Justice, II
Title: Member

By; CSA
Name: Jillean L. Justice

Title: Membex,

fo \/
BSE Zo oe oe a Yeas “EE> (SEAL)
tN

/ Naps James C. Just
U¥itle: Member

   

State of _ }
} ss.
City/County of )
I, . a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, I who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] [_] is personally known to me or [_] has produced
__ a8 identification.

 

Witness my hand and official stamp or seal, this day of _ _ , 2020.

neem

 

Notary Public

My Commission expires:
Notary Registration Number:_

Se ener

37
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 193 of 296 PagelD #: 1488

State of )

) ss.

City/County of }

1, , a Notary Public of the City/County and State aforesaid,
certily that Jillian L. Justice who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. She [check one] [_] is personally known to me or [[] has produced

as identification.

 

 

Witness my hand and official stamp or seal, this day of , 2020.

 

Notary Public

My Commission expires:
Notary Registration Number:

State of Virginia )

) ss.

City/County of Roanoke )

L Leslie A Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IIT who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] [x] is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this 8th day of May , 2020.

hee.

Notary Public

 

My Commission expires:_ 5/31/21
Notary Registration Number7560729

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20 SY

 

 

 

38

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 194 of 296 PagelD #: 1489

Virginia Fuel Corporation,
a Delaware corporation

 

State of Virginia )

) ss.
City/County of _ Roanoke )

I, Leslic A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Virginia Fuel Corporation, a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] [x] is personally known to me or [_] has produced

as identification.

 

 

 

Witness my hand and official stamp or seal, this 8th day of May , 2020.
voli nx Litt)
z Notary Public

My Commission expires: 5/31/21 _
Notary Registration Number:7560729 a =
LESLIE ANN WELLS
NOTARY PUBLIC
Commonweaith of Virginia
Registration No. 7560729 i

M = :
L ly Commission Expires May 31, 20.37 i

39
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 195 of 296 PagelD #: 1490

Kentucky Fuel Corporation,
a Delaware corporation

 
 
 

== (SEAL)

Stateof  _—s=—sVirginia
} ss.

City/County of __Roanoke )
1, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, IM who is President of Kentucky Fuel Corporation, a Delaware corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] Co is personally known to me or [-] has produced
as identification.

 

Witness my hand and official stamp or seal, this 8th day of May , 2020.
Notary Public
My Commission expires: 5/31/21 ae,
Notary Registration Number: 7560729 LES LIE AN NW ELL |
NOTARY PUBLIC j

Coammonweaith of Virginia
Registration No. 7560729
My Commission Expires May 31,2908/ |
a inarerwveniai

anne PSOE ma
nod

40

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 196 of 296 PagelD #: 1491

National Resources Inc.,
a West Virginia corporation

 

(SEAL)
State of Virginia j
) ss.
City/County of Roanoke _)
1, Leslie A. Wells , 4 Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, IIL who is President of National Resources Inc., a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] [x] is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this 8th_ day of +May , 2020.

 

Notary Public

My Commission expires: 5/31/21 __
Notary Registration Number:7560729
LESLIE ANN WELLS |
NOTARY PUBLIC j
Commonweaith of Virsinia
' Registration No. 7§80729
I My Commission Expires May 31, 209/

NAN

41
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 197 of 296 PagelD #: 1492

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 198 of 296 PagelD #: 1493

RELEASE AND REAFFIRMATION AGREEMENT

Each of the undersigned persons or entities (individually and collectively, the “Justice Entities”)
has executed and/or delivered to CARTER BANK & TRUST, a Virginia banking corporation (the
“Bank”) loan agreements, promissory notes, security agreements, pledge agreements, negative pledge
agreements, deeds of trust, assignments, guaranties, loan payment deferral agreements and/or other
documents, instruments and/or agreements that evidence, guarantee, secure or otherwise were executed
and/or delivered in connection with loans, financial accommodations and/or other extensions of credit by
the Bank to one or more of the Justice Entities (collectively, the “Loan Documents”).

In consideration of the Bank’s agreement to extend one or more additional loans to one of more
of the Justice Entities on or after the date hereof (which loans shall be made only in the sele and absolute
discretion of the Bank). the adequacy and sufficiency of which consideration is hereby expressly
acknowledged by each of the Justice Entities, each of the Justice Entities hereby agrees as follows:

1. Each of the Justice Entities, on behalf of itself and its respective agents, directors,
shareholders, members, managers, attorneys, accountants, consultants, insurers, administrators, successors
and/or assigns, hereby releases, acquits and forever discharges the Bank, and all of its affiliates, employees,
officers, directors, shareholders, agents, attorneys, accountants, appraisers, consultants, insurers, successors
and/or assigns (collectively, the “Bank Parties”), from any and all claims, counterclaims, demands, rights of
action, causes of action, debts, damages (actual or punitive), costs, expenses, attorneys’ fees, and all
liabilities and responsibilities of every kind or character (all such claims, counterclaims, demands, rights
of action, causes of action, debts, damages (actual or punitive), costs, expenses, attorneys’ fees, liabilities
and responsibilities shall collectively be referred to as the “Liabilities”), howsoever arising, whether now
existing or hereafter arising, including without limitation Liabilities arising out of or in connection with
the Loan Documents and/or any and all indebtedness, liabilities and obligations evidenced by, arising
from or associated with any of Loan Documents (collectively, the “Obligations”), regardless of whether
the Liabilities are known or unknown, now existing or hereafter arising, joint or several, at law or in
equity, arising by statute, contract, warranty or tort, and regardless of whether the Liabilities have
heretofore been asserted.

2. Each of the Justice Entities hereby represents, warrants and agrees that it will not
commence, join in, prosecute or participate in any suit or other proceeding in a position that is adverse to the
Bank in connection with the making, closing, administering, collecting or enforcing by the Bank of any of the
Obligations and/or any of the Loan Documents. Each of the Justice Entities hereby agrees, jointly and
severally, to indemnify and hold the Bank Parties harmless from any and all Liabilities, howsoever arising,
out of or in connection with the making, closing, administering, collecting or enforcing by the Bank of any of
the Obligations and/or any of the Loan Documents, and each hereby agrees to pay all amounts payable
under this Section 2 upon demand by the Bank.

3. None of the Justice Entities has any defenses, affirmative or otherwise, rights of setoff,
rights of recoupment, claims, counterclaims, actions or causes of action of any kind or nature whatsoever
against any of the Bank Parties, directly or indirectly, arising out of, based upon, or in any manner connected
with, any transaction, event, circumstance, action, failure to act, or occurrence of any sort or type, whether
known or unknown, which occurred, existed, was taken, permitted, or began prior to or on the date of this
Agreement or accrued, existed, was taken, permitted or begun in accordance with, pursuant to, or by virtue of
any of the Obligations or any of the Loan Documents, or which directly or indirectly relate to or arise out of
or in any manner are connected with any of the Obligations or any of the Loan Documents, including without
limitation under or in connection with the Equal Credit Opportunity Act, 15 U.S.C. Sections 1691 et seq., or
Regulation B, 12 CFR Part 202; TO THE EXTENT THAT ANY SUCH DEFENSES, AFFIRMATIVE OR
OTHERWISE, RIGHTS OF SETOFF, RIGHTS OF RECOUPMENT, CLAIMS, COUNTERCLAIMS,
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 199 of 296 PagelD #: 1494

ACTIONS OR CAUSES OF ACTION EXIST, SUCH DEFENSES, RIGHTS, CLAIMS,
COUNTERCLAIMS, ACTIONS AND CAUSES OF ACTION ARE HEREBY FOREVER WAIVED,
DISCHARGED AND RELEASED BY EACH OF THE JUSTICE ENTITIES.

4, Each of the Justice Entities hereby represents. warrants, affirms, confirms and reaffirms
that (i) each of the Loan Documents constitutes the legal, valid and binding obligation of each of the
Justice Entities to the extent each is a party thereto, enforceable against each of the Justice Entities to the
extent each is a party thereto in accordance with its respective terms, and (ii) none of the Loan
Documents, nor the execution, delivery or performance of this Agreement or any of the Loan Documents
by each of the Justice Entities to the extent each is a party thereto (A) violates any law, rule or regulation,
or any order of any governmental authority or entity having jurisdiction over any of the Justice Entities or
any of their respective properties or assets, (B) conflicts with or results in the termination of, constitutes a
default or event of default under, or accelerates any performance required by any indenture, mortgage,
deed of trust, lease, agreement or any other instrument to which any of the Justice Entities is a party or by
which any of the Justice Entities or any of their respective properties or assets is bound or (C) results in
the creation or imposition of any lien, charge or encumbrance upon any of the assets of any of the Justice
Entities, except for the liens in favor of the Bank. Furthermore, each of the Justice Entities hereby
represents, warrants, affirms, confirms and reaffirms that (i) all information provided by any of the Justice
Entities prior to or on the date hereof to the Bank, including, without limitation, all financial statements,
was, at the date of delivery, and is as of the date hereof, true, correct and complete in all respects, and (ii)
none of such information contains any material misstatement of fact or omits to state any fact necessary to
make the statement contained therein not misleading.

5. Each of the Justice Entities hereby represents, warrants, affirms, confirms and reaffirms
that CERTAIN OF THE LOAN DOCUMENTS CONTAIN A CONFESSION OF JUDGMENT
PROVISION, AND EACH SUCH CONFESSION OF JUDGMENT PROVISION HAS NOT BEEN
MODIFIED, ALTERED OR AMENDED IN ANY WAY AND REMAINS IN FULL FORCE AND
EFFECT IN ALL RESPECTS. Furthermore, each of the Justice Entities hereby affirms, confirms and
reaffirms each of its obligations, covenants and agreements under each of the Loan Documents to which it

is a party.

6. Each of the Justice Entities hereby acknowledges and agrees that any default under this
Agreement or any of the Loan Documents shall be an immediate default and event of default under all of
the Loan Documents for which there shall be no notice, grace or cure period, and, upon the occurrence of
any such default, the Bank shall have the immediate right to exercise one or more of the rights and
remedies contained in any of the Loan Documents, at law and/or in equity, all of which rights and
remedies are hereby expressly reserved.

tc Each of the Justice Entities hereby agrees that Bluestone Resources, Inc. is in the process
of marketing through Goldman Sachs the sale of certain of its real estate coal assets. In the event of any
sale of the Bluestone Resources real estate coal assets, the Bank shall be entitled to 50% of the Net
Proceeds (as defined below) above One Hundred and Ninety-Two Million Nine Hundred and Thirty-One
Thousand Two Hundred and Fifty Dollars ($192,931,250.00) from such sale. The Justice Entities hereby
acknowledge and agree that the Bank shall have the right to apply such proceeds received by the Bank to
such of the debts of one or more Justice Entities owed to the Bank and in such order of application as the
Bank shall determine, each in the Bank’s sole and absolute discretion. Each of the Justice Entities hereby
agrees that the Bank shall have complete and unfettered access to all information regarding al] aspects of
the marketing and/or sale of the Bluestone Resources, Inc. real estate coal assets including, but not limited
to, all marketing data, all sale-related communications, all offers or counter-offers, all closing documents,
all direct or indirect communication with Goldman Sachs marketing representatives and closing attorneys,
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 200 of 296 PagelD #: 1495

and all presentations made to bidders or prospective bidders for all or any portion of the Bluestone
Resources, Inc, real estate coal assets.

“Net Proceeds” is defined as gross sales proceeds resulting from the sale of the Bluestone
Resources, Inc. real estate coal assets presently being marketed by Goldman Sachs minus (a) the amount
necessary to pay in full the lien held by Greensill Capital (UK) Limited, as Financial Institution, (b)
capital gains taxes associated with the sale of such real estate coal assets not to exceed 27.5% of the gross
sales proceeds, (c) obligations, if any, associated with such real estate coal assets owed to Mechel not to
exceed 12.5% of the gross sales proceeds, (d) Goldman Sachs’ fees not to exceed $6,000,000.00 plus 2%
of the gross sales proceeds in excess of $400,000,000.00, (e) Goldman Sachs’ expenses not to exceed
$50,000.00, (f) employee bonuses not to exceed $2,500,000.00, (g) attorney's fees associated with the
sale of such real estate coal assets not to exceed $1,500,000.00 and (h) engineering and accounting fees
not to exceed $700,000.00; provided, that, prior to the payment of any such deductions from the gross
sales proceeds, the Justice Entities shall provide to the Bank, and the Bank shall have confirmed, proof of
the actual amount of and appropriate documentation for each such expense.

8. Each of the Justice Entities hereby agrees that the Bank shall have right to engage a
consultant of its choosing to (1) interview the management of the Justice Entities, (2) review any plan of
the Justice Entities, (3) review and monitor past, present and future transactions of the Justice Entities, (4)
review and monitor bank account balances at all financial institutions at which any of the Justice Entities
maintains accounts, (5) review cash management procedures and controls, (6) prepare reports and (7)
perform such other and further services as the Bank shall determine in its sole and absolute opinion are
necessary or desirable (collectively, the “Consulting Services”), Each of the Justice Entities shall assist
and cooperate fully, and cause all of its officers, members, managers, employees, agents and all other
persons under its control, to assist and cooperate fully with such consultant’s provision of the Consulting
Services; and the Justice Entities, jointly and severally, shall pay to the Bank on demand for all costs, fees
and other charges associated with the Consulting Services.

9, Each of the Justice Entities hereby agrees that the Bank shall have complete and
unfettered access to all information regarding all aspects of (a) the prosecution of insurance claims
relating to the damage to the Greenbrier Hotel and environs caused by or associated with the flood that
occurred in 2016, including but not limited to all communications and correspondence and direct access
to and cooperation from counsel handling the aforesaid matters for the Justice Entities, (b) the defense of
the “New London” litigation presently pending in the United States District Court, Eastern District of
Kentucky, including but not limited to all communications and correspondence and direct access to and
cooperation from counsel handling the aforesaid matters for the Justice Entities, (c) the refinancing of any
indebtedness owed by Greenbrier Hotel Corporation and/or its affiliates, including but not limited to all
communications and correspondence associated with term sheets, loan documents, collateral documents,
and direct access to and cooperation from counsel handling the aforesaid matters for the Justice Entities,
(d) the defense of the law suit styled United States of America v. Southern Coal Corporation et al., Case
No. 7:19¢v354 filed in the United States District Court for the Western District of Virginia, Roanoke
Division, including but not limited to all communications and correspondence and direct access to and
cooperation from counsel handling the aforesaid matters for the Justice Entities, (e) the prosecution of the
law suit styled James C. Justice IJ et al. v. Office of Surface Mining Reclamation and Enforcement,
United States Department of the Interior, Case No. 7:19cv381 filed in the United States District Court for
the Western District of Virginia, Roanoke Division, (f) all of the other civil, criminal, administrative,
mediation, arbitration or other matters or proceedings to which any of the Justice Entities is a plaintiff,
defendant or other party, including but not limited to all communications and correspondence and direct
access to and cooperation from counsel handling the aforesaid matters and/or proceedings for the Justice
Entities and (g) all of the unsatisfied or unreleased judgments entered against any of the Justice Entities in
an amount greater than $50,000, including but not limited to all communications and correspondence and
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 201 of 296 PagelD #: 1496

direct access to and cooperation from counsel handling the aforesaid matters and/or proceedings for the
Justice Entities.

10. This Agreement may be executed in multiple counterparts, each of which shali be deemed
an original. but all of which constitute one and the same instrument.

L. This Agreement shall be construed and enforced according to the laws of the
Commonwealth of Virginia. Each of the Justice Entities hereby irrevocably agrees that any legal action
or proceeding arising out of or relating to this Agreement or any of the Loan Documents shall be
instituted in the Circuit Court of the City of Martinsville, Virginia, or the United States District Court for
the Western District of Virginia, or in such other appropriate court and venue as the Bank may choose in
its sole discretion. Each of the Justice Entities hereby consents to the jurisdiction of such courts and
waives any objection relating to the basis for personal or in rem jurisdiction or to venue which each of the
undersigned may now or hereafter have in any such legal action or proceedings.

14. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, EACH OF THE
JUSTICE ENTITIES HEREBY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY
MATTERS OR CLAIMS ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN
DOCUMENTS OR OUT OF THE CONDUCT OF OR THE RELATIONSHIP BETWEEN EACH
OF THE JUSTICE ENTITIES AND THE BANK, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. EACH OF THE JUSTICE ENTITIES AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT THE BANK MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH OF THE JUSTICE
ENTITIES TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE BANK TO ENTER INTO THIS AGREEMENT,
FURTHER, EACH OF THE JUSTICE ENTITIES HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF THE BANK, NOR THE BANK’S COUNSEL, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. NO
REPRESENTATIVE OR AGENT OF THE BANK, NOR THE BANK’S COUNSEL, HAS THE
AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION. EACH OF THE
JUSTICE ENTITIES ACKNOWLEDGES IT HAS HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL REGARDING THIS PARAGRAPH, THAT IT FULLY UNDERSTANDS ITS
TERMS, CONTENT AND EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY
AGREES TO THE TERMS OF THIS PARAGRAPH.

[Remainder of Page Intentionally Left Blank]
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 202 of 296 PagelD #: 1497

IN WITNESS WHEREOF, each of the Justice Entities has executed this Agreement or caused
this Agreement to be executed by its duly authorized officer, member or manager under seal as of this 14"
day of May, 2020.

Greenbrier Hotel Corporation,
a West Virginia corporation

By: ay om) AULT (SEAL)

Jillgan L. Justice, Prejdent

State of _ &) ¥ )

55.
City/County of off-b & )

lL Koren -Stawleu , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Greenbrier Hotel Corporation, a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] {(] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this |} 4 day of Toss. , 2020.

é Larson Public a

 

My Commission expires: laf 30 {22-

Notary Registration Number:

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 203 of 296 PagelD #: 1498

Justice Family Group, LLC,
a Delaware limited liability company

 

State of _ 4) f )

) ss.

City/County of A ba }

1 Koktew Ste few _, a Notary Public of the City/County and State aforesaid,

certify that Jillean L. Justice who is President of Justice Family Group, LLC, a Delaware limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. She [check one] is personally known to me or [_] has
produced as identification.

d and official stamp or seal, this /% day of 2020.

a aN NO '
} es ' 7 “Fork cv aaa Keres Ala tas
=” My Come. Expires Dee, 39. \ tary Public §

My Commission expires: _| 2 Ze0(aa—

 

 

 

Notary Registration Number:
Players Club, LLC,
a Delaware limited liability company
(SEAL)
State of ww )

) ss.
City/County of off be. )

Karen Stanley _, a Notary Public of the City/County and State aforesaid,
certify that Jiltean L. Justice who is President of Players Club, LLC, a Delaware limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. She [check one is personally known to me or [_] has
produced as identification.

band and official stamp or seal, this (% day of Y% ie , 2020.

Notary Public

 

 

My Commission expires: /2 | 30 | ADs
Notary Registration Number:
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 204 of 296 PagelD #: 1499

Greenbrier Golf and Tennis Club Corporation,
a West Virginia corporation

 

State of _U/ v )

) ss.

City/County of fbr. )

1, ha he ws bn wd | £ ¥ , a Notary Public of the City/County and State aforesaid,
certify that Jil L. Justice who is President of Greenbrier Golf and Tennis Club Corporation, a West

Virginia corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] is personally known to me or [_] has
produced as identification.

  

iWess d and official stamp or seal, this / Y day of , 2020.
OFFICIAL SEAL
era NEE Hos is
KAREN EY * NWA) OAs aw D2,
yy 9147 Spring Creek Sia} Read seinen ee Bia ee
= My Comm, Expres Des. h), 2022 ~

 

Notary Publig =>

My Commission expires: / af 3e | ad
Notary Registration Number:

Greenbrier Medical Institute, LLC,
a West Virginia limited liability company

 

State of Ui’ vO )
) ss.
City/County of fbr )
J pss )
I, fi L@ Rew 3 TaNley ,a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is resident of Greenbrier Medical Institute, LLC, a West Virginia

limited liability company, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the limited liability company. She [check one] [x] is personally known to me
or [_] has produced as identification.

, 2020.

    

smy hand and official stamp or seal, this |“9_ day of Ne =
OFFICIAL SEAL aes OK

~ Ly J
i a a a K os “ )
hs 3117 Spring Creek Bitar aa ; Kew? } )7 Gh ye x AA
y ee oe sa i20ge \ Notary Public
My Commission expires: } aomf Fo { 27.
Notary Registration Number:
  

  

Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 205 of 296 PagelD #: 1500

Oakhurst Club, LLC,
a West Virginia limited liability company

aye ( AM LO whit geasy

Filles. Justice, Membér
State of _ J ) -

) ss.
City/County of Lt bh fu )

L_K é Reel J AN Ce Hy , a Notary Public of the City/County and State aforesaid,
certify 7 Jillean L. Justice who is a ember of Oakhurst Club, LLC, a West Virginia limited liability

company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. She [check one] is personally known to me or [_] has
produced as identification.

Witness ray, hand and official stamp or seal, this (day of Dhow , 2020

OF ve SEAL

ore
Ou
NN N@tary Public —_

<a 72 2022 |
My Commission expires: af2 Z0}82 a

 

Notary Registration Number:
The Greenbrier Sporting Club, Inc.,
a West Virginia corporation
we lene \Uuctiel ces
Name: /illean L. Tustié
Title: Président

State of _ 4? Vv )

Ss.
City/County of 7 bre
I, Kase ws Saw Jew ___, a Notary Public of the City/County and State aforesaid,

 

 

certify that Jillean L. Justice who is President of The Greenbrier Sporting Club, Inc. a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this | 9 day of i/. Os , 2020.

ay Public 5 ,

 

 

 

eas!

SS S WY 24066
My Commission expires: af Joe [a>

Notary Registration Number:
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 206 of 296 PagelD #: 1501

The Greenbrier Sporting Club Development
Company, Inc., a Delaware corporation

 

Staeof WY id)
SS.
City/County of Me be )

1, “Kéeutie Nak ie (. Wy , a Notary Public of the City/County and State aforesaid,
certify that Jilléan L. Justice who is Pregident of The Greenbrier Sporting Club Development Company,
Inc., a Delaware corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation. She [check ane] $2] is personally known to me
or |_] has produced as identification.

Witness my hand and official stamp or seal, this { % day of Uy Cus , 2020.

: OFFICIAL SEAL
% O\ stator WEST VIRGINIA
5). |. RAREN STANLEY _ “an 11 Dey __
~ No} ary Public a

  
   
  

a,

  
 

‘ SHIT Bpling Creek Station Road
< 968
by Comm. Expires Des. 50, 2022

My Commission expires: / 2. [Ze 22
Notary Registration Number:

   

sli iatiieaial

 
 

 

Bellwood Corporation,
a West Virginia corporation

By: | (SEAL)
James C. Justice, IU, President —
State of )
) ss.
City/County of )
I, , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II who is President of Bellwood Corporation, a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] [_] is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this day of , 2020.

 

 

Notary Public

My Commission expires:
Notary Registration Number:
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 207 of 296 PagelD #: 1502

The Greenbrier Sporting Club Development
Company, Inc., a Delaware corporation

By: (SEAL)
Jillean L. Justice, President

State of )

)ss.

City/County of )

1, , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of The Greenbrier Sporting Club Development Company,
Inc., a Delaware corporation, personally appeared before me this day and acknowledged the due
execution of this Agreement on behalf of the corporation. She [check one] [_] is personally known to me
or [_] has produced as identification.

Witness my hand and official stamp or seal, this day of , 2020.

 

Notary Public

My Commission expires:
Notary Registration Number:

Bellwood Corporation,
a West Virginia corporation
) ss.

\ rong oe (SEAL)
( _Aames ©. Tustioggmpspeadent
s
City/County of _ Roanoke )

1, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Bellwood Corporation, a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [|] has produced

as identification.

 

State of Virginia )

 

Witness my hand and official stamp or seal, this 18thday of __ May , 2020.

Notary Public

 

My Commission expires: 5-31-2021

Notary Registration Number: 7560729 LESLIE ANN WELLS

NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560728
My Commission Expires May 31,2007

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 208 of 296 PagelD #: 1503

Bluestone Energy Sales Corporation,
a Virginia corporation

  

 

By; (SEAL)
Name J: ice,
Title: President i
State of Virginia )
}ss.
City/County of _ Roanoke _)
1, Leslie wk Welle . a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, I] who is President of Bluestone Energy Sales Corporation, a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation.

 

 

 

  
   
 
  

Witness my hand and official stamp or seal, this_18th day of _ May , 2020.
| Notary Public
; a . 5-31-2021 LESLIE ANN WELLS
My Commission expires: NOTARY PUBLIC

i i : 7560729
Notary Registration Number: {700/47 _ Commonwealth of Virginia

Registration No. 7560729
ammission Expires May 31. 200d

 

 

a West Virginia corporation

 

 

 

B o (SEAL)
mes. Justice, (President
State of Virginia )
) ss.
City/County of Roanoke _)
1, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice. I] who is President of Justice Low Seam Mining Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [x] is personally known to me or [_] has

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this 18th day of __ May , 2020.
Moles Lin Libett/
/ Notary Public
My Commission expires: 5-31-2021
istrati : 7560729
Notary Registration Number: LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
10 My Commission Expires May 31, 20.

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 209 of 296 PagelD #: 1504

Bluestone Resources Inc.,
a Delaware corporation

 

State of Virginia )
)ss.
City/County of Roanoke )

I, Leslie A. Wells _ _, a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, If who is President of Bluestone Resources Inc., a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this thday of May , 2020,

bc Onn Lb

 

 

 

~ ! Notary..Public
LESLIE ANN WELLS
My Commission expires: 5-31-2021 NOTARY PUBLIC
Notary Registration Number: 7560729 Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20.4/

 

 

 

Tams Management, Inc.,
a West Virginia corporation

 

 

(SEAL)
State of Virginia )
} ss.
City/County of Reanoke )
I, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, IIf who is President of Tams Management, Inc., a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [] has produced
as identification.

 

Witness my hand and official stamp or seal, this 48th day of _ May , 2020,

   
   

Notary Public

My Commission expires: 5-31-2021
Notary Registration Number: 7560729 LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
1 My Commission Expires May 31, 2094

 

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 210 of 296 PagelD #: 1505

Justice Farms of North Carolina, LLC,
a Virginia limited liability company

  

 

 

By: (SEAL)
~Justice, I_Pfesident
State of Virginia }
) ss.
City/County of _ Roanoke )
1, Leslic A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II who is President of Justice Farms of North Carolina, LLC, a Virginia
limited liability company, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the limited liability company. He [check one] [x] is personally known to me
or [_] has produced as identification.

Witness my hand and official stamp or seal, this 18th day of _ May , 2020.

&e phe lbw Ubest©

LeNofany Rwbhtowetis

_. ; NOTARY PUBLIC
My Commission expires: _5-31-2021 Commonwealth of Virginia
Notary Registration Number: 7560729 Registration No. 7560729

 

 

My Commission Expires May 31, 20.59/

James C. Justice Conipanics, Tn,
a Delaware corporation

 

 
 

 

 

By: SEAL)
's Codustice, I resid
State of Virginia )
)ss.
City/County of Roanoke __)
I, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II] who is President of James C. Justice Companies, Inc., a Delaware
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this 18th day of | May , 2020.
Ds Le Cha. bbcet
/ Notary Public

My Commission expires: 5-31-2021
Notary Registration Number: 7560729

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20

 

 

 

12
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 211 of 296 PagelD #: 1506

Twin Fir Estates, LLC,
a Virginia limited liability company

By: Ze-aE (SEAL)
Lon S6. Justice, | President

Virginia

Stateof tS”
) ss.
City/County of Roanoke )

I, Leslie A. Wells . a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II} who is President of Twin Fir Estates, LLC, a Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] [x] is personally known to me or [_] has
produced as identification.

 

Witness my hand and official stamp or seal, this th day of __ May , 2020.

Aytolei- nm Lib?
LESLIE ANN WELLS

My Commission expires: 5-31-2021 NOTARY PUBLIC

Notary Registration Number: _7560729 Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 20, 2

 

 

 

 

Wiltox
a West Virginia corporation

 

(SEAL)
State of Virginia )
}ss.
City/County of _ Roanoke )
L Leslie A. Wells . 4 Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, 1] who is President of Wilcox Industries, Inc., a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [_] has produced
as identification.

 

Witness my hand and official stamp or seal, this, 18thday of __ May , 2020.

Seal Arn Lebese

Notary Public

My Commission expires: __ 5-31-2021
Notary Registration Number: (200/47 LESLIE ANN WELLS

NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Cammission Expires May 31, 20. @/

 

 

 

 

13
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 212 of 296 PagelD #: 1507

Triple J, LLC,
a Virginia limited liability company

  
 

 

 

(SEAL)
». Justice, [ll President
State of Virginia )
) ss.
City/County of __Roanoke __)
I, Leslie A. Wells . 4 Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II] who is President of Triple J, LLC, a Virginia limited liability company,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the limited liability company. He [check one] is personally known to me or [_] has produced
as identification.

 

Witness my hand and official stamp or seal, this Ath day of | May » 2020.
i

a ESL ANN wad f 2
7 Comma dha hubWirginia

Registration No. 7460729
My Commission expires: 5-31-2021 My Commission Expires May 31, 20.

Notary Registration Number: 7560729

 

 

 

 

  

 

 

(SEAL)
es ©: Justice, WIZ”
State of Virginia )
) ss.
City/County of _ Roanoke )
Il, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III personally appeared before me this day and acknowledged the due
execution of this Agreement. He [check one] is personally known to me or [_] has produced
as identification.

 

Witness my hand and official stamp or seal, this

day of __ May , 2020.

  
 
   

Notary Public

My Commission expires: 5-31-2021
Notary Registration Number: 7560729

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20.2f

 

 

 

14
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 213 of 296 PagelD #: 1508

 

State of WOSy VivainA_)

) ss.
City/County of Croxicton J Coro orn

FU Wy. Sweckes, a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II personally appeared before me this day and acknowledged the due
execution of this Agreement. He [check one] is personally known to me or [_] has produced

as identification.

itness my hand and official stamp or seal, this \*" Way of Mol , 2020.

OFFICIAL SEAL

NOTARY PUBLIC :
oe Aadioie. WM. A yseaQon
a se = “Notary Public
Charleston, WV 25305
scene My Commission Expires October 10, 2023
My Commission expires: 1 0 /)0 | 2073

Notary Registration Number: >) We (1%

 

 
    

   
   
 
 

(SEAL)

 

Cathy L. Justice

State of )

) ss.

City/County of )

L _ , a Notary Public of the City/County and State aforesaid,
certify that Cathy L. Justice personally appeared before me this day and acknowledged the due execution
of this Agreement. She [check one] [_] is personally known to me or [| has produced

as identification.

 

Witness my hand and official stamp or seal, this day of , 2020.

 

"Notary Public

My Commission expires:
Notary Registration Number:

15
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 214 of 296 PagelD #: 1509

 

(SEAL)
James C. Justice, I
Stateof iY
) ss.
City/County of )
L , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II personally appeared before me this day and acknowledged the due
execution of this Agreement. He [check one] [_] is personally known to me or [_] has produced
as identification.

 

Witness my hand and official stamp or seal, this day of 2020.

 

 

 

Notary Public
My Commission expires:
Notary Registration Number:
(yh x \asllie (SEAL)
Cathy L. Justidg
State of _US )

,=

City/County of LY ba.

I, Ka Reo Ste al ‘ ste , a Notary Public of the City/County and State aforesaid,
certify that Cathy L. Justice personally appeared.before me this day and acknowledged the due execution
of this Agreement. She [check one) personally known to me or [_] has produced

as idéntification.

Witness my hand and official stamp or seal, this ] @ day of ‘yy bts , 2020.
Kew twee,
My Commission expires: / afa o i

\ Notary Public tr
Notary Registration Number:

 

OFFICIAL SEAL

NOTARY PUBLIC
+o STATE OF ee VIRGINIA
P KAREN

 

15
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 215 of 296 PagelD #: 1510

The Chesapeake and Obio Traveler, Inc.,
a Virginia corporation

-

(SEAL)

 

By: e
(lartits-C. Justice, | idgfit
State of Virginia )
}ss.
City/County of _ Roanoke )
1, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II] who is President of The Chesapeake and Ohio Traveler, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [x] is personally known to me or [_] has
produced as identification.

8th day of _ May , 2020.

 

Witness my hand and official stamp or seal, this

  
 

 

 

 

 

 

J y Public
LESLIE ANN WELLS
My Commission expires: 5-31-2021 NOTARY PU BLIC
Notary Registration Number: 7560729 Commonwealth of Virginia
" Reg:siration No 766972
My Commission Expires May 31, 20.0
The Greenbrier Resort and Club Management
Company, a Virginia corporation
By: (SEAL)
Jillean L. Justice, President
State of )
) 8s.
City/County of )
] , a Notary Public of the City/County and State aforesaid,

 

certify that Jillean L. Justice who is President of The Greenbrier Resort and Club Management Company,
a Virginia corporation, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the corporation. She [check one] [_] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this day of , 2020.

 

Notary Public

My Commission expires:
Notary Registration Number:

16
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 216 of 296 PagelD #: 1511

The Chesapeake and Ohio Traveler, Inc.,
a Virginia corporation

By: (SEAL)
James C. Justice, III, President

State of )

) ss.
City/County of 5

L , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of The Chesapeake and Ohio Traveler, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] ([] is personally known to me or [] has

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this day of , 2020.
Notary Public
My Commission expires:
Notary Registration Number:
The Greenbrier Resort and Club Management
companys a Virginia corporation
Nyc Luaticl sea)
” Fildgh L. Justice, President
State of _l l )

ss.
City/County of fd Re )

I, Katee! Star | ay , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of The Greenbrier Resort and Club Management Company,

a Virginia corporation, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the corporation. She [check one] [X| is personally known to me or [_] has
produced as identification,

Witness my hand and official stamp or seal, this | & day of Ones ___, 2020.

Kenew itinDu.,
NN Natary Public yo

  

My Commission expires: [2] 7 © / RI
Notary Registration Number:

16
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 217 of 296 PagelD #: 1512
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 218 of 296 PagelD #: 1513

Greenbrier IA, Inc.,
a Delaware corporation

 

State of _L./ V __)

) ss.

City/County of ff bf )

|, Kane a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is Pfesident of Greenbrier IA, Inc., a Delaware corporation, personally
appeared before me this day and acknowledged the due execution of this Agreement on behalf of the

corporation. She [check one] is personally known to me or [_] has produced
s identification.

Witness my hand and official stamp or seal, this / 3’ day of 2020.
y eae
TR, _BFFISIAL BEAL = ——

NOTAR X 7 mF
_ Ka sun 5 =f SZ On Dee

Y PU
wep ti\ STATE OF WEST VIRGINIA
N STANLEY ———_
Notary Public § ;

 

   
  
    

P KARE

2 as
iS” My Gonim, Expires Dec, 30, 2022

  

 

My Commission expires: / 2./ 3 ©/ 2. 2—
Notary Registration Number:

FE

Old White Club Corporation,
a West Virginia corporation

 

State of wy
) ss.
City/County of Afb}

L Kare rs _ Stan le a Notary Public of the City/County and State aforesaid,
certify that Jiflean L. Justice who! is President of Old White Club Corporation, a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] is personally known to me or [_] has

 

 
    
  
 
 

produced as identification.
d and official stamp or seal, this_/ %'_ day of _ ON So —.__, 2020.
. OFFICIAL SEAL ; ak oe
a NOTARY PUBLIC u t
“ESTATE OF WEST VIRGINIA B Bw te»
: KAREN STANLEY CULE? y Rhy
2117 Spang Crag Sain Rove , A Ov rtn2 fy AAA
My Comm. Expires Dec. 30, 2022 : ~ Notaty Public
»

 

My Commission expires: _/ #-/ 3 © | At
Notary Registration Number:

17
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 219 of 296 PagelD #: 1514

  

he Old White Development
est Virginia corporation

 
   
 
 

= (SEAL)

Sident

 
    

State of }

} ss.

City/County of )

L Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is Presidgrtt of The Old White Development Companysa West Virginia
corporation, personally appeared before me this day and acknowledged the due excoution of this
Agreement on behalf of the corporation. She [check one] [_] is personally known to me or [_] has
produced as identification.

 

Witness my hand and official stamp or seal, this day of , 2020.

 

Notary Public

My Commission expires:

  

 

 

Notary Registration Number:

Southeast Cotton, Inc.,

a West Virginia corporation

By; (SEAL)

2. Pasig AM Peiden
State of Virginia )
) ss.
City/County of _ Roanoke )
L, Leslic_A Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, I] who is President of Southeast Cotton, Inc., a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] [x] is personally known to me or [_] has produced
as identification.

 

 

 

Witness my hand and official stamp or seal, this 18th day of _ May , 2020.
Notary Public
My Commission expires: 5-31-2021 LESLIE ANN WELLS
Notary Registration Number: 7560729
Bate _ NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 2024f

 

 

 

18
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 220 of 296 PagelD #: 1515

The Old White Development Company,
a West Virginia corporation

: ~ .
tp \UAHL (sear)

vy, We
Tae L. Justice, Presilent
\/

  

State of _ UJ V )
8S.
City/County of ff b Ki )

Il, Kanens 9 fA A [ zy , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of The Old White Development Company, a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] is personally known to me or [_] has
produced as identification.

itness nd official stamp or seal, this) 4 day of ‘Tho . , 2020.
OFFICIAL SEAL ~

  

 

i NOTARY PUBLIC. My, f .
- : F SAE Se ; kK ae ww? Shan Der 4
a tay comme Eepies Oot 0, 2022 \ Notary Public (
My Commission expires: _/ 2f 3 | ad
Notary Registration Number:
Southeast Cotton, Inc.,
a West Virginia corporation
By: (SEAL)
James C. Justice, II], President
State of )
} ss.
City/County of )
L , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of Southeast Cotton, Inc., a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] [_] is personally known to me or [-] has produced
as identification.

 

 

 

Witness my hand and official stamp or seal, this day of 2020.
—_ Notary Public
My Commission expires:
Notary Registration Number:

18
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 221 of 296 PagelD #: 1516

American Turf Grass Corporation,
a Virginia corporation

(SEAL)

 

State of Virginia )
. ) ss.
City/County of _ Roanoke _)

1, Leslie A Welle . a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is President of American Turf Grass Corporation, a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [x] is personally known to me or [_] has

 

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this 18th day of __ May , 2020.
: Notary Public
a a LESLIE ANN WELLS
My Commission expires: 5-31-2021 NOTARY PUBLIC

Notary Registration Number: 7560729 Commonwealth of Virginia

Registration No. 7560729
; My Commission Expires May 31, 202f
Rapidany-bbG,
a West Virginia limited liability company

 

 

 

 

(SEAL)
State of Virginia )
) ss.
City/County of _ Roanoke }
L Leste: A Walls . a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II] who is President of Rapidan, LLC, a West Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [_]| has

 

 

produced as identification.
Witness my hand and official stamp or seal, this 18thday of _ May , 2020,
Notary Public

My Commission expires: 5-31-2021
Notary Registration Number: 7560729 LESLIE ANN WELLS

NOTARY PUBLIC
Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20 af

 

19

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 222 of 296 PagelD #: 1517

Blue Ridge Farm Center, Inc.,
a Virginia corporation

   

 

(SEAL)

esC, Justiee! Mypfresident

State of Virginia )
)ss.
City/County of _ Roanoke )

I, Leslie A. Wells

of the corporation.

. 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I] who is President of Blue Ridge Farm Center, Inc., a Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

He [check one] [4 is personally known to me or [-] has produced
as identification.
Witness my hand and official stamp or seal, this

18thday of _ May

 

 

 

 

 

, 2020.
oa mater Table
LESLIE ANN WELLS
My Commission expires: 5-31-2021 NOTARY PUBLIC
Notary Registration Number: 7560729 Commonwealth of Virginia
= Registration No. 7560729
Justict Family ParHiS LEE 2s M2y 31, 2024
a West Virginia limited liability company

 

 

State of Virginia )
) ss.
City/County of _ Roanoke _)
I, Leslic A. Wells

 

, a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II], who is President of Justice Family Farms, LLC, a West Virginia limited
liability company, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the limited liability company. He [e/eck one] [x] is personally known to me or
[_} has produced

as identification.
Witness my hand and official stamp or seal, this

l8thday of _ May

, 2020.
P¥rlus. Onn be bette)
f Notary Public
My Commission expires: 5-31-2021
Notary Registration Number: 7560729

 

LESLIE ANN WELLS
C NOTARY PUBLIC
ommoanwealth of Virgin:

7 Registration No. sere
0 ¥ Commission Expires May 31,20 of

 

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 223 of 296 PagelD #: 1518

Greenthorn LLC,
a Kentucky limited liability compan
y ‘company

  
 

 

 

By (SEAL)
0. fame’ C. Justice Ml, Présiden
State of Virginia )
) ss,
City/County of _ Roanoke )

1, Leslic A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IL who is President of Greenthorn LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [_] has

 

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this _18th day of May. , 2020.
Be Notary Public
My Commission expires: 5-31-2021 LESLIE ANN WELLS
Notary Registration Number: 7560729 NOTARY PUBLIC

Commonwealth of Virginia

Registration No. 7560729
Black k sea TK Cammisgion Expires May 31, 202/

a Delaware limited liability company

 

 

 

 

Stateof____Virginia i)

) ss.

City/County of _ Roanoke )

1, Leslie A. Wells . a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, 11] who is President of Black River Coal, LLC, a Delaware limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] [x] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this__18th day of __ May , 2020.
Notary Public

My Commission expires: 5-31-2021
Notary Registration Number: 7560729

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth af Virginia
Registration No. 7560729
My Commission Expires May 31, 20 ohf”

 

 

 

ai
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 224 of 296 PagelD #: 1519

Kirby Land Company, Inc.,
a West Virginia corporation

  

By; (SEAL)

 

 

esC. JuspiCJuePresident

State of Virginia )

}ss.

City/County of _peanoke )

IF Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C, Justice, II] who is President of Kirby Land Company, a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] [x] is personally known to me or [_] has produced

as identification.

 

 

 

Witness my hand and official stamp or seal, this 18th day of _ May , 2020.
Peli Cnn libend
LES NetanyRablie Lis
My Commission expires: 5-31-2021 NOTARY PUBLIC
Notary Registration Number: 7560729 Commonweaith of Virginia
Registration No. 7560729
My Commission Expires May 31. 20_9/

 

 

S and H Mining, Inc., —

a Tennessee corporation

 
 
     
 

   

 

 

By: CH ~--f <_ (SEAL)
i 25 C. Justic i
“President
State of Virginia )
) ss.
City/County of Roanoke _)
I Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II] who is President of S and H Mining, Inc., a Tennessee corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [_] has produced
as identification.

 

 

 

Witness my hand and official stamp or we 8th day of _ May , 2020,
fF Notary Public

My Commission expires: 3-31-2021

Notary Registration Number: 7560729 LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of \ irginia

Registration No, 746 729
22 My Commission Expires May 31, 20 af

 

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 225 of 296 PagelD #: 1520

Wintergreen Partners, Inc.,
a Virginia corporation

 
  

By: (SEAL)

 

 
 

-s C. Justice, Ul Ppesietent

State of Virginia )

} ss.

City/County of _Roanoke )

1, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Wintergreen Partners, Inc., a Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [-] has produced

as identification.

 

 

 

Witness my hand and official stamp or seal, this 18th day of May , 2020.
Z lc Quw bibitio
= Diluatsma Staal li
My Commission expires: 5-31-2021 LESLIE ANN WELLS
Notary Registration Number: 7560729 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729

My Commissign Expires May 31, 20
Gra Development, lac, ———

a West Virginia corporation

 

 

State of Virginia )

) 8s.

City/County of _Roanoke )

1, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IN) who is President of Grain Development. Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this_ 18th day of _ May , 2020.
Ke Lit Cb nm Lhe?
“yy Notary Public

My Commission expires: 5-31-2021
Notary Registration Number: 7560729

 

LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20M

 

 

 

23
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 226 of 296 PagelD #: 1521

Environmental Fund, LLC,
a Virginia limited liability company

By: Wintergreen Hospitality Partners, LLC, Sole
Member

By: Wintergreen Partners, Inc., Sole

 

State of Virginia }

) ss.
City/County of _Roanoke _)
L, Leslie A. Wells » 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Wintergreen Partners, Inc., Sole Member of
Wintergreen Hospitality Partners, LLC, Sole Member of Environmental Fund, LLC, a Virginia limited

liability company, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the limited liability company. He [c/eck one] [x] is personally known to me or

 

 

[_] has produced as identification.
Witness my hand and official stamp or seal, this 8th day of _ May , 2020.
Lo Vale Ona L A L the
} Notary Public

My Commission expires: 3-31-2021
Notary Registration Number: 7560729

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 2008f

 

 

 

24
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 227 of 296 PagelD #: 1522

Black River Farms, LLC,
a West Virginia limited liability company

   

 

  

i (SEAL)
Ttames C. Juste
Title: President
State of Virginia )
) ss.
City/County of _ Roanoke _—_—_)
I, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II] who is President of Black River Farms, LLC, a West Virginia limited
liability company, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [x] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this 18th day of May

  
 
  

 

My Commission expires: 5-31-2021 NOTARY PUBLIC
Notary Registration Number: Commonwealth of Virginia

Registration No. 7560728
My Commission Expires May 31, 20 /
Evergreen Turf Corporation,
a Delaware corporation

 

 

  

 

  
 

BY ___ (SEAL)
wtames C, Justice
Fitle: President
State of Virginia )
) ss.
City/County of _ Roanoke }
L, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II] who is President of Evergreen Turf Corporation, a Delaware corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] [x] is personally known to me or [] has _ produced
as identification.

 

 

 

Witness my hand and official stamp or seal, this_18th day of _ May , 2020.
Notary Public
My Commission expires: __ 5-31-2021 |
Notary Registration Number: 7560729 LESLIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia
25 Registration No. 7560729
My Commission Expires May 31, 20.2

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 228 of 296 PagelD #: 1523

Justice Farm Supply, Inc.,
a West Virginia corporation

= (SEAL)

 

State of Virginia )

)ss.

City/County of _ Roanoke 5

I, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I] who is President of Justice Farm Supply, Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this 18th day of __ May , 2020.

A alee Das. Libhssr

—* LESAN ELLS

 

My Commission expires: 5-31-2021
Notary Registration Number: _ 7560729 Co eo ae

Registration No, 7560729
My Commission Expires May 31, 20.a4/
Stones rook Plantations inc: “
a West Virginia corporation

 

 
  
   
 

 

 

 

By: , _(SEAL)
amp James C. ie il
‘tle: President
State of Virginia )
) ss.
City/County of _Roanoke }
1, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, IH who is President of Stoney Brook Plantation, Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [x] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this E day of _ May , 2020.

bg Cnn behets

Notary Public
My Commission expires: 5-31-2021

Notary Registration Number: 7560729 | — LESLIE ANN WELLS

}

NOTARY PUBLIC

| Commonwealth of Virginia
26 | Registration No. 7580729

i

i My Commission Expires May 31, 20

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 229 of 296 PagelD #: 1524

Ten Mile Bay, LLC,
a West Virginia limited liability company

(SEAL)

   

itle: President

State of Virginia )

) ss,

City/County of _Roanoke )

I, Leslie A, Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Ten Mile Bay, LLC, a West Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the corporation. He [check one] [x] is personally known to me or [_] has produced

as identification,

 

 

 

Witness my hand and official stamp or seal, this 18th day of _ May , 2020.
Notary Public
My Commission expires: 5-31-2021 LESLIE ANN WELLS
Notary Registration Number: 7560729 NOTARY PU BLIC

 

Commonwealth of Virginia

Greenbri igr J Resort dnd Clith Wtdmizement, Inc.,
Wininceniicieinineeaea

 

 

ww? V rginia-corporatio
_(SEAL)
State of )
) ss.
City/County of )
1, , a Notary Public of the City/County and State aforesaid,

 

certify that Jillean L. Justice who is President of Greenbrier Resort and Club Management, Inc., a West
Virginia corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [c/eck one] [_] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this day of , 2020,

 

Notary Public
My Commission expires:
Notary Registration Number:

27
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 230 of 296 PagelD #: 1525

Ten Mile Bay, LLC,
a West Virginia limited liability company

By: __ (SEAL)
Name: James C. Justice, IIT
Title: President

Stateof = ti‘ i*d?S

) ss.

City/County of )

i, , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, ITE who is President of Ten Mile Bay, LLC, a West Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the corporation. He [check one] [_] is personally known to me or [_] has produced

as identification.

 

Witness my hand and official stamp or seal, this day of , 2020.

 

Notary Public
My Commission expires:
Notary Registration Number:

Greenbrier Resort and Club Management, Inc.,
a West Virginia corporation

  

By:

 

ean L. Justice,

State of _ iJ ¥ )
) ss.
City/County of oh bo )

I, Ke ary N J f, Aal ] 4y , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Greenbrier Resort and Club Management, Inc., a West
Virginia corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] }’| is personally known to me or [-] has
produced as identification.

and official stamp or seal, this /% day of wa Os - , 2020.
‘Karww Pie» Dose
Pu

Jj WV 2 oe 4 4
bod *
; \ No blic
My Commission expires: {2 | 3o | Ah

Notary Registration Number:

 

27
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 231 of 296 PagelD #: 1526

Greenbrier Golf and Tennis Club, Inc.,
a West Virginia corporation

(SEAL)

 

State of wV¥ iy
) ss.
City/County of it ba )

L, iG hen »T1 , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Greenbrier Golf and Tennis Club, Inc., a West Virginia

corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] is personally known to me or [_] has

 

 

 

produced as identification.
FREAD BBA bnd and official stamp or seal, this | * day of aca _. , 2020.
CEN BEY u
Kon 2
NN Notary Public ~~
My Commission expires: { 2-/ 3 | 2
Notary Registration Number:
Greenbrier IA [Intellectual Assets], Inc.,
a Delaware corporation
By . Ww AMMA _ (SEAL)
Name fillean L. Justige,
Title: (President
State of WV i)
) ss.
City/County of Abe

L Kasten 3S 1 Pent | @ + , a Notary Public of the City/County and State aforesaid,

certify that Jillean L. Justice who isiPresident of Greenbrier LA [Intellectual Assets], Inc., a Delaware
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] [is personally known to me or [_] has
produced as identification:

D>  Witnesssmy hang and official stamp or seal, this _/ G day of Mors . , 2020.
" STATE OF WEST VIRGINIA

ya) 3117 Gresk Station Road \ a . : . r
Se) scot HE Ken) Alar Dery
Nofary Public +

  

My Commission expires: | 2_| Zol WK
Notary Registration Number:

28
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 232 of 296 PagelD #: 1527

Greenbrier IA, Inc.,
a Delaware corporation

 

State of _ J V )
ss.
City/County of of bu. )

I, Ka Reot ITA oul £ “f , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Greenbrier IA, Inc., a Delaware corporation, personally
appeared before me this day and acknowledged the due execution of this Agreement on behalf of the
corporation. She [check one] is personally known to me or [_] has produced

_____s as identification.
nd and .d official stamp or seal, this / $day of

  
  

, 2020.

  

jeSTViRGINA
\ state oF OF Wee Ae
‘ 3117 Sing ra creck F poten Rows
wie erick, WV 24666
> My Comm, Expires Dec, 30, 2022

y Commission expires: (af 3 2{AI—
on ber:

 
 

Notary Registration Number:
Old White Charities, Inc.,
a West Virginia corporation
blo LLL (SEAL)
G illean L. Justice, Pri sident
Stateof WV

my fia,

ST ot di )
Conf tn By ant | @%f _, a Notary Public of the City/County and State aforesaid,
certify i Kusie L. aes who is President. of Old White Charities, Inc., a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. She [check one] is personally known to me or [_] has produced
as idefitification.

ety x WOES: b hand and official stamp or seal, this L& day of _ Myo —__, 2020.

I.) 3497 oa Ke: ‘ A i
ws Comm. “Bonk WY 2988 2022 bran 7 KN La ot af
ys Notary Public ii —

   

~s
My Commission expires: / 2/3

Notary Registration Number:

29
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 233 of 296 PagelD #: 1528

Southern Coal Corporation,
a Delaware corporation

  
 

 

    

4 2 = (SEAL)
(Ms e: James C. Susy eA
‘itle: President
State of Virginia )
) ss.
City/County of _Roanoke )
I, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, IH] who is President of Southern Coal Corporation, a Delaware corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] kc] is personally known to me or [_] has produced
as identification.

 

 

 

 

Witness my hand and official stamp or seal, PY 18th day of _ May , 2020.
ble Chan Libis?
Notary Public
My Commission expires: 5-31-2021
§ tapi ner 7560700 LESLIE ANN WELLS
Notary Registration Number: 7560729 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729

A&G Coy Cormeen eins pires May 31, 20.6%/

 

 

 

 

(SEAL)
Stateof ___—=s Virginia iy
) ss.
City/County of _ Roanoke _)
I, Leslie A. Wells , 4 Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, Tf who is President of A&G Coal Corporation, a Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [| has produced
as identification,

 

 

 

 

Witness my hand and official stamp or seal, this 18th day of _ May , 2020.
Notary Public
My Commission expires: 5-31-2021
Notary Registration Number:__ 7560729 LESLIE ANN WELLS
NOTARY PUBLIC

Commonweaith of Virginia
Registration No, 7560729
My Commission Expires May 31, 20 /

 

 

 

30
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 234 of 296 PagelD #: 1529

Bardo Mining, LLC,

(SEAL)

   

NN
Title: President

State of ___Virginia__)

| }ss.
City/County of _Roanoke_ ___)

I, ___'Lgalia A Welle . a Notary Public of the City/County and State aforesaid,
certify that James C. aitice Ill who is President of Bardo Mining, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] [x] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this 18th day of _ May , 2020.

 

Notary Public

My Commission expires: 5-31-2021
Notary Registration Number:7560729

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonweal th of Virginia
Registration No. 7560729
My Commission Expir s May 31, 20_a# af

 

 

 

31
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 235 of 296 PagelD #: 1530

(SEAL)

 

State of Virginia )

) ss.

City/County of _Roanoke )

L Leslie A. Wells , a Notary Public of the City/County and State aforesaid.
certify that James C. Justice, Il] who is President of Liggett Mining, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] [X] is personally known to me or [_] has

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this 18thdayof__May ss 2020.
“ # lew Ow Lcbsts
: Notary Public
LESLIE ANN WELLS
My Commission expires: 5-31-2021 NOTARY PUBLIC
Notary Registration Number:_7560729 Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20.f

 

 

 

Sequoia Energy, LUC,
ted liability company

 
    

 
 
 
  

  

 

     
 

By; _ (SEAL)
Ja Cc. Justi ge HO _
Title: President
State of Virginia )
) ss.
City/County of _ Roanoke )
1, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C, Justice, II] who is President of Sequoia Energy, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] [x] is personally known to me or [_] has

 

 

produced as identification.
Witness my hand and official stamp or seal, this thday of __ May , 2020.
| Notary Public

 

My Commission expires: §-31-2021 [ES A
Notary Registration Number:__ 7560729 _ LIE ANN WELLS
NOTARY PUBLIC
Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20_o8f

 

 

 

32
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 236 of 296 PagelD #: 1531

Infinity Energy, LLC,

 

 

(SEAL)
State of Virginia )
) ss.
City/County of _ Roanoke )
I Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, IT who is President of Infinity Energy, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [_] has
produced as identification.

day of __ May , 2020.

Witness my hand and official stamp or seal. this

  
 
   

Notary Public

My Commission expires: 5-31-2021
Notary Registration Number:_7560729

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 200/

 

 

 

33
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 237 of 296 PagelD #: 1532

Cane Patch Mining Company, Inc.,
a Virginia corporation

   

 

 

__ (SEAL)
ile: President
State of Virginia )
) ss.
City/County of _ Roanoke j
I, Leslie A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II] who is President of Cane Patch Mining Company, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this day of __ May , 2020.

le. Qn Leibybto

 

 

Notary Public
LESLIE ANN WELLS
My Commission expires: 5-31-2021 NOTARY PUBLIC
Notary Registration Number:_7560729 Commonweaith of Virginia
Registration No. 7560729
My Commission Expires May 34, 20 af

 

 

Meg "Lynn Land Company, Inc.,

 
  

 
  

 

  

___ (SEAL)
e: James C. Jester “tHe
Title: President /
State of Virginia )
) ss.
City/County of Roanoke )
1, Leslie A. Wells . a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II] who is President of Meg-Lynn Land Company, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has

 

 

 

produced as identification
Witness my hand and official stamp or seal, this 18th day of __ May , 2020.
Notary Public
My Commission expires: 5-31-2021
Notary Registration Number7560729 jf LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560728
My Commission Expires May 31, 20.0f

 

 

 

34
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 238 of 296 PagelD #: 1533

Premium Coal Company, Incorporated,
a Tennessee corporation

    

 

(SEAL)
Stateof ______Virginia__)
) 88.
City/County of Roanoke __)
L ‘ a Notary Public of the City/County and State aforesaid,

anne SHG A Wells _____s
certify that James C. Justice, II] who is President of Premium Coal Company, Incorporated, a Tennessee
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced as identification

Witness my hand and official stamp or seal, this 18th day of _ May , 2020.

Notary Public

My Commission expires: 5-31-2021
Notary Registration Number:_7560729

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Gommission Expires May 31, 20_o¢f

 

 

 

35
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 239 of 296 PagelD #: 1534

Baden Reclamation Company,
a Virginia corporation

  

(SEAL)

State of Virginia )

) ss.

City/County of Roanoke )

I, Leslie A. Wells . a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IIT who is President of Baden Reclamation Company, a Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

as identification.

 

 

 

 

Witness my hand and official stamp or seal, this 18th day of May , 2020.
, Notary Public
eae . LESLIE ANN WELLS
My Commission expires: 5-31-2021 NOTARY PUBLIC
Notary Registration Number:_ 7560729 Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20_gff

 

 

 

   

Ninre-Wit rine; lire:

(SEAL)

State of ___Virginia iy
} ss.
City/County oRoanoke )

I, __ Leslie A. Wells ; 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Nine Mile Mining, Inc. a Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

as identification.

 

 

 

Witness my hand and official stamp or seal, this 18th day of __May , 2020.
7 Notary Public
My Commission expires: 5-31-2021
Notary Registration Number:__ 7560729 LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No, 7560728
36 My Commission Expires May 31, 2047

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 240 of 296 PagelD #: 1535

Justice Coal of Alabama, LLC,
formerly known as Alabama Carbon, LLC,
an Alabama limited liability company

By: (SEAL)
Name: James C. Justice, II
Title: Member

py:

Name:
Title: Member

(SEAL)

 

By: (SEAL)
Name: James C. Justice, UI
Title: Member

State of Uf V )
) ss.
City/County of Al b KR )

L Karen Stas \e y , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is fa Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this | & day of , 2020.

 

 

    
   

OFFICIAL SEAL \
NOTARY PUBLION
\ STATE OF WEST VIRGHA

My Commission expires: _1a.40}a> See oon St
Notary Registration Number: Sy

Creek Graton Raed
3157 Bex WV 269

My Comm. Expires Dee. 39, 2022

 

Ce ee)

37
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 241 of 296 PagelD #: 1536

Justice Coal of Alabama, LLC,
formerly known as Alabama Carbon, LLC,

  

an mited li

By: (ZEEE RL <<" (SEAL)
Namie: James C. Justi

Tite: Member

By: (SEAL)

 

Name: Jillean L. Justice
Title: Member

By: _ (SEAL)
Name: James C. Justice, I
Title: Member

State of est M ON iQ. ;
City/County Cronin) KoQunoveina

i, £0 ‘Cio, 1, Sy wee Ver, a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledgéd the due execution of this Agreement on behalf
of the limited liability company. He [check one] is personally known to me or [_] has produced

as identification.

tamp or seal, this \ “day of Oa, 2020.

NOTARY PUBLIC
wa ra Snr le Yadirse IN. Auseaiion
ia
1900 Kanawha Boulevard East awn

Chanoston, WY 28908 Notary Public

My Commission expires: 10] 10] LOS
Notary Registration Number: <9 \e 6

 

 

37
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 242 of 296 PagelD #: 1537

Justice Coal of Alabama, LLC,
formerly known as Alabama Carbon, LLC,
an Alabama limited liability company

By: (SEAL)
Name: James C. Justice, I
Title: Member

By: (SEAL)
Name: Jillean L. Justice
Title: Member

(SEAL)

 

itle: Member

State of )

)ss.

City/County of )

l, , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, 11 who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] [[] is personally known to me or [_] has produced

as identification.

 

Witness my hand and official stamp or seal, this day of , 2020.

 

Notary Public

My Commission expires:
Notary Registration Number:

37
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 243 of 296 PagelD #: 1538

State of )

) ss.

City/County of )

L , a Notary Public of the City/County and State aforesaid.
certify that Jillian L. Justice who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC. an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. She [check one] |_| is personally known to me or [_] has produced

as identification.

 

Witness my hand and official stamp or seal, this day of , 2020.

 

Notary Public

My Commission expires:
Notary Registration Number:

State of Virginia

SS.

City/County of _Roanoke :

I, Leslie A, Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IIT who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] [x] is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this 18th day of __ May , 2020.

Notary Public

 

 

My Commission expires: 5-31-2021
Notary Registration Number: 7560729

 

LESLIE ANN WELLS
NOTARY PUBLIC

Cammonweaith of Virginia
Registration No, 7560729
My Commission Expires May 31, 202 f

 

 

 

38

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 244 of 296 PagelD #: 1539

Virginia Fuel Corporation,
a Delaware corporation

= (SEAL)

 

State of Virginia )

) ss.

City/County of Roanoke )

I, Leslie A. Wells ; a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is President of Virginia Fuel Corporation, a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He |[eheck one] [x is personally known to me or [_] has produced

as identification,

 

Witness my hand and official stamp or seal, this __ig¢nday of May , 2020.

Lesh

   

Notary Public

My Commission expires:___ 5-31-2021
Notary Registration Number: 7560729

 

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No, 7560729
My Commission Expires May 37, 2008f

 

 

 

39
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 245 of 296 PagelD #: 1540

Kentucky Fuel Corporation,
a Delaware corporation

 

__ (SEAL)
State of Virginia )
) ss.
City/County of _ Roanoke )
i, Leslie A Welle . 4 Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, IIT who is President of Kentucky Fuel Corporation, a Delaware corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [cheek one] is personally known to me or [] has produced
as identification.

Witness my hand and official stamp or seal, this_ 18th day of May , 2020.

: Notary Public

LESLIE ANN WELLS
NOTARY PUBLIC

Commecnweaith af Virginia
Registration No. 7560729
My Gommisslon Expires May 31, 20.97

 

My Commission expires: 5-31-2021
Notary Registration Number:__7560729

 

 

 

 

40
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 246 of 296 PagelD #: 1541

National Resources Inc.,
a West Virginia corporation

 

_ (SEAL)
Viroini
State of ireinta
)ss.
City/County of Roanoke _j
, eee 8 . a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, II] who is President of National Resources Inc., a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check ane] is personally known to me or [ ] has produced
as identification.

 

 

 

Witness my hand and official stamp or seal, this 18th day of _May . 2020.
PS li re bhitt-
‘ Notary Public
My Commission expires: §-31-2021
Notary Registration Number:__ 7560729 LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No, 75 0729
My Commission Expires May 37, 20 4

 

 

 

4]
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 247 of 296 PagelD #: 1542
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 248 of 296 PagelD #: 1543

RELEASE AND REAFFIRMATION AGREEMENT

Each of the undersigned persons or entities (individually and collectively, the “Justice Entities”)
has executed and/or delivered to CARTER BANK & TRUST, a Virginia banking corporation (the
“Bank”) loan agreements, promissory notes, security agreements, pledge agreements, negative pledge
agreements, deeds of trust, assignments, guaranties, loan payment deferral agreements and/or other
documents, instruments and/or agreements that evidence, guarantee, secure or otherwise were executed
and/or delivered in connection with loans, financial accommodations and/or other extensions of credit by
the Bank to one or more of the Justice Entities (collectively, the “Loan Documents”).

In consideration of the Bank’s agreement to extend one or more additional loans to one of more
of the Justice Entities on or after the date hereof (which loans shall be made only in the sole and absolute
discretion of the Bank), the adequacy and sufficiency of which consideration is hereby expressly
acknowledged by each of the Justice Entities, each of the Justice Entities hereby agrees as follows:

1. Each of the Justice Entities, on behalf of itself and its respective agents, directors,
shareholders, members, managers, attorneys, accountants, consultants, insurers, administrators, successors
and/or assigns, hereby releases, acquits and forever discharges the Bank, and all of its affiliates, employees,
officers, directors, shareholders, agents, attorneys, accountants, appraisers, consultants, insurers, successors
and/or assigns (collectively, the “Bank Parties”), from any and all claims, counterclaims, demands, rights of
action, causes of action, debts, damages (actual or punitive), costs, expenses, attorneys’ fees, and all
liabilities and responsibilities of every kind or character (all such claims, counterclaims, demands, rights
of action, causes of action, debts, damages (actual or punitive), costs, expenses, attorneys’ fees, liabilities
and responsibilities shall collectively be referred to as the “Liabilities”), howsoever arising, whether now
existing or hereafter arising, including without limitation Liabilities arising out of or in connection with
the Loan Documents and/or any and all indebtedness, liabilities and obligations evidenced by, arising
from or associated with any of Loan Documents (collectively, the “Obligations”), regardless of whether
the Liabilities are known or unknown, now existing or hereafter arising, joint or several, at law or in
equity, arising by statute, contract, warranty or tort, and regardless of whether the Liabilities have
heretofore been asserted.

2. Each of the Justice Entities hereby represents, warrants and agrees that it will not
commence, join in, prosecute or participate in any suit or other proceeding in a position that is adverse to the
Bank in connection with the making, closing, administering, collecting or enforcing by the Bank of any of the
Obligations and/or any of the Loan Documents. Each of the Justice Entities hereby agrees, jointly and
severally, to indemnify and hold the Bank Parties harmless from any and all Liabilities, howsoever arising,
out of or in connection with the making, closing, administering, collecting or enforcing by the Bank of any of
the Obligations and/or any of the Loan Documents, and each hereby agrees to pay all amounts payable
under this Section 2 upon demand by the Bank.

3. None of the Justice Entities has any defenses, affirmative or otherwise, rights of setoff,
rights of recoupment, claims, counterclaims, actions or causes of action of any kind or nature whatsoever
against any of the Bank Parties, directly or indirectly, arising out of, based upon, or in any manner connected
with, any transaction, event, circumstance, action, failure to act, or occurrence of any sort or type, whether
known or unknown, which occurred, existed, was taken, permitted, or began prior to or on the date of this
Agreement or accrued, existed, was taken, permitted or begun in accordance with, pursuant to, or by virtue of
any of the Obligations or any of the Loan Documents, or which directly or indirectly relate to or arise out of
or in any manner are connected with any of the Obligations or any of the Loan Documents, including without
limitation under or in connection with the Equal Credit Opportunity Act, 15 U.S.C. Sections 1691 et seq., or
Regulation B, 12 CFR Part 202; TO THE EXTENT THAT ANY SUCH DEFENSES, AFFIRMATIVE OR
OTHERWISE, RIGHTS OF SETOFF, RIGHTS OF RECOUPMENT, CLAIMS, COUNTERCLAIMS,
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 249 of 296 PagelD #: 1544

ACTIONS OR CAUSES OF ACTION EXIST, SUCH DEFENSES, RIGHTS, CLAIMS,
COUNTERCLAIMS, ACTIONS AND CAUSES OF ACTION ARE HEREBY FOREVER WAIVED,
DISCHARGED AND RELEASED BY EACH OF THE JUSTICE ENTITIES.

A, Each of the Justice Entities hereby represents, warrants, affirms, confirms and reaffirms
that (i) each of the Loan Documents constitutes the legal, valid and binding obligation of each of the
Justice Entities to the extent each is a party thereto, enforceable against each of the Justice Entities to the
extent each is a party thereto in accordance with its respective terms, and (ii) none of the Loan
Documents, nor the execution, delivery or performance of this Agreement or any of the Loan Documents
by each of the Justice Entities to the extent each is a party thereto (A) violates any law, rule or regulation,
or any order of any governmental authority or entity having jurisdiction over any of the Justice Entities or
any of their respective properties or assets, (B) conflicts with or results in the termination of, constitutes a
default or event of default under, or accelerates any performance required by any indenture, mortgage,
deed of trust, lease, agreement or any other instrument to which any of the Justice Entities is a party or by
which any of the Justice Entities or any of their respective properties or assets is bound or (C) results in
the creation or imposition of any lien, charge or encumbrance upon any of the assets of any of the Justice
Entities, except for the liens in favor of the Bank. Furthermore, each of the Justice Entities hereby
represents, warrants, affirms, confirms and reaffirms that (i) all information provided by any of the Justice
Entities prior to or on the date hereof to the Bank, including, without limitation, all financial statements,
was, at the date of delivery, and is as of the date hereof, true, correct and complete in all respects, and (11)
none of such information contains any material misstatement of fact or omits to state any fact necessary to
make the statement contained therein not misleading.

5. Each of the Justice Entities hereby represents, warrants, affirms, confirms and reaffirms
that CERTAIN OF THE LOAN DOCUMENTS CONTAIN A CONFESSION OF JUDGMENT
PROVISION, AND EACH SUCH CONFESSION OF JUDGMENT PROVISION HAS NOT BEEN
MODIFIED, ALTERED OR AMENDED IN ANY WAY AND REMAINS IN FULL FORCE AND
EFFECT IN ALL RESPECTS. Furthermore, each of the Justice Entities hereby affirms, confirms and
reaffirms each of its obligations, covenants and agreements under each of the Loan Documents to which it

is a party.

6. Each of the Justice Entities hereby acknowledges and agrees that any default under this
Agreement or any of the Loan Documents shall be an immediate default and event of default under all of
the Loan Documents for which there shall be no notice, grace or cure period, and, upon the occurrence of
any such default, the Bank shall have the immediate right to exercise one or more of the rights and
remedies contained in any of the Loan Documents, at law and/or in equity, all of which rights and
remedies are hereby expressly reserved.

7. Each of the Justice Entities hereby agrees that Bluestone Resources, Inc. is in the process
of marketing through Goldman Sachs the sale of certain of its real estate coal assets. In the event of any
sale of the Bluestone Resources real estate coal assets, the Bank shall be entitled to 50% of the Net
Proceeds (as defined below) above One Hundred and Ninety-Two Million Nine Hundred and Thirty-One
Thousand Two Hundred and Fifty Dollars ($192,931,250.00) from such sale. The Justice Entities hereby
acknowledge and agree that the Bank shall have the right to apply such proceeds received by the Bank to
such of the debts of one or more Justice Entities owed to the Bank and in such order of application as the
Bank shall determine, each in the Bank’s sole and absolute discretion. Each of the Justice Entities hereby
agrees that the Bank shall have complete and unfettered access to all information regarding all aspects of
the marketing and/or sale of the Bluestone Resources, Inc. real estate coal assets including, but not limited
to, all marketing data, all sale-related communications, all offers or counter-offers, all closing documents,
all direct or indirect communication with Goldman Sachs marketing representatives and closing attorneys,
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 250 of 296 PagelD #: 1545

and all presentations made to bidders or prospective bidders for all or any portion of the Bluestone
Resources, Inc. real estate coal assets.

“Net Proceeds” is defined as gross sales proceeds resulting from the sale of the Bluestone
Resources, Inc. real estate coal assets presently being marketed by Goldman Sachs minus (a) the amount
necessary to pay in full the lien held by Greensill Capital (UK) Limited, as Financial Institution, (b)
capital gains taxes associated with the sale of such real estate coal assets not to exceed 27.5% of the gross
sales proceeds, (c) obligations, if any, associated with such real estate coal assets owed to Mechel not to
exceed 12.5% of the gross sales proceeds, (d) Goldman Sachs’ fees not to exceed $6,000,000.00 plus 2%
of the gross sales proceeds in excess of $400,000,000.00, (c) Goldman Sachs’ expenses not to exceed
$50,000.00, (f) employee bonuses not to exceed $2,500,000.00, (g) attorney’s fees associated with the
sale of such real estate coal assets not to exceed $1,500,000.00 and (h) engineering and accounting fees
not to exceed $700,000.00; provided, that, prior to the payment of any such deductions from the gross
sales proceeds, the Justice Entities shall provide to the Bank, and the Bank shall have confirmed, proof of
the actual amount of and appropriate documentation for each such expense.

8. Each of the Justice Entities hereby agrees that the Bank shall have right to engage a
consultant of its choosing to (1) interview the management of the Justice Entities, (2) review any plan of
the Justice Entities, (3) review and monitor past, present and future transactions of the Justice Entities, (4)
review and monitor bank account balances at all financial institutions at which any of the Justice Entities
maintains accounts, (5) review cash management procedures and controls, (6) prepare reports and (7)
perform such other and further services as the Bank shall determine in its sole and absolute opinion are
necessary or desirable (collectively, the “Consulting Services”). Each of the Justice Entities shall assist
and cooperate fully, and cause all of its officers, members, managers, employees, agents and all other
persons under its control, to assist and cooperate fully with such consultant’s provision of the Consulting
Services; and the Justice Entities, jointly and severally, shall pay to the Bank on demand for all costs, fees
and other charges associated with the Consulting Services.

9. Each of the Justice Entities hereby agrees that the Bank shall have complete and
unfettered access to all information regarding all aspects of (a) the prosecution of insurance claims
relating to the damage to the Greenbrier Hotel and environs caused by or associated with the flood that
occurred in 2016, including but not limited to all communications and correspondence and direct access
to and cooperation from counsel handling the aforesaid matters for the Justice Entities, (b) the defense of
the “New London” litigation presently pending in the United States District Court, Eastern District of
Kentucky, including but not limited to all communications and correspondence and direct access to and
cooperation from counsel handling the aforesaid matters for the Justice Entities, (c) the refinancing of any
indebtedness owed by Greenbrier Hotel Corporation and/or its affiliates, including but not limited to all
communications and correspondence associated with term sheets, loan documents, collateral documents,
and direct access to and cooperation from counsel handling the aforesaid matters for the Justice Entities,
(d) the defense of the law suit styled United States of America v. Southern Coal Corporation et al., Case
No. 7:19cv354 filed in the United States District Court for the Western District of Virginia, Roanoke
Division, including but not limited to all communications and correspondence and direct access to and
cooperation from counsel handling the aforesaid matters for the Justice Entities, (e) the prosecution of the
law suit styled James C. Justice Il] et al. v. Office of Surface Mining Reclamation and Enforcement,
United States Department of the Interior, Case No. 7:19¢v381 filed in the United States District Court for
the Western District of Virginia, Roanoke Division, (f) all of the other civil, criminal, administrative,
mediation, arbitration or other matters or proceedings to which any of the Justice Entities is a plaintiff,
defendant or other party, including but not limited to all communications and correspondence and direct
access to and cooperation from counsel handling the aforesaid matters and/or proceedings for the Justice
Entities and (g) all of the unsatisfied or unreleased judgments entered against any of the Justice Entities in
an amount greater than $50,000, including but not limited to all communications and correspondence and
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 251 of 296 PagelD #: 1546

direct access to and cooperation from counsel handling the aforesaid matters and/or proceedings for the
Justice Entities.

10. The Justice Entities hereby agree to provide the Bank reports on or before the fifth 5")
day of each calendar month commencing on July 5, 2020 concerning the status of the application for all
Virginia income tax credits in which James C. Justice Companies, Inc. (“JCJC”) now or hereafter has
rights (collectively, the “Tax Credits”), the allocation or award of the Tax Credits (including without
limitation providing copies of all applications, approvals and any other communications from applicable
Virginia governmental authorities with respect to the application for, allocation, grant or award of Tax
Credits), the identification and negotiations with each tax credit syndicator or broker, and all other matters
associated with the Tax Credits; and to promptly respond to any and all questions from the Bank about
any of the foregoing.

11. The Justice Entities hereby agree to provide to the Bank reports on the first (1°) and
fifteenth (15" ) day of each calendar month commencing on July 15, 2020 concerning the status of the
refinancing and/or refinancing efforts of any of the Justice Entities with Greensill Capital (UK) Limited
or any of its affiliates with respect to indebtedness owed by any of the Justice Entities, including but not
limited to all communications and correspondence associated with term sheets, loan documents, collateral
documents, and direct access to and cooperation from counsel handling the aforesaid matters for the
Justice Entities.

12, This Agreement may be executed in multiple counterparts, each of which shall be deemed
an original, but all of which constitute one and the same instrument.

13, This Agreement shall be construed and enforced according to the laws of the
Commonwealth of Virginia. Each of the Justice Entities hereby irrevocably agrees that any legal action
or proceeding arising out of or relating to this Agreement or any of the Loan Documents shall be
instituted in the Circuit Court of the City of Martinsville, Virginia, or the United States District Court for
the Western District of Virginia, or in such other appropriate court and venue as the Bank may choose in
its sole discretion. Each of the Justice Entities hereby consents to the jurisdiction of such courts and
waives any objection relating to the basis for personal or in rem jurisdiction or to venue which each of the
undersigned may now or hereafter have in any such legal action or proceedings.

14. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, EACH OF THE
JUSTICE ENTITIES HEREBY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY
MATTERS OR CLAIMS ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN
DOCUMENTS OR OUT OF THE CONDUCT OF OR THE RELATIONSHIP BETWEEN EACH
OF THE JUSTICE ENTITIES AND THE BANK, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE. EACH OF THE JUSTICE ENTITIES AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT THE BANK MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH OF THE JUSTICE
ENTITIES TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE BANK TO ENTER INTO THIS AGREEMENT.
FURTHER, EACH OF THE JUSTICE ENTITIES HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF THE BANK, NOR THE BANK’S COUNSEL, HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. NO
REPRESENTATIVE OR AGENT OF THE BANK, NOR THE BANK’S COUNSEL, HAS THE
AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION. EACH OF THE
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 252 of 296 PagelD #: 1547

JUSTICE ENTITIES ACKNOWLEDGES IT HAS HAD THE OPPORTUNITY TO CONSULT
WITH COUNSEL REGARDING THIS PARAGRAPH, THAT IT FULLY UNDERSTANDS ITS
TERMS, CONTENT AND EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY
AGREES TO THE TERMS OF THIS PARAGRAPH.

[Remainder of Page Intentionally Left Blank]
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 253 of 296 PagelD #: 1548

IN WITNESS WHEREOF, each of the Justice Entities has executed this Agreement or caused
this Agreement to be executed by its duly authorized officer, member or manager under seal as of this 30°
day of June, 2020.

Greenbrier Hotel Corporation,
a West Virginia corporation

(SEAL)

 

 

State of 1a
City/County of ce)

*

I, { ese 2 A l le Is ; a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Greenbrier Hotel Corporation, a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] is personally known to me or [_] has

produced as identification.
- July, , 2020.

Notary Public

My Commission expires: 5 jailer oR Ape
ne ena a Commonwealth of Virginia

Registration No, 7560729
My Commission Expires May 31. 20.8

  
  
 

Witness my hand and official stamp or seal, this

 

 

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 254 of 296 PagelD #: 1549

Justice Family Group, LLC,
a Delaware limited liability company

 

State of Vi ia )

) ss.
City/County of

L, | ses| ie A. KM ells , 4 Notary Public of the City/County and State aforesaid,

certify that Jillean L. Justice who is President of Justice Family Group, LLC, a Delaware limited liability
company, personally appeared before me this day and onl Ps the due execution of this Agreement
on behalf of the limited liability company. She [check one] is personally known to me or [_] has

produced _as identification.
Witness my hand and official stamp or seal, is (54 LS bay of Ji yy ___, 2020.
Piya Ann (>

bt |e ANN WELLS

 

  
   

   
  
    
   
 

E
issi i Sa fa é NOTARY PUBLIC
My Commission expires: Commonwealth of Virginia
Notary Registration Number! a Registration No. 78607 a a0al

 
     

My Commission Expi

Players Club, LLC,
a Delaware limited liability company

 

  

By: Au / (SEAL)
Jivféan L. Justice,
State of
) ss.
City/County of _|
i Leslie A. elke ___, a Notary Public of the City/County and State aforesaid,

certify = Jillean L. Justice who is President of Players Club, LLC, a Delaware limited liability
company, personally appeared before me this day and owas the due execution of this Agreement
on behalf of the limited liability company. She [check one] is personally known to me or [_] has

produced as identification.
Witness my hand and official stamp or seal, this ayof « hal \ f , 2020.

 

 

 

Notary Public
IE ANN WELLS
My Commission expires: $/ € cee Se
Notary Registration Number: / sfas, Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31. 200%"

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 255 of 296 PagelD #: 1550

Greenbrier Golf and Tennis Club Corporation,
a West Virginia corporation

(SEAL)

 

 

State of Ahwai wiq +)
=
City/County of _ Koavak? _

*

1, | eslie A Welle , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Greenbrier Golf and Tennis Club Corporation, a West
Virginia corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] Wis personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this Ahoy of loly , 2020.

a)

 

= J Note ary Pubt
LESLIE ANN WELLS
My Commission expires: § / 3U/ D f . NOTA wea i is
i i at? ae ommonwealth o
Notary Repistalion BEnSE Z Registration No. 7560729
My Commission Expires May 31, 20,9

 

 

 

Greenbrier Medical Institute, LLC,
a West Virginia limited liability company

-

By6 (SEAL)
Jiflgan L. Justice,(Pfesident

 

¢
*

State of

Mivginie
) ss.
City/County of Roawaly }

*

L ¥s Ire A. Hells , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Greenbrier Medical Institute, LLC, a West Virginia
limited liability company, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the limited liability company. She [check one] 7 is personally known to me

 

 

 

or [_] has produced as identification.
Witness my hand and official stamp or seal, this ay of , 2020.
Notary Public
My Commission expires: LESLIE ANN WELLS
Notary Registration Number: NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20.9

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 256 of 296 PagelD #: 1551

Oakhurst Club, LLC,
a West Virginia limited liability company

 

(SEAL)
State of _ Vc ¢ )
) ss.
City/County of Roavalee _}
L | ~eslie A ie Us: , 4 Notary Public of the City/County and State aforesaid,

 

certify that Jillean L. Justice who is a Member of Oakhurst Club, LLC, a West Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. She [check one] is personally known to me or [_] has

produced as identification.
of July , 2020

LESLIE ANN WELLS
My Commission expires: $7/ { NOTARY PUBLIC
Notary Registration Number? o Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31. 20,04

   
 

Witness my hand and official stamp or seal, this

Me

 

 

 

The Greenbrier Sporting Club, Inc.,
a West Virginia corporation

(SEAL)

 

  
  
  

State of
) ss.
City/County of C

¢_)
t Leshe A. bk [lo _, a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of The Greenbrier Sporting Club, Inc. a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] is personally known to me or [_] bas

produced as identification.
Witness my hand and official stamp or seal, this yof | lu. é , 2020.

LESLIE ANN WELLS

  
  

 

My Commission expires: $726 fa NOTARY PUBLIC
Notary Registration Number! 75% O7A? Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31. 208¢

 

 

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 257 of 296 PagelD #: 1552
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 258 of 296 PagelD #: 1553

The Greenbrier Sporting Club Development
Company, Inc., a Delaware corporation

(SEAL)

 

*

State of Q +d
) ss.
City/County of Koanalt_)

I | ele A Wells , a Notary Public of the City/County and State aforesaid,

certify that Jillean L. Justice who is President of The Greenbrier Sporting Club Development Company,
Inc., a Delaware corporation, personally appeared before me this day acknowledged the due
execution of this Agreement on behalf of the corporation. She [check one] [| is personally known to me
or [_] has produced as identification.

Witness my hand and official stamp or seal, this [sey of | o ly __, 2020.

ic.

LESLIE ANN WELLS
My Commission expires: NOTARY PUBLIC
Notary Registration Number’ Commonwealth of Virginia

Registration No 7560729
My Cammission Expires May 34, zogf

Bellwood Corporation,
a West Virgigia corporation

x

    

4
State of _\ /, ‘nwi@ __)

f ) ss.
City/County of TAOOOW _)

I, @ f. , a Notary Public of the City/County and State aforesaid,
certify that James C, Justice, III who is President of Bellwood Corporation, a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

as identification.
Witness my hand and official stamp or seal, this ay of lf, / , 2020.

Sul nn. Libr?

 

 

 

Notary Public
My Commission expires: 5-3/-302! “Ne Lo WELLS
Notary Registration Number: 7&%092.9 Y PUBLIC

Commonwealth of Virginia
Registration No. 7960729
My Commissian Expires May 37. 20)

 

 

 

10

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 259 of 296 PagelD #: 1554

Bluestone Energy Sales Corporation,
a Virginia corporation

   

; (SEAL)
“Title: President
State of
} ss.
City/County of )
1, Leske. A. wetls , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of Bluestone Energy Sales Corporation, a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation.

‘the

Witness my hand and official stamp or seal, this IS ~ day of | J ty __, 2020.

Mo a due

Note ary Public
L E =SLIE ANN WELLS
My Commission expires: Bl -ab. NOTARY PUBLIC

Notary Registration Number: Commonwealth of Virginia
ary Negis ho umber bb Registration No. 7569729

My Commission Expires May 31. 200)

 

 

 

 

Justice Low Seam Mining Inc.,

a West Virgisita corporation

    

(SEAL)
State of }
) ss.
City/County of )
Les! Pie. A. tleAls , a Notary Public of the City/County and State aforesaid,

 

certify aa James C. Justice, I] who is President of Justice Low Seam Mining Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of
Agreement on behalf of the corporation. He [check one] is personally known to me or roe
produced as identification.

Witness my hand and official stamp or seal, this 5 i “day of Luly , 2020,

 

fd

 

Notary Public
My Commission expires: 5-3 /-302/ ae i
Notary Registration Number: 7 O79

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 200/

 

 

 

li
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 260 of 296 PagelD #: 1555

Bluestone Resources Inc.,

 
  
    

 
  
      

  
    

 
 

   

a Delaware corporation
a . a Se
OK Liccccon A Pees (SEAL)
(Hames C. Justice, President
ls , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of Bluestone Resources Inc., a Delaware corporation,

personally appeared before me this day and ac ledged the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [|] has produced
as identification.

Witness my hand and official stamp or seal, this 1S say of © lu ly , 2020.
Notary Public
LESLIE ANN WELLS

My Commission expires: 5-3(-200] NOTARY PUBLIC
Notary Registration Number: _ Tuop4 Commonwealth of Virginia

Registration No. 7560 729
My Conimission Expires May 31, 20_wf

 

nee FF

 

  
  

State of V Y )
) ss.
City/County of j
, LeshéA.wetls __, a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, III who is President of Tams Management, Inc., a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced
__ as identification.

Witness my hand and official stamp or seal, thi iste. day of , 2020.

 

Notary Public

LESLIE AN
My Commission expires: 5-31-2090) NOTARY PUBLIC °

Notary Registration Number: *1$60724 Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 20 e@f/

 

 

 

 

12
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 261 of 296 PagelD #: 1556

Justice Farms of North Carolina, LLC,
a Virginia limited liability company

oe
S (SEAL)

L-—“James C. Justice AM,

 
  

State of

  

City/County of _

1, Leshe. A ‘ W u (s , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Justice Farms of North Carolina, LLC, a Virginia
limited liability company, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the limited liability company. He [check one] (“Tis personally known to me
or [_] has produced as identification.

Witness my hand and official stamp or seal, this 1S*kday of Sy Ly , 2020.
® \

 

 

 

- Notary Public
LESLIE ANN WELLS
My Commission expires: 4-3/-300/ NOTARY PUBLIC _
Notary Registration Number: "7600729 Commonwealth of Virginia
Registration No. 7560729
James C. Jugti My Commission Expires May 31. 20g2/

  
  

a Delaware corporation

a aa
peek _(sBAL)

sident

State of

  

)
) ss.
City/County of _ )

1. Leshe 7 Awe \s ____, a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is President of James C. Justice Companies, Inc., a Delaware
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] (iis) personally known to me or [_] has

produced as identification.

Witness my hand and official stamp or seal, this Is huay of & Su ly , 2020.
Notary Public

LESLIE ANN WELLS
My Commission expires: 5-3/-202) NOTARY PUBLIC

Notary Registration Number: “7540729 Commonwealth of Virginia
Registration No, 7560729

My Commission Expires May 31, 20,4/

 

 

 

 

13
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 262 of 296 PagelD #: 1557

 

 

Twin Fir Estates, LLC,
a Virginia limited liability company
(SEAL)
State of )
) ss.
City/County of )
1, [ £S l . A.wel (s , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of Twin Fir Estates, LLC, a Virginia limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this [Ft day of J ul 4 , 2020.

”

lee.

 

 

  
 
  

SPlE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 2f
Wilcox Industries; Inc;

a West Virginie sotporation
a a a a 3 -

( _Aaniesc. Justice, Wi

My Commission expires: -3(-2D91
Notary Registration Number: 6

 

 

(SEAL)

State of
) ss.
City/County of

L, Leslie jh lleLis , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Wilcox Industries, Inc., a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

 

 

 

of the corporation. He [check one] is personally known to me or [_] has produced
as identification.
Witness my hand and official stamp or seal, this [St day of ul uy , 2020.
J
Notary Public
My Commission expires: 5-3(-302! LESLIE ANN WELLS
Notary Registration Number: (SLOT IF NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expi-es May 31. 20g)f

 

 

 

14
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 263 of 296 PagelD #: 1558

Triple J, LLC,
a Virginia limited liability company

 

State of _ a:
) ss.
City/County of _ nore )

L [ él It. A. Wel Is , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Triple J, LLC, a Virginia limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] is personally known to me or [_]| has produced

as identification.

Witness my hand and official stamp or seal, this | Sthday of jul u , 2020.

 

 

  

 

 

 

 

 

NotaTe BYDANN WELLS
: NOTARY PUBLIC
My Commission expires: 5 -3 (-2031 Commonweaith of Virginia
Notary Registration Number: "75 /e)72-9 Registration No. 7560729
Pw My Comarssign-foies May 31. 2084
Ty: <A) ____ (SEAL)
State of Gini )
} ss.
City/County of
1, Ll ésli C A 7 We { ls, a Notary Public of the City/County and State aforesaid,

certify that James C. Justice, II personally appeared before me this day and acknowledged the due
execution of this Agreement. He [check one] is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this “day of ¢ lily , 2020.

Notary. Public

LESLIE ANN WELLS
My Commission expires: 6-3l- 209 | NOTARY PUBLIC
Notary Registration Number: 7Sle0799 _ Commonwealth of Virginia

Regisiration No. 7560729
My Commission Expires May 31, 202]

 

 

 

 

 

 

15
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 264 of 296 PagelD #: 1559

cena 0m

James G. Justice, ‘i ~
|i

      

State of

  

City/County of

L, Lesl it A . Wel [s , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II personally appeared before me this day and acknowledged the due
execution of this Agreement. He [check one] is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this (54 ~*day of J ul 4 , 2020.

an Qa [btn

 

 

Otary Pune ie ANN WELLS

 

 

 

 

 

My Commission expires: 4-3 /-303( Co 2 peed ae
Notary Registration Number: “7S2¢0) Registration No cates
Lor omni on ExXpi‘ es May 31, zoal
(ul yr | _ (SEAL)
Cathy’ L. Jus
State of t
) ss.

City/County of {nono )j

lL L&E i . A, Wes [s , a Notary Public of the City/County and State aforesaid,
certify that Cathy L. Justice personally appeared before me this day and acknowledged the due execution
of this Agreement. She [check one] is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this i {oy of St ul Yf , 2020.

LESLIE ANN WELLS
My Commission expires: 53 l-3bd| NOTARY PUBLIC
Notary Registration Number: “/S%e070-9 Commonwealth of Virginia

Ragistratian No. 7560729
My Commission Expires May 31. 209/

 

 

 

 

16
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 265 of 296 PagelD #: 1560

The Chesapeake and Ohio Traveler, Inc.,
a Virginia corporation

 

State of
) ss.

City/County of

L Liesl té A ‘ Wwab , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of The Chesapeake and Ohio Traveler, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this | Se day of < {yl u , 2020.
[ LESLIE ANN WELLS

sos eee -31-203! NOTARY PUBLIC —
My Commission expires: 5 3l-a Commonwealth of Virginia

. seen Number Stee To4 Registration No. 7560729 ]
My Commission Expires May 31. 20.0

 

 

 

The Greenbrier Resort and Club Management
Company, a Virginia corporation

-_ .
By:(_a4 Lauater _ (SEAL)
Fifigdn L. Justice, Pr sident

State of Vir Ki \ )
gS
City/County of, On ale
i, Lesh c A, als __, a Notary Public of the City/County and State aforesaid,

certify a Jillean L. Justice who is President of The Greenbrier Resort and Club Management Company,

a Virginia corporation, personally appeared before me this day and acknowledged the due execution of
this Agreement on behalf of the corporation. She [check one] [VU] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this (S*. day of July , 2020.
Pitti. Go lehae?

 

 

 

 

Notary Public
LESLIE ANN WELLS
My Commission expires: 5-3(-20>4 NOTARY PUBLIC
Notary Registration Number: “7S7pD729 Commonwealth of Virginia
Registration No 7560729
My Commission Expires May 31, 20,

 

17
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 266 of 296 PagelD #: 1561
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 267 of 296 PagelD #: 1562

Greenbrier IA, Inc.,
a Delaware corporation

(SEAL)

 

State of VA INL. )
) ss,
City/County of

)
1, Leslie A. Wels , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Greenbrier JA, Inc., a Delaware corporation, personally
appeared before me this day and acknowledged the due execution of this Agreement on behalf of the

 

corporation, She [check one] is personally known to me or [_] has produced
_ as identification.
Witness my hand and official stamp or seal, this [Sithday of ____, 2020.

2Q.fyn
NotatySubliANN WELLS
NOTARY PUBLIC
My Commission expires: 531-3091 Commonwealth of Virginia

i ae Number: 7SbODF Registration No. 7560729
tary Reg My Commission Expires May 31, 208d

Old White Club Corporation,
a West Virginia corporation

 

 

 

  
  

ft j
By. Ah — Yd
Jillean L, Justice, Président

   

t¢__ (SEAL)

 

*

State of Vai

*

) ss.
City/County of )
1 Leshe A. els ——_, a Notary Public of the City/County and State aforesaid,

certify that Jillean L. Justice who is President of Old White Club Corporation, a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] (iis personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this loth day of uly , 2020.
Kaus. hn Lidooie)

 

 

Notary Public
oe . LIE ANN WELLS
My Commission expires: 5 a [- _ OT ARY PU a ic
Notary RegusrationiNumber: a Commonwealth of Virginia
Registration No. 7560728
My Commission Expires May 31, 20af

 

 

 

18
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 268 of 296 PagelD #: 1563

The Old White Development Company,
a West wrens corporation
State of
) ss.

: Cz 7 _(SEAL)
” Fi an L. Justice, Presi ent
City/County of [MOGNOVe _)

L L£e lie A Wells , a Notary Public of the City/County and State aforesaid,

certify that Jillean L. Justice who is President of The Old White Development Company, a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this [S*htay 0 ud , 2020.

Pole “LQeowd

Notary Public

LESLIE ANN WELLS
My Commission expires: 5-3[- 203! NOTARY PUBLIC
Notary Registration Number: Commonwealth of Virginia
Registratian No. 7560729

Southeast Cotton} Inc, My Commission Expires May 31, 2004
a West —_— oro

Aonvin ee _ (SEAL)

(~ Jatiies C, Justice,ATl, President

 

 

 

 

State of Vr a )
) ss.
City/County of ” =)
L Lesheé A ‘ wy ls , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Southeast Cotton, Inc., a West Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

as identification,
Witness my hand and official stamp or seal, this 3 —day of © aby , 2020,

 

   
 

 

~ Notary Public
My Commission expires: S-3l- 202. eS nk oF 7 [te
Notary Registration Number: 7 5leb 734 Commonwealth of Virginia
Regisiration No. 7560729
My Commission Expires May 31, 2Q3/

 

 

 

19
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 269 of 296 PagelD #: 1564

American Turf Grass Corporation,
a Virginia corporation

_ (SEAL)

 

State of thi. )
) ss.
City/County Pia
L | eshte, A. Wels , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of American Turf Grass Corporation, a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this

Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced _ as identification.

Witness my hand and official stamp or seal, this Shay of Judy , 2020.

LESLIE ANN WELLS

My Commission expires: -3l-9021 NOTARY PUBLIC
Notary Registration Number: Sled Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 37. 200}

Rapidan, LLC,
a West Virginia limited liability company

  

 

 

 

(SEAL)

 

State of rGgin )
City/County of

1, | Fsiie. A. Wels a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, UI I who is Pres: is President of Rapidan, LLC, a West Virginia limited liability

company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, Be. aay of JS uly , 2020.

 

 

Notary Public

LESLIE ANN WELLS
My Commission expires: 5-3[-ADD/_ NOTARY PUBLIC
Notary Registration Number: “/5@0 724 Commonwealth of Virginia

Registration No. 78607 2°
My Commission Expires May 31, 20g}

 

 

 

20
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 270 of 296 PagelD #: 1565

Blue Ridge Farm Center, Inc.,
a Virginia corporation

 

(SEAL)
State of rain
) ss.
City/County of )
L (ashe A. wel [s , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of Blue Ridge Farm Center, Inc., a Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

 

 

 

 

 

of the corporation. He [check one] is personally known to me or [_] has produced
_ . as identification.
Witness my hand and official stamp or seal, this | D “day of a uly , 2020.
JE value Ohen _U Dy ple)
Notary Publis) WELLS
NOTARY PUBLIC
My Commission expires: 5° 3 |. 303) Commonwealth of Virginia
Notary Registration Number: TS v9 Ragistration No. 7860729 JI
My Commission Expires May 31, 20.27
Justice Faniily Farms, LLC,

 

a West Virginia limited liability company

_ (SEAL)

 

State of Vi
) ss.
City/County of CObYe
7 AS he A. WH ly __, a Notary Public of the City/County and State aforesaid,
certify an James C. Justice, III, who is President of Justice Family Farms, LLC, a West Virginia limited
liability company, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the limited liability company. He [check one] ys personally known to me or

[_] has produced as identification.

Witness my hand and official stamp or seal, this é tay of | July , 2020.
Kali. Doe Lu

 

Notary Public
LESLIE ANN WELLS
My Commission expires: - aD NOTARY PUBLIC
Notary Registration Number: Boom Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31, 200°/

 

 

 

21
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 271 of 296 PagelD #: 1566
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 272 of 296 PagelD #: 1567

Greenthorn LLC,
a Kentucky limited liability company

 
   

BZ peeceeclZ (SEAL)
‘>, .” (~ Saines C, Justice
State of _ V iia sy A
) ss.
City/County of ADQKOVe _j
I, | AS [ ie A. Wel (s , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, Hl who is President of Greenthom LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [ ] has
produced as identification.

Witness my hand and official stamp or seal, this ki th day of < hud , 2020.

re tc OraLy PR ELLS

ieci + ace -3f. NOTARY PUBLIC
My Commission expires: 5-3 (-"202] Commonwealth of Virginia

Notary Registration Number: T5014 F-3¢ 7 Oa Pa8OTED
My Commission Expires May 31. 209 _

 

 

 

Black River Coal, LLC,
a Delaware limited liability company

—

 
 

  

py\Zfoceeesee ly Veeep, (SEAL)
ff jaities-C.. Justice, , Sident
as (~ a“
State of
) ss.
City/County of )
I, WA A : \alej\s , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of Black River Coal, LLC, a Delaware limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or scal, this

   
  
 

___, 2020.

 

 

LESLIE ANN WELLS
My Commission expires: 5-3(-2091 NOTARY PUBLIC —
Notary Registration Number: *] 5.6713 Commonwealth of Virginia

Ragistration No, 7560729
My Commission Expires May 31 202)

 

 

 

22
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 273 of 296 PagelD #: 1568
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 274 of 296 PagelD #: 1569

Kirby Land Company, Inc.,
a West Virginia corporation

  

(SEAL)

 

   

esident

State of _
City/County of f ina

1 Le he A. ul , a Notary Public of the City/County and State aforesaid,
certify th James C. Justice, II] who is President of Kirby Land Company, a West Virginia corporation,

personally appeared before me this day and ackpowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

as identification.
Stetay of < (uly , 2020.

 

  
 

Witness my hand and official stamp or seal, this

 

 

; Nour wry Puli WELLS
My Commission expires: -3l-303] S on area Te
= $i i Commonwealth of Virginia
Ragistration No. 7560729 ot
My Commission Expires May 31, 2021

 

 

5 and H Mining, mc,

a Tennessee corporation

__ (SEAL)

 

oa President he

State of

  

City/County of

L \s , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IIT who is President of S and H Mining, Inc., a Tennessee corporation,
personally appeared before me this day and ac ledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this [5 *haay of ely , 2020,

 

 

ee Notary Public
My Commission expires: 3:3 oe LESLIE ANN WELLS
Notary Registration Number: 754 072.9 NOTARY PUBLIC

Commonwealth of Virginia
Registration No, 7560729
My Commission Expires May 31.2 Oa]

 

 

 

23
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 275 of 296 PagelD #: 1570

Wintergreen Partners, Inc.,
a Virginia corporation

 

(SEAL)
fw, .
Stateof VIMGinia _)
City/County of We ;
1_f L5ite le A. Wwesls , a Notary Public of the City/County and State aforesaid,

 

certify a James C. Justice, II] who is President of Wintergreen Partners, Inc., a Virginia corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] mr is personally known to me or [-] has produced
as identification.

Witness my hand and official stamp or seal, this l Se day of a) 2 ly , 2020.

 

~

My Commission expires: 5- 3)- 209) are a eu
Notary Registration Number: —Deb724 a Commonwealth of Virginia
Registration No 7560729

My Commission Expires May 31, 20,2)

Grain Devetopment;me;;
a West Virginia corporation

   

 

 

_(SEAL)

 

State of { TAN |

)
City/County of Heaxote ) *

I ee hain nledke , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IM] who is President of Grain Development, Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this [st day of | gl Ly ss, 2020.

<
§-3\l-abal TESLIE ANN WELLS

p7a- NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31.4

 
  
    

 

My Commission expires:
Notary Registration Number:

 

 

 

24
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 276 of 296 PagelD #: 1571

Environmental Fund, LLC,
a Virginia limited liability company

By: Wintergreen Hospitality Partners, LLC, Sole
Member

By: Wintergreen Partners, Inc., Sole

 

State of
) ss.
City/County of )
L { gS he A, Wed Is , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of Wintergreen Partners, Inc., Sole Member of
Wintergreen Hospitality Partners, LLC, Sole Member of Environmental Fund, LLC, a Virginia limited
liability company, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the limited liability company. He [check one] [Vf is personally known to me or
[-] has produced as identification.

Witness my hand and official stamp or seal, this F5tA day of § lu Ly » 2020.

  
   

 

Notary Public

My Commission expires: 5-3[-302/)

Notary Registration Number: O70) LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Regisiratian No. 7560729
My Commission Expires May 31, 209]

 

 

 

25
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 277 of 296 PagelD #: 1572

Black River Farms, LLC,
a West Virginia limited liability company

 

Fite: President

State of Mg ea )
) ss.
City/County of ol )
I, Lashe A. We [s , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Black River Farms, LLC, a West Virginia limited
liability company, personally appeared before me this day and acknowledged the due execution of this

Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced as identification.

 

 

 

 

Witness my hand and official stamp or seal, Be 5 =~ day of cS lely , 2020.
Notary Public
My Commission expires: 5-3 /-209/ LESLIE ANN WELLS
Notary Registration Number: “757% 072-9 NOTARY PUBLIC

Commonwealth of Virginia
Reg eed No 7560729

Evergreen Lurt Corporatio Expires May 31, 7 0.0]
Sn!
a Delaware a

By: Pow eos E _ (SEAL)

Name James C. tga
(Pitle: President “

 

 

*

State of {
) ss.
City/County of

¢

L sit é A. tbls , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Evergreen Turf Corporation, a Delaware corporation,
personally appeared before me this day and Te penne the due execution of this Agreement on behalf

 

of the corporation. He [check one] is personally known to me or [_] has produced
as identification.
Witness my hand and official stamp or seal, this [ day of ul , 2020.

My Commission expires:_ 5-31-2091 eee ARR WELLS

: : a] NOTARY PUBLIC
Motary Reg stration Nuniber: Sl BT Commonwealth of Virginia

Registration No. 7560729
My Commission Expires May 31. 20,37

 

 

 

26
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 278 of 296 PagelD #: 1573

Justice Farm Supply, Inc.,
a West Virginia corporation

 

-

State of Vie nia iy

) ss.
City/County of Annales }

L Les! it A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Justice Farm Supply, Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced as identification.

SIE aay of é ludy , 2020.

 

  
 

Witness my hand and official stamp or seal, this

 

 

 

 
  

    

 

 

NOTaEY. PubligyN WELLS |
My Commission expires: 5-3-3023 ey PUBLIC |
Notary Registration Number: TSlab72-9 Commonwealth of Virginia |
Registration No 7560729 oy) |
My Commission Expires May 31, 20 __}
Stoney Brook Plantation, Inc.,
a West Virginia corporation
AY\¥S >_<
6A fA _ (SEAL)
/ Narhe:_James C. Justice ‘
Title: President oe
State of Ir
) ss.
City/County of )
I, Leslte A. Wells , 4 Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of Stoney Brook Plantation, Inc., a West Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [eis personally known to me or [_] has

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this jst. day of | July 2020.
ubti

 

LESTE ARN WELLS
My Commission expires: 5-3 -262) area o PU BLIC
Notary Registration Number: “74/)72-9_ Commanwaalth of Virginia

Registration No. 7860729
My Commission Expires May 31, 20,a/

 

 

 

27

 
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 279 of 296 PagelD #: 1574
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 280 of 296 PagelD #: 1575

Ten Mile Bay, LLC,
a West Virginia limited liability company
aT a?

  

Bys (SEAL)
ap President
State of )
) ss.
City/County of )
I Lesl we A.Wels , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II] who is President of Ten Mile Bay, LLC, a West Virginia limited liability

company, personally appeared before me this day andacknowledged the due execution of this Agreement
on behalf of the corporation. He [check one] is personally known to me or [_] has produced

as identification.
AHhetay of uly , 2020.

Commonwealth of Virginia
Registration No. 7580728
My Commission Expires May 31, 2008

 

  
 

Witness my hand and official stamp or seal, this

     
 
 

My Commission expires: 5: 3l-200!
Notary Registration Number: ‘7S2e0°72-9

   

 

 

*

State of ¥Ginic.
) ss.
City/County of

| Leslie A wel \s _____, a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Greenbrier Resort and Club Management, Inc., a West
Virginia corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this | 3 “day of wu ly , 2020.
uF ; Eee ARHEWELLS
My Commission expires: ar z E aba) NOTARY PUBLIC
Notary Registration Number: FSi D‘72: Commonwealth of Virginia

Registratian No. T560729 .
My Gammission Expi-es May 31. 200)

ae

 

28
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 281 of 296 PagelD #: 1576

Greenbrier Golf and Tennis Club, Inc.,
a West Virginia corporation

 

 

(SEAL)
State of INLa, )
) ss.
City/County of Oardle )
1, tas he he. Wed ¢ , a Notary Public of the City/County and State aforesaid,

certify that Jillean L. Justice who is President of Greenbrier Golf and Tennis Club, Inc., a West Virginia
corporation, personally appeared before me this day and ackpowledged the due execution of this
Agreement on behalf of the corporation. She [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this | SF “day of ul Uu , 2020,

J
7 olor Alay. Oph
_f Lee rn Ly Lo
Notary Pubtr
soe * . a . CEOLIt ANN WELLS
My Commission expires: 5-31-200/ NOTARY PUBLIC

Notary Registration Number: _“72s) 79-9 Commonweatth of Virginia

; Registration No. 7560729
Greenbrier IA [Intellectual Assets}, Ineo, 31, 20.57 |
a Delaware co .

 

 

 

By: CkitirE, Liew Piug tele (SEAL)
a fH

Name:/ Jiflean L, Justicg /

Title: President

  

State of

City/County of

1, Leslve. A, Wells , a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Justice who is President of Greenbrier IA [Intellectual Assets], Inc., a Delaware
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. She [check one] is personally known to me or [_] has

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this | 5 ~~ day of _¢ | bby ss 2020.
Notary Public
My Commission expires: 5-31-3631) LESLIE ANN WELLS
Notary Registration Number: Bev eo9 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31. 2ugt

 

 

 

29
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 282 of 296 PagelD #: 1577

Greenbrier IA, Inc.,
a Delaware corporation

Zz)

  

tle ULTH1t/ (SEAL)
Naas ‘Jillean L. Justice’ /
. " Title: hesident
State of )
) ss.
City/County pf )
L , a Notary Public of the City/County and State aforesaid,

 

certify that Jillean L. Justice who is President of Greenbrier IA, Inc., a Delaware corporation, personally

appeared before me this day and acknowledged the due execution of this Agreement on behalf of the

corporation. She [check one] ae personally known to me or [_] has _ produced
as identification,

 

Witness my hand and official stamp or seal, thi

    
    

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729 |
/ Commission Expires May 31, 20a

My Commission expires: §-3l- 203)
Notary Registration Number: ‘7S2e5 739

    

 

 

 

State of

   

City/County of

 

a Notary Public of the City/County and State aforesaid,
certify that Jillean L. Tustice who is President of Old White Charities, Inc., a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. She [check one] 1 is personally known to me or [_] has produced

as identification.
ek war J

“. Notary Public
My Commission expires: 3|-202) SAN ere
Notary Registration Number: a Tb R4 L OTARY PUBLIC

Commonwealth of Virginia |

 

Witness my hand and official stamp or seal, 2020.

      

Registration No. 7560729
My Commission Expires May 31,2

 

30
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 283 of 296 PagelD #: 1578

Southern Coal Corporation,
a Delaware corporation

  

By:/ eg > __- (SEAL)
ex ; i
. itlé: President
State of mle)
) ss.
City/County of ove )

L Le slic. A. etls , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Southern Coal Corporation, a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

as identification.

 

  
 

Witness my hand and official stamp or seal,

My Commission expires: 5-3 oh ae R Wee :
Notary Regisustion Sumber: Commonwealth of Virginia

Registration No, 7560729 |
My Commission Expires May 31, 200%

 

 

 

A&G Coal Corporation,
a Vi dies rporation

    

(SEAL)
“Title: President
Staeof V{iVCInia _)
) ss.
City/County o cawuole )

A, wh ls , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IIT who is President of A&G Coal Corporation, a Virginia corporation,
personally appeared before me this day and ac ledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this “day of iby , 2020.

é vatic Lm Le Quebd

 

 

 

Notary Public
LESLIE ANN WELLS
My Commission expires: 5-3 Lane! NOTARY PUBLIC
Notary Registration Number: 7.4 G47 4oF Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 205/

 

 

 

31
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 284 of 296 PagelD #: 1579

Bardo Mining, LLC,
j¢Jimited liability company

  

eee 2 1 ss bs ain (SEAL)

  

State of )
) 8s.
City/County of _)
I, [ashe LA Wel [s _ , 4 Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Bardo Mining, LLC, a Kentucky limited liability

company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [_] has

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this ("day of Luly «ys 2020.
Notary Public
My Commission expires: 5-3{- 209! ee 7 ie
Notary Registration Number:__ ‘7$70079-4 Commonwealth of Virginia
Registration No. 7560729
My Cammission Expires May 31, 2008/

 

 

 

32
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 285 of 296 PagelD #: 1580

  

 

Liggett Mining, LLC,
a Kentyclypiimited Habiiiy, comparty
tf se
ae ; > (SEAL)
: James C. Justite4H :
Title: President Ee
State of Ue )
ss.
City/County of
£site MW lie. A. ile , a Notary Public of the City/County and State aforesaid,

certify a James C. Justice, I who is President of Liggett Mining, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [_] has
produced as identification

Witness my hand and official stamp or “Ria of l ‘— 2020.

Notary Public |

_. — LESLIE ANN WELLS
My Commission expires: 3] -2b3 NOTARY PUBLIC

Notary Registration Number: 75% 072-7 Commonwealth of Virginia

Registration No, 7580720
My Commission Expires May 31. 20 2)
Sequoia “nergy, LLG,

a Kentacse peed liability compa SS

By Ze 20 __ (SEAL)
ame‘James C. Jus €
Title: President i—

 

 

 

 

     

  

State of |
c
City/County of

L £hie A. wetls , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, III who is President of Sequoia Energy, LLC, a Kentucky limited liability
company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] [tis personally known to me or ["] has
produced as identification.

Witness my hand and official stamp or seal, this Ise day of July » 2020.

 

Notary Public
- LESLIE ANN WELLS
My Commission expires: 5-3(- 203) NOTARY PUBLIC
Notary Registration Number: ‘757,079 Commonwealth of Virginia
Registration No. 7580729
My Cammission Expi-es May 31, 20 2]

 

 

 

33
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 286 of 296 PagelD #: 1581

Infinity Energy, LLC,
a Kentucky limited liability company

a

  
  

 

Title: President

State of Vin nia
) ss.
City/County of AoQwohe j
I, Lisle A. Wells , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I] who is President of Infinity Energy, LLC, a Kentucky limited liability

company, personally appeared before me this day and acknowledged the due execution of this Agreement
on behalf of the limited liability company. He [check one] is personally known to me or [_] has

 

 

 

 

produced as identification.
Witness my hand and official stamp or seal, this O%aay of chly , 2020.
: Notary Public
My Commission expires: S-3/-202/ LESLIE ANN WELLS
Notary Registration Number: 9 NOTARY PUBLIC

Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 209/

 

 

 

34
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 287 of 296 PagelD #: 1582

Cane Patch Mining Company, Inc.,

a Virgie poration

   
  

 

  

Bye a __ (SEAL)
(a e- James C. jus II
Title: President &
State of
) ss.
City/County of
1, | AS lie, A. Wie {s , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of Cane Patch Mining Company, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has
produced as identification.

Witness my hand and official stamp or seal, this jy of alul Ly , 2020.

y Eee he: ANN WELLS

My Commission expires: 5 ~3(- 200/ NOTARY PUBLIC

s ; ber "7Sieb4 Commonwealth of Virginia
Notary Registration Number:_“/S@0729, Registration No. 7560729

My Commission Expires May 31, 20—of

 

 

 

 

Meg-Lynn Land Company, Inc.,
a Virginia corporation

 

Byy < Z2gaee ___ (SEAL)
Name:James C. Justi
Title: President
State of : )
) ss.
City/County of
I, Lesl le. A. Wells , a Notary Public of the City/County and State aforesaid,

 

certify that James C, Justice, II] who is President of Meg-Lynn Land Company, Inc., a Virginia
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] [+{"is personally known to me or [_] has
produced as identification

Witness my hand and official stamp or seal, this [SP aay of 4 I i l , 2020.

 
 
  
 

 

 

7 Notary Public
My Commission expires: { LESLIE ANN WELLS
= ’ : 5-31-20 NOTARY PUBLIC
Notary Registration Number: '7S]eb73-9 Commonwealth of Virginia
Registration No, 7560729
My Commission Expires May 31, 20 /

 

 

 

35
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 288 of 296 PagelD #: 1583
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 289 of 296 PagelD #: 1584

Premium Coal Company, Incorporated,
a Tennessee corporation ui
SS on

 

State of \V )
Ss.
City/County of )

1, l Asie A, Wel Is , a Notary Public of the City/County and State aforesaid,
certify that James C, Justice, III who is President of Premium Coal Company, Incorporated, a Tennessee
corporation, personally appeared before me this day and acknowledged the due execution of this
Agreement on behalf of the corporation. He [check one] is personally known to me or [_] has

 

 

 

produced as ene
Witness my hand and official stamp or seal, this [5 day of wily , 2020.
Notary Public
My Commission expires: 5-3|- f LESLIE SN ne
Notary Registration Number: 0729 NOTA

Commonweaith of Virginia
Registration No. 7560728
My Commission Expires May 31, 20gf

 

 

 

36
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 290 of 296 PagelD #: 1585

Baden Reclamation Company,

 
 
 

a Virginia ZK. . _——_
Nar
Title: President
State of Vivg Ina a)
) 85.
City/County of | Aoanoke — )
Leslie Id A ' well ls , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, If who is President of Baden Reclamation Company, a Virginia corporation,
personally appeared before me this day and ackpowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

as identification.
Witness my hand and official stamp or seal, this [5 ~~ day of Awl 4 , 2020.

Notary Public

LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia

Registration No, 7560729 .
My Commission Expires May 31, 2 ef

 

   
   
  

My Commission expires: 4-3[-@p>/
Notary Registration Number:_ “7S%6O mG

 

OP re (SEAL)
Ma e-Fames C. Justi
C Title: President

State of

  

City/County of

1, | ese. A, wel Is , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I] who is President of Nine Mile Mining, Inc. a Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this | IS ‘ day of wy s , 2020.

Lila

 

Notary LQuoos)

LESLIE ANN WELLS
My Commission expires: 5-3 |- Qpd) NOTARY PUBLIC

Notary Registration Number:_ “7§206 “P49 Commonwealth of Virginia

Registration No. 7460725
My Commission Expires May 31, 20,2

 

 

 

 

37
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 291 of 296 PagelD #: 1586
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 292 of 296 PagelD #: 1587

Justice Coal of Alabama, LLC,
formerly known as Alabama Carbon, LLC,
an Alabama timited Ve company

Lf / a >

a

   
   

By: “Late ho ZS __ (SEAL)
Nate: James C. Justice; it
Title: Member
_ (SEAL)
_ (SEAL)

 

2<James C. Justi é,
Title: Member -

State of V/ WALA
) ss.
City/County of

L, Les! le. A p lel Ic , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, II who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] [is personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this 5 th tay of \, Li Ly , 2020.

 

*

Notary Public

My Commission expires: 45-3 /. a) LESLIE ANN WELLS
Notary Registration Number: dm9 NOTARY PUBLIC
Commonweaith of Virginia

Registration No. 7550729
My Commission Expires May 31. 20@/

 

 

 

 

38
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 293 of 296 PagelD #: 1588

State of vig Mia
) ss.
City/County of panole )
L (1%, A 7 Wells , a Notary Public of the City/County and State aforesaid,
certify that Jillian L. Justice who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. She [check one] Lis personally known to me or [_] has produced

as identification.
y of I , 2020.
Li Un Ld

 

   
 

Witness my hand and official stamp or seal, this

 

Notary Public
LESLIE ANN WELLS
My Commission expires: S~3/- 209 / OTARY PUBLIC
Notary seagietciton Number: D 27 Commenweaith of Virginia
Registration Nu. 7560729
My Commission Expires May 31 20.0!

 

 

 

State of

  

City/County of

IL, Lect he A. Weil , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, I] who is a Member of Justice Coal of Alabama, LLC, an Alabama limited
liability company, formerly known as Alabama Carbon, LLC, an Alabama limited liability company,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the limited liability company. He [check one] is personally known to me or [_] has produced

as identification.

 

 

 

Witness my hand and official stamp or seal, this ay of \ Jet 4 , 2020.
Notary Public Z
. oe 5. | : LESLIE ANN WELLS
My Commission expires: -3 ” 4.) NOTARY PU BLIO
Notary Registration Number:"7 Sah 7-9 _ Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 314 20,2)

 

 

 

39
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 294 of 296 PagelD #: 1589

Virginia Fuel Corporation,
a Delaware corporation

   

By (SEAL)
es C, Jus,

Title: President

State of
) ss.
City/County of )
I, Les hie. A. wel ls , a Notary Public of the City/County and State aforesaid,

 

certify that James C. Justice, III who is President of Virginia Fuel Corporation, a Delaware corporation,

personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [_] has produced
as identification.

Witness my hand and official stamp or seal, this day of «4 be Jy , 2020.
c Qu [Beat
: Notary Public
LESLIE ANN WELLS
NOTARY PUBLIC

Commonwealth of Virginia

i 5 a
Registration No. 7530729
My Commission Expires May 31, 20g9/

 

 

My Commission expires: 5-3/-2631
Notary Registration Number: ‘7 57) 727

 

 

 

40
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 295 of 296 PagelD #: 1590

Foesoer

Kentucky Fuel Corporation,
a Delaware corporation

Bf anche pect (SEAL)

Names James C. Justices I
Title: President -

 

State of V, se
) ss.
City/County of )

I, [ éshe A, Wu E , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, IH who is President of Kentucky Fuel Corporation, a Delaware corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf
of the corporation. He [check one] ca personally known to me or [_] has produced

as identification.

Witness my hand and official stamp or seal, this “- of al , 2020.

 

 

 

- Notary actieedle
My Commission expires: 4-3/-262-1 LESLIE ANN WELLS
Notary Registration Number: “757,0°72-9 NOTARY PUBLIC

Commoanwealth of Virginia
Registration No. 7560729
My Commission Expires May 31. 20.07

 

 

 

4]
Case 5:21-cv-00320 Document 49-17 Filed 07/14/21 Page 296 of 296 PagelD #: 1591

pro *# oP

National Resources Inc.,
a West Virginia corporation

_ (SEAL)

 

Title: President

State of Viv , nla. _)
ss.
City/County of KOCH ole
L Les le A. wesls , a Notary Public of the City/County and State aforesaid,
certify that James C. Justice, [I] who is President of National Resources Inc., a West Virginia corporation,
personally appeared before me this day and acknowledged the due execution of this Agreement on behalf

of the corporation. He [check one] is personally known to me or [_] has produced
as identification

Witness my hand and official stamp or seal, this [5t&éay of uly , 2020.

ee ANN SELLS

 

My Commission expires: 5 -3[-sba/ NOT a ia oa
a Commonwea
ad Registration Nurnber: SG0PF ° Registration No. 7560729

 

My Commission Expires May 34 200//

 

 

42
